
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9



THIRD AMENDMENT TO LOAN AND SERVICING AGREEMENT


        THIS THIRD AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
April 23, 2002 (this "Amendment"), is entered into among TRM Inventory Funding
Trust ("Borrower"), TRM ATM Corporation, in its individual capacity ("TRM ATM")
and as Servicer (in such capacity, "Servicer"), Autobahn Funding Company, LLC
("Lender"), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, "Administrative Agent") and as
Liquidity Agent (in such capacity "Liquidity Agent"), and U.S. Bank National
Association, as Collateral Agent ("Collateral Agent").

RECITALS

        A.    The Borrower, TRM ATM, Servicer, Lender, Administrative Agent,
Liquidity Agent and Collateral Agent are each a party to that certain Loan and
Servicing Agreement, dated as of March 17, 2000 (as amended by a First Amendment
to Loan and Servicing Agreement, dated as of March 16, 2001, an Omnibus
Amendment, dated as of March 16, 2001, and a Second Amendment to Loan and
Servicing Agreement, dated as of November 5, 2001, the "Agreement").

        B.    The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.

AGREEMENT

        1.    Certain Defined Terms.    Capitalized terms that are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

        2.    Amendments to Agreement.    The Agreement is hereby amended in
accordance with the amendments marked on the copy of the Agreement attached
hereto as Exhibit A.

        3.    Conditions to Effectiveness.    This Amendment shall become
effective as of April 23, 2002, immediately following the effectiveness of the
Omnibus Assignment and Acceptance, dated as of the date hereof, among KeyBank
National Association, the Collateral Agent and the Liquidity Agent (and
acknowledged by the Borrower, the Servicer and the Lender), upon receipt by the
Liquidity Agent of each of the following documents: (i) counterparts of this
Amendment, duly executed by all parties hereto, (ii) opinions of Stoel Rives
LLP, as counsel to each of the Borrower and the Servicer, in form and substance
satisfactory to the Liquidity Agent, (iii) all fees payable to the Liquidity
Agent on the date hereof and (iv) evidence that one or more Letters of Credit in
form, substance and amount satisfactory to the Liquidity Agent have been
delivered to the Collateral Agent.

        4.    Effect of Amendment.    Except as expressly amended and modified
by this Amendment, all provisions of the Agreement shall remain in full force
and effect. After this Amendment becomes effective, all references in the
Agreement to "this Agreement," "hereof," "herein" or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.

        5.    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

        6.    Governing Law.    This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York without regard to
any otherwise applicable principles of conflict of laws.

        7.    Section Headings.    The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

    TRM INVENTORY FUNDING TRUST
 
 
By:
 
Wilmington Trust Company, not in its individual capacity, but solely as Owner
Trustee
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
TRM ATM CORPORATION
 
 
By:
 
/s/  DANIEL L. SPALDING      

--------------------------------------------------------------------------------

        Name:   Daniel L. Spalding         Title:   President
 
 
AUTOBAHN FUNDING COMPANY LLC
 
 
By:
 
DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main, as its
attorney-in-fact
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN
 
 
By:
 
/s/  PATRICK PREECE      

--------------------------------------------------------------------------------

        Name:   Patrick Preece         Title:   VP
 
 
By:
 
/s/  RICHARD J. WISNIEWSKI      

--------------------------------------------------------------------------------

        Name:   Richard J. Wisniewski         Title:   VP
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/  EVE D. KAPLAN      

--------------------------------------------------------------------------------

        Name:   Eve D. Kaplan         Title:   Vice President

--------------------------------------------------------------------------------


 
 
WILMINGTON TRUST COMPANY, Solely for purposes of the amendments to Sections 1.03
and 10.04 of the Agreement and the amendment to the signature pages thereof, in
its capacity as Owner Trustee
 
 
By:
 
/s/  MICHAEL G. OLLER, JR.      

--------------------------------------------------------------------------------

        Name:   Michael G. Oller, Jr.         Title:   Financial Services
Officer

Acknowledged and Agreed
as of the date set forth above:

TRM CORPORATION
Solely for purposes of the amendments
to Section 2.01 of the Agreement

By:   /s/  DANIEL L. SPALDING      

--------------------------------------------------------------------------------

        Name:   Daniel L. Spalding         Title:   President    

--------------------------------------------------------------------------------


Exhibit A*

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND SERVICING AGREEMENT
Dated as of March 17, 2000

Among

TRM INVENTORY FUNDING TRUST
as Borrower

TRM ATM CORPORATION
in its individual capacity and as Servicer

AUTOBAHN FUNDING COMPANY LLC
as Lender

DG DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK AG
FRANKFURT AM MAIN
as Administrative Agent

and as Liquidity Agent

and
KEYBANK

U.S. BANK NATIONAL ASSOCIATION
as Liquidity Agent and Collateral Agent

* Conformed as amended through the Third Amendment dated as of April 23, 2002.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOAN AND SERVICING AGREEMENT

Dated as of March 17, 2000


        THIS IS A LOAN AND SERVICING AGREEMENT, among TRM INVENTORY FUNDING
TRUST, a Delaware business trust ("Borrower"), TRM ATM CORPORATION, an Oregon
corporation, individually ("TRM ATM") and as initial servicer (in such capacity,
the "Servicer"), AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability
company ("Lender"), DG DZ BANK AG, DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK AG
FRANKFURT AM MAIN ("DZ Bank"), as administrative agent for Lender (in such
capacity, the "Administrative Agent"), and KEYBANK NATIONAL ASSOCIATION, a
national banking association ("KeyBank"), as liquidity agent for Liquidity
Providers (in such capacity, the "Liquidity Agent"), and U.S. BANK NATIONAL
ASSOCIATION, as collateral agent for the Secured Parties (in such capacity, the
"Collateral Agent"). Unless otherwise indicated, capitalized terms used in this
Agreement are defined in Appendix A.

Background

        1.    Borrower intends to borrow Loans from the Lender and sell
Certificates to the Lender. Borrower has requested Lender and Lender has agreed,
subject to the terms and conditions contained in this Agreement, to make such
Loans to and purchase the Certificates from Borrower from time to time during
the term of this Agreement, which Loans will be secured by a security interest
in all of the assets of Borrower.

        2.    The Servicer has agreed to undertake certain servicing obligations
for the benefit of the Secured Parties and Borrower as set forth herein.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:


ARTICLE I.

LOANS; CERTIFICATES


        SECTION 1.01    Commitments to Lend; Limits on Lender's
Obligations.    Upon the terms and subject to Article 5 and the other conditions
of this Agreement, from time to time prior to the Termination Date, Borrower may
request that Lender make loans to Borrower on a revolving basis secured by a
Lien on all of the assets of Borrower (each, a "Loan") and Lender shall make
such Loans; provided that (i) no Loan shall be made by Lender if, after giving
effect thereto, the sum of the Face Amount of all Commercial Paper Notes issued
by Lender with respect to the Transaction Documents plus the aggregate principal
or certificate balance of all Loans and Certificates funded other than through
the issuance of Commercial Paper Notes would exceed an amount equal to the
lesser of (a) $22,000,000, except 30,000,000, as such amount is increased from
time to time with the consent of the Administrator, the Administrative Agent and
the Liquidity Agent (the "Facility Limit") and (b) the product of (x) the
Aggregate Letter of Credit Amount multiplied by (y) 20; (ii) no Loan shall be
made by Lender if, after giving effect thereto, the Aggregate Letter of Credit
Stated Amount does not at least equal the Letter of Credit Required Amount, and
(iii) each Borrowing made pursuant to this Section 1.01 shall have an initial
principal amount of at least $250,000 and shall be in integral multiples of
$1,000, unless otherwise approved by the Administrative Agent and the Liquidity
Agent.

        SECTION 1.02    Borrowing Procedures; Principal Amount.    

        (a)    Notice of Borrowing.    Each Borrowing by Borrower shall be made
on a Business Day on notice from Borrower (or the Administrator on its behalf)
to the Administrative Agent received by the Administrative Agent not later than
11:00 a.m. (New York City time) on the second Business Day preceding the date of
such proposed Borrowing. Each such notice of a proposed Borrowing shall be
substantially in the form of Exhibit 1.02 (each, a "Borrowing Notice") and shall
specify the amount of such Borrowing and the date on which such Borrowing is to
be made. Any Borrowing

--------------------------------------------------------------------------------

Request given by Borrower pursuant to this Section 1.02 shall be irrevocable and
binding on Borrower. The Borrower shall not be permitted to make more than two
Borrowings during any single calendar week without the consent of the
Administrative Agent and the Liquidity Agent.

        (b)    Funding of Borrowing.    On each Borrowing Date, upon
satisfaction of the applicable conditions set forth in Article V, Lender shall
make available to the Administrative Agent an amount equal to the requested
Borrowing in same day funds, and, after receipt by the Administrative Agent of
such funds, the Administrative Agent will deposit such funds into one or more
Disbursement Accounts specified by the Servicer; provided, however, that in the
case of the initial Borrowing, the Administrator shall be permitted to direct an
amount equal to all cash in the ATMs on the date of the initial Borrowing to be
paid to an account specified by the Administrator.

        SECTION 1.03    Security Interest.    Each of Borrower and the Owner
Trustee hereby grants, to the extent of their respective interests therein, to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
continuing lien and security interest in all of the assets of Borrower
(including, without limitation, all of Borrower's cash and currency, accounts,
chattel paper, instruments, general intangibles, deposit accounts, inventory,
investment property, equipment, rights under Sections 1.05 and 1.06 hereof and
all other personal property of Borrower), whether now owned or hereafter
acquired, wherever located, and including proceeds of the foregoing. For the
avoidance of doubt, the above grant shall include all amounts due and payable by
any Person (including, without limitation, settlement banks) to the Borrower.
Such lien liens and security interest interests shall secure all of Borrower's
obligations hereunder, including, without limitation, the payments of principal
of, and interest on, the Note (and the Loans evidenced thereby).

        SECTION 1.04    Purchase of Certificates.    On the date of the first
Borrowing under Section 1.01, the Borrower shall sell to the Lender and the
Lender shall purchase from the Borrower Certificates with an initial outstanding
certificate balance of $891,000 for a purchase price equal to such outstanding
certificate balance. In addition, if the Facility Limit hereunder is increased
with the consent of the Administrative Agent and the Liquidity Agent, the
Borrower may sell additional Certificates to the Lender on the first Borrowing
Date following any such increase (provided that 1% of any additional
Certificates shall be sold to GSS Holdings, Inc.). Lender shall make available
to the Administrative Agent an amount equal to the outstanding principal balance
of the Certificates purchased on the applicable purchase date, and, after
receipt by the Administrative Agent of such funds, the Administrative Agent will
deposit such funds into one or more Disbursement Accounts specified by the
Servicer.

        SECTION 1.05    Use of Proceeds; Provision of Cash.    The Borrower
covenants and agrees to use all proceeds of the Loans and sale of the
Certificates solely to provide Cash to TRM ATM for use by TRM ATM in the ATM's
ATMs. TRM ATM hereby covenants and agrees that the Borrower shall be the sole
and exclusive source of cash for its ATMs automated teller machines owned or
leased by TRM ATM in the United States of America and until the Final Payout
Date hereunder it will not permit cash from any other cash provider to be placed
in such automated teller machines (including all ATMs ); provided that Borrower
shall not be the cash provider for Rejected ATMs, and any Person may permit cash
from other cash providers to be placed in Rejected ATMs. In no event shall any
Cash be placed in any Rejected ATM. TRM ATM hereby appoints the Borrower as its
cash provider for all automated teller machines owned or leased by TRM ATM in
the United States of America (other than Rejected ATMs), and the Borrower hereby
accepts such appointment. At no time shall any funds from other cash providers
be placed in any ATM or the ATM Fee Settlement Account, the Credit Balance
Settlement Account, any Disbursement Account, any account created pursuant to
Section 3.04 or any other account created in connection herewith.

        TRM ATM hereby acknowledges and agrees that all right, title and
interest in and to any and all Cash provided by the Borrower to TRM ATM or its
agents or subcontractors for use in the ATMs is

--------------------------------------------------------------------------------


and shall remain the sole and separate property of the Borrower. TRM ATM
expressly acknowledges that the Cash supplied to the ATMs is not, and is not
intended to be, a loan from the Borrower to TRM ATM. If, however,
notwithstanding the intent of the Borrower and TRM ATM, the provision of Cash by
Borrower to TRM ATM is determined to be a loan by the Borrower to TRM ATM, then
TRM ATM hereby grants to the Borrower (which Borrower has assigned to the
Collateral Agent for the benefit of the Secured Parties) a security interest in
all of TRM ATM's right, title and interest in and to the Cash (whether in the
form of currency, credit balances in Networks or otherwise), now existing and
hereafter created, to secure a loan in an amount equal to the Outstanding
Facility Amount. TRM ATM shall acquire no right, title or interest in any Cash
or the proceeds thereof wherever located, including, without limitation, Cash
(whether in the form of currency, credit balances in a Network or otherwise) in
the possession of a Transportation Agent, any other agent or subcontractor of
TRM ATM, a Processing Agent or at an ATM, in the Credit Balance Settlement
Account or in any other account. Notwithstanding the foregoing and any other
provision in the Transaction Documents, the parties hereto acknowledge and agree
that solely for federal, state and local income tax purposes, for purposes of
any other taxes imposed upon, measured by or based upon gross or net income, and
for franchise tax purposes, Borrower shall be treated (i) as having made a loan
or series of loans to TRM ATM and (ii) as holding such Cash as security for the
obligations of TRM ATM (as borrower) to Borrower.

        TRM ATM hereby acknowledges that the Borrower has granted to the
Collateral Agent, on behalf of the Secured Parties, a security interest in all
of the assets of the Borrower, including, without limitation, the Cash and any
credit balances in the Networks resulting from the dispensing of Cash at
ATMs. If TRM ATM has, or is declared or deemed to have, possession of any Cash
(whether in the form of currency, credit balances in a Networks or otherwise),
TRM ATM agrees that it shall hold all such Cash as custodian and bailee on
behalf of the Collateral Agent for purposes of perfecting the Collateral Agent's
security interest in such Cash.

        SECTION 1.06    Cash Provision Fee.    In consideration for the Borrower
agreeing to provide Cash to TRM ATM for use in the ATMs owned or leased by TRM
ATM, TRM ATM agrees to pay to the Borrower in arrears on each Cash Provision Fee
Payment Date the Cash Provision Fee which shall have accrued through such date.
TRM ATM covenants and agrees that it shall cause all ATM Fees to be deposited by
the applicable Processing Agent directly into the ATM Fee Settlement Account.

        In order to secure and provide for the payment of the TRM Secured
Obligations, TRM ATM hereby grants to the Borrower (which Borrower has assigned
to the Collateral Agent for the benefit of the Secured Parties), a security
interest in all of TRM ATM's right, title and interest in and to all of the fees
and charges earned or received in connection with all cash withdrawal or other
types of transactions initiated at ATMs (including, without limitation, all
Surcharge Fees, Interchange Fees, processing fees and other fees and charges,
whether in the form of a credit to the ATM Fee Settlement Account, electronic
funds, or otherwise ("ATM Fees")), whether now owned or hereafter acquired or
accrued. If an Event of Default or Servicer Event of Default has occurred and is
continuing, the Collateral Agent shall be permitted to retain (and TRM ATM
hereby authorizes the Collateral Agent to retain and apply) all ATM Fees in the
ATM Fee Settlement Account and withdraw amounts as necessary to pay the TRM
Secured Obligations as they become due and payable in accordance with
Section 3.03(d).

        Prior to an Until such time as TRM ATM shall have received notice from
the Lender (or the Administrative Agent on behalf of the Lender) of the
occurrence of any Event of Default or, Servicer Event of Default or Unmatured
Event of Default, TRM ATM shall be permitted to withdraw ATM Fees from the ATM
Fee Settlement Account in its discretion.

--------------------------------------------------------------------------------



ARTICLE II.

NOTE


        SECTION 2.01    Note.    The Loans shall be evidenced by a promissory
note (as from time to time supplemented, extended, amended or replaced, the
"Note"), substantially in the form set forth in Exhibit 2.01, with appropriate
insertions, dated the date hereof, payable to the order of Lender in the initial
maximum principal amount of $29,100,000 on the Maturity Date. If the Facility
Limit is increased pursuant to Section 1.01, the Note shall be replaced by a
promissory note, substantially in the form of the existing Note, with
appropriate changes to reflect an increased maximum principal amount to coincide
with the increased Facility Limit. Upon receipt of a new Note satisfactory to
Lender, Lender shall cause the existing Note to be destroyed. Principal of, and
interest on, the Loans shall be paid from time to time as set forth in
Section 3.03. Borrower shall have the right to prepay all or any portion of the
Loans in full on any Settlement Date, provided that Borrower notifies the
Administrative Agent of such intention to prepay the Loans in a notice delivered
on the related Reporting Date preceding such Settlement Date. Any such
prepayment under this Section 2.01 shall be accompanied by all accrued and
unpaid interest on the Loans, the payment of a $20,000 prepayment fee to the
Liquidity Agent (the "Prepayment Fee") and all other amounts then due hereunder.
Upon any prepayment in full of the Loan prior to the Maturity Date, TRM agrees
to pay the Lender a prepayment fee (the "Prepayment Fee") in accordance with the
terms of the Fee Letter. The Administrative Agent shall record in its records,
or at its option on the schedule attached to the Note, the date and amount of
each Loan made hereunder, the interest rate with respect thereto (as determined
under Section 2.02), each repayment thereof, and the other information provided
for thereon. The aggregate unpaid principal amount so recorded shall be
rebuttable presumptive evidence of the principal amount owing and unpaid on the
Note. The failure so to record any such information or any error in so recording
any such information shall not, however, limit or otherwise affect the actual
obligations of Borrower hereunder or under the Note to repay the principal
amount of all Loans, together with all interest accruing thereon, as set forth
in this Agreement.

        SECTION 2.02    Interest on Loans and Yield on Certificates.    Each
Loan and each Certificate shall accrue interest or yield, respectively, during
each Settlement Period at a rate equal to the Interest Rate or Yield Rate, as
applicable, as in effect for such Settlement Period for such Loan or
Certificate, which interest or yield, as applicable, shall be payable on each
Settlement Date as set forth in Section 3.03. Interest and yield shall be
payable on each Settlement Date for the Settlement Period related to such
Settlement Date from amounts distributed pursuant to Section 3.03.

        SECTION 2.03    General Procedures.    No outstanding principal or
certificate balance shall be considered reduced by any allocation, set aside or
distribution of any portion of Collections or any other payment unless such
Collections or other payment shall have been actually delivered to the
applicable Secured Party pursuant hereto. No principal or interest or
certificate balance or yield shall be considered paid by any distribution of any
portion of Collections or any other payment if at any time such distribution or
payment is rescinded or must otherwise be returned for any reason. No provision
of this Agreement shall require the payment or permit the collection of interest
in excess of the maximum permitted by Applicable Law.

        SECTION 2.04    Commitment Fee.    Borrower agrees to pay to the Lender
a commitment fee (the "Commitment Fee") for each day, from the date hereof to
the Termination Date, equal to in the product of (x) amount set forth in the
Facility Limit, minus the Outstanding Facility Amount on such day, times
(y) 0.30%, divided by (z) 360. Fee Letter. The Commitment Fee shall be paid in
arrears, on each Settlement Date as set forth in Section 3.03 and on the
Termination Date, in the amount that shall have accrued during the Settlement
Period (or portion thereof) related to such Settlement Date or other period then
ending and which shall not have been previously paid.

--------------------------------------------------------------------------------


        SECTION 2.05    Registration; Registration of Transfer and Exchange of
Notes.    (a) The Owner Trustee shall be the Note Registrar hereunder. The Note
Registrar shall keep or cause to be kept, at its address set forth on the
signature page hereof, a Note Register in which, subject to such reasonable
regulations as it may prescribe, the Note Registrar shall provide for the
registration of Notes and of transfers and exchanges of Notes as provided
herein; provided, however, that no Note may be subdivided in denominations less
than $100,000 or integral multiples of $1,000 upon any transfer or exchange.

        (b)  At the option of a Noteholder, Notes may be exchanged for other
Notes in authorized denominations of a like aggregate principal amount upon
surrender of the Notes to be exchanged to the Note Registrar. Upon surrender for
registration of transfer or exchange of any Note, the Owner Trustee shall
execute on behalf of the Borrower, authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Notes in authorized
denominations of a like aggregate amount dated the date of authentication by the
Owner Trustee or any authenticating agent.

        (c)  Every Note presented or surrendered for registration of transfer or
exchange shall be accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Note Registrar duly executed by the
Noteholder or his attorney duly authorized in writing. Each Note surrendered for
registration of transfer and exchange shall be canceled and subsequently
destroyed by the Note Registrar in accordance with its customary practice. No
service charge shall be made for any registration of transfer or exchange of
Notes, but the Owner Trustee or the Note Registrar may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Notes.

        (d)  The parties hereto agree that all actions of the Owner Trustee as
Note Registrar under this Section 2.05 shall be subject to the provisions of
Article VI of the Trust Agreement.


ARTICLE III.

SETTLEMENTS


        SECTION 3.01    Accounts; Investments.    

        (a)    Accounts.    On or before the first Borrowing Date, Borrower (or
the Administrator on its behalf) shall establish in the name of the Borrower for
the benefit of the Collateral Agent, for the benefit of the Secured Parties, the
following accounts, which accounts shall be segregated trust accounts maintained
at the Collateral Agent or another Qualified Institution (provided that, prior
to the use of another Qualified Institution, the Borrower (or the Administrator
on its behalf) shall provide an opinion of counsel with respect to perfection
issues substantially in the form of the opinion issued pursuant to
Section 5.01(f) prior to the initial Borrowing and otherwise acceptable to the
Administrative Agent and the Liquidity Agent) subject to account agreements in
form and substance acceptable to the Collateral Agent:

        (i)    the ATM Fee Settlement Account; and

        (ii)  the Reserve Account; and

        (ii)  (iii) the Credit Balance Settlement Account.

        There shall be established, in the name of the Borrower, for the benefit
of the Collateral Agent, a segregated deposit account subject to a Depository
Bank Agreement (each, a "Disbursement Account") at each Depository Bank from
which the applicable Depository Bank shall distribute funds in accordance with
instructions received by such Depository Bank from the Servicer (or its
authorized agents), and in accordance with the terms of the Transaction
Documents

--------------------------------------------------------------------------------

and the applicable Depository Bank Agreement, until such time as the Collateral
Agent instructs such Depository Bank, or instructs the Servicer to instruct such
Depository Bank, to cease such distribution of funds and to distribute such
funds only in accordance with further instructions from the Collateral Agent.
The initial Disbursement Account shall be at Bank of America, N.A. in the State
of North Carolina. Prior to adding any additional Disbursement Accounts,
Borrower (or the Administrator on its behalf) shall provide an opinion of
counsel with respect to perfection issues substantially in the form of the
opinion issued pursuant to Section 5.01(f) prior to the initial Borrowing and
otherwise acceptable to the Administrative Agent and the Liquidity Agent. All
such amounts in the Credit Balance Settlement Account and the Disbursement
Accounts shall be held by the Collateral Agent, each Depository Bank and the
Servicer, as the case may be, in such accounts as part of the Asset Pool as
herein provided, subject to withdrawal by, or at the direction of, the
Collateral Agent or the Servicer, in accordance with, and for the purposes
specified in the provisions of, this Agreement. At no time shall any funds
pertaining to Rejected ATMs or any automated teller machines that are not
ATMs be placed in any ATM or the ATM Fee Settlement Account, the Credit Balance
Settlement Account, any Disbursement Account, any account created pursuant to
Section 3.04 or any other account created in connection herewith.

        (b)    Investments.    All or a portion of the amounts in the Credit
Balance Settlement Account and the ATM Fee Settlement Account shall be invested
and reinvested by the Collateral Agent (as directed by the Administrator) in one
or more Eligible Investments. TRM ATM agrees to report as income for financial
reporting and federal, state and local income tax purposes (to the extent
reportable) all investment earnings, income and gains (if any) on amounts in the
Credit Balance Settlement Account, and the ATM Fee Settlement Amount and the
Reserve Account.

        (c)    Maturity of Investments.    No investment of any amount held in
the Credit Balance Settlement Account or the ATM Fee Settlement Account shall
mature later than the earlier of (i) the Business Day immediately preceding the
Settlement Date which is scheduled to occur immediately following the date of
investment and (ii) one week from the date of investment.

        (d)    Form of Investment.    Any investment of any funds in the Credit
Balance Settlement Account or the ATM Fee Settlement Account shall be made under
the following terms and conditions:

        (i)    each such investment shall be made in the name of the Collateral
Agent (in its capacity as such) or in the name of a nominee of the Collateral
Agent, and

        (ii)  any certificate or other instrument evidencing such investment
shall be delivered directly to the Collateral Agent and endorsed in the name of
the Collateral Agent and the Collateral Agent shall have sole possession of such
instrument.

        (e)    Collateral Agent Not Liable.    The Collateral Agent shall not in
any way be held liable by reason of any insufficiency in the Credit Balance
Settlement Account or the ATM Fee Settlement Account resulting from losses on
investments made in accordance with the provisions of this Section 3.01 (but the
Collateral Agent shall at all times remain liable for its own debt obligations,
if any, constituting part of such investments). The Collateral Agent shall not
be liable for any investment made by it in accordance with this Section 3.01 on
the grounds that it could have made a more favorable investment.

        SECTION 3.02    Collection of Moneys.    If at any time Borrower or the
Servicer shall receive any payment on or in respect of any Pool Asset, it shall
hold such payment in trust for the benefit of the Collateral Agent and the other
Secured Parties, shall segregate such payment from the other property of
Borrower or the Servicer, as the case may be, and shall, promptly upon receipt,
deliver such payment in the form received to the Collateral Agent for deposit
into the Credit Balance Settlement Account.

--------------------------------------------------------------------------------



        SECTION 3.03    Settlement.    

        (a)    Cash Provision Fees.    The Servicer shall pay all Cash Provision
Fees payable to the Borrower to the Credit Balance Settlement Account. TRM ATM
covenants and agrees to cause all ATM Fees to be deposited directly into the ATM
Fee Settlement Account.

        (b)    Credit Balance Deposits.    Borrower and the Servicer shall
deposit, or cause to be deposited, all Collections (including all Cash Provision
Fees) into the Credit Balance Settlement Account within one business day of
receipt thereof.

        (c)    Processing Agent Fees.    The Servicer shall cause all Processing
Agent Fees payable to any Processing Agent under a Processing Services Agreement
for services rendered in connection with the Cash to be settled out of ATM Fees
on a monthly basis prior to such ATM Fees being deposited in the ATM Fee
Settlement Account.

        (d)    Cash Provision Settlement Procedures.    The Servicer hereby
agrees to deliver to the Collateral Agent at least two Business Days prior to
each Settlement Date a report, based on and consistent with the Servicer Report
most recently delivered pursuant to Section 8.03, identifying the payments to be
made on such Settlement Date from Cash Provision Fees deposited into the Credit
Balance Settlement Account. Such Cash Provision Fees shall be disbursed by the
Collateral Agent on each Settlement Date at the direction of the Servicer in
accordance with such report. Such report shall require that such disbursements
be made to the applicable Persons or accounts identified in each of the
following clauses, in the amounts required and according to the following order
of priority:

        first, an amount equal to any unpaid fees and expenses of the Collateral
Agent shall be paid to the Collateral Agent;

        second, an amount equal to any unpaid Servicing Fee (if neither TRM ATM
nor any of its Affiliates is the Servicer) shall be paid to the Servicer;

        third, an amount equal to the interest accrued in respect of all Loans
during the preceding Settlement Period, plus the Prepayment Fee (if applicable)
and the Commitment Fee accrued during the preceding Settlement Period, plus any
portion of interest on the Loans, and any portion of any Commitment Fee not paid
when due on any prior Settlement Date, shall be paid to Administrative Agent on
behalf of the Lender;

        fourth, an amount equal to the yield accrued in respect of all
Certificates during the preceding Settlement Period, plus any portion of yield
on the Certificates not paid when due on any prior Settlement Date, shall be
paid to the Administrative Agent on behalf of the Lender and GSS Holdings, Inc.,
as applicable;

        fifth, an amount equal to any other amounts due and owing to the Secured
Parties pursuant to this Agreement shall be paid to the applicable Secured
Parties;

        sixth, first, an amount equal to any unpaid Administrative Fees shall be
paid to the Administrator and second, an amount equal to any unpaid Servicing
Fees not otherwise paid pursuant to clause second above shall be paid to the
Servicer; and

        seventh, all remaining amounts shall be paid to the Servicer as a
supplemental servicing fee.

        (e)    Credit Balance Settlement Procedures.    Amounts on deposit in
the Credit Balance Settlement Account (other than Cash Provision Fees) shall be
withdrawn from the Credit Balance Settlement Account on each Business Day and
disbursed at the direction of the Servicer to the

--------------------------------------------------------------------------------




applicable Persons or accounts identified in each of the following clauses, in
the amounts required and according to the following order of priority:

        first, an amount equal to the Loan Amortization Amount for such date
shall be paid to Administrative Agent on behalf of the Lender and shall be
applied to the outstanding principal amount of the Loans;

        second, an amount equal to the Certificate Amortization Amount for such
date shall be paid to the Administrative Agent on behalf of the Lender and GSS
Holdings, Inc., as applicable, and shall be applied to the outstanding principal
amount of the Certificates;

        third, an amount equal to any other amounts due and owing to the Secured
Parties pursuant to this Agreement and not otherwise paid pursuant to clause
fifth of Section 3.03(d) shall be paid to the applicable Secured Party; and

        fourth, prior to the Final Payout Date, any remaining amounts shall be
transferred to one or more Disbursement Accounts for disbursement to
Transportation Agents for redeployment in ATMs upon the direction of the
Servicer, pursuant to the terms of this Agreement and the Depository Bank
Agreements and, after the Final Payout Date, any remaining amounts shall be paid
to Servicer as a supplemental servicing fee.

        SECTION 3.04    Letter of Credit Matters.    

        (a)    Letter of Credit Matters.    On or prior to the initial Borrowing
Date, TRM ATM shall deliver the Letter of Credit to the Collateral Agent as
security for the performance of its duties hereunder as TRM ATM, as Servicer and
as Administrator and as security for the Borrower's obligations to the Secured
Parties hereunder.

        (b)    Drawings on Letter of Credit.    If by 12:00 noon (New York, New
York time) on any Settlement Date, (i) the amount of Cash Provision Fees paid by
TRM ATM to the Credit Balance Settlement Account is insufficient (as set forth
on the most recent Servicing Report) to permit on such Settlement Date the
distributions required by clauses second, third and fourth of Section 3.03(d) or
(ii) the amount of collected funds on deposit on the Credit Balance Settlement
Account is insufficient to permit on such Settlement Date the distribution
required by clauses first and second of Section 3.03(e), then the Liquidity
Agent shall direct the Collateral Agent to make a drawing on the Letter of
Credit in an aggregate amount equal to the aggregate shortfall and apply the
amounts received (x) first, in the case of a deficiency described in clause (i)
above, to pay the amounts required by clauses second through fourth of
Section 3.03(d) , and (y) second, in the case of a deficiency described in
clause (ii) above, to the Credit Balance Settlement Account, such amount as
shall be necessary to make the distributions required by clauses first and
second of Section 3.03(e); provided that in the event there is more than one
Letter of Credit outstanding the Liquidity Agent shall direct the Collateral
Agent to make drawings on each such Letter of Credit in accordance with this
Section 3.04 (b) pro rata based upon the Letter of Credit Stated Amount of each
such Letter of Credit; and provided, further, that, notwithstanding the
immediately preceding proviso, in the event there is outstanding on the date of
any drawing both a Letter of Credit issued by Bank of America, N.A. and a Letter
of Credit issued by KeyBank National Association, any drawings made in
accordance with this Section 3.04 (b) shall be made first on the Letter of
Credit issued by KeyBank National Association until the amount available for
drawing thereunder is reduced to zero, and then any additional drawings made in
accordance with this Section 3.04 (b) shall be made on the Letter of Credit
issued by Bank of America.

        (c)  In the event that the short-term unsecured debt rating of the any
Letter of Credit Bank falls below "P-1" by Moody's or "F1" by Fitch, then within
two (2) Business Days after TRM ATM shall have received notice or shall have
obtained actual knowledge of such event, TRM ATM shall notify the Administrative
Agent and the Liquidity Agent, and TRM ATM shall, within twenty-one

--------------------------------------------------------------------------------




(21) Business Days after giving such notice, use all reasonable efforts to
obtain a replacement letter of credit for the Letter of Credit issued by such
downgraded Letter of Credit Bank, which new letter of credit shall be issued by
a Qualified Letter of Credit Bank in an amount equal to the Letter of Credit
Stated Amount of the Letter of Credit issued by such downgraded Letter of Credit
Bank. If TRM ATM does not replace the Letter of Credit issued by such downgraded
Letter of Credit Bank as aforesaid, the Liquidity Agent shall direct the
Collateral Agent to make a drawing on the such Letter of Credit in an amount
equal to the Letter of Credit Stated Amount thereof and deposit such amount into
the Reserve Account a segregated trust account to be held and applied in
accordance with Section 3.04(b).

        (d)  If Notwithstanding anything in Section 3.04(c), if the Collateral
Agent has not received (i) from the any existing Letter of Credit Bank either
(A) an amendment to the existing Letter of Credit issued by such Letter of
Credit Bank extending the existing Letter of Credit Expiry Date thereof or (B) a
new or replacement letter of credit reflecting such extension or (ii) a
replacement Letter of Credit from a Qualified Letter of Credit Bank in an amount
equal to the Letter of Credit Stated Amount and, effective as of the Letter of
Credit Expiry Date of the such existing Letter of Credit and in an amount such
that the Aggregate Letter of Credit Amount is at least equal to the Letter of
Credit Required Amount, in each case at least two five (2 5) Business Days prior
to the Letter of Credit Expiry Date of such existing Letter of Credit, then the
Liquidity Agent shall direct the Collateral Agent to draw on the such Letter of
Credit on the date two five (2 5) Business Days prior to the Letter of Credit
Expiry Date thereof, in an amount equal to the Letter of Credit Stated Amount
thereof and deposit such amount in a segregated trust account to be held and
applied in accordance with Section 3.04(b).

        SECTION 3.05    Payments and Computations, Etc.    

        (a)    Payments.    All amounts to be paid or deposited by the Borrower,
TRM ATM or the Servicer to any other Person hereunder (other than amounts
payable under Section 4.02) shall be paid or deposited in accordance with the
terms hereof no later than 2:00 p.m. (New York, New York time) on the day when
due in lawful money of the United States of America in same day funds to the
accounts specified by the applicable Secured Parties in writing.

        (b)    Late Payments.    Borrower, TRM ATM or Servicer, as applicable,
shall, to the extent permitted by law, pay to the applicable Secured Party
interest on all amounts not paid or deposited when due hereunder at 2% per annum
above the Base Rate (the "Default Rate"), payable on demand, provided, however,
that such interest rate shall not at any time exceed the maximum rate permitted
by applicable law.

        (c)    Method of Computation.    All computations of interest, yield and
any fees payable by Borrower or TRM ATM hereunder shall be calculated on the
basis of a year of 360 days, for the actual days elapsed; provided, however,
that interest or yield calculated at the Base Rate shall be on the basis of a
year of 365 days for the actual number of days elapsed.

--------------------------------------------------------------------------------





ARTICLE IV.

YIELD PROTECTION


        SECTION 4.01    [Reserved.]    

        SECTION 4.02    Yield Protection.    

        (a)  If after the date hereof (i) Regulation D of the Board of Governors
of the Federal Reserve System or (ii) any Regulatory Change:

        (A)  shall subject an Affected Party to any tax, duty or other charge
with respect to any Loan or Certificate owned or funded by it, or any
obligations or right to make Loans or purchase Certificates or to provide
funding therefor, or shall change the basis of taxation of payments to the
Affected Party of any interest or principal owed with respect to Loans or
Certificates funded in whole or in part by it or any other amounts due under
this Agreement in respect of the Loans or Certificates owned or funded by it or
its obligations or rights, if any, to make Loans, purchase Certificates or to
provide funding therefor (except for changes in the rate of tax on the overall
net income of such Affected Party imposed by the United States of America or by
any jurisdiction in which such Affected Party is organized or maintains its
principal executive office or an office from which it makes Loans); or

        (B)  shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Federal Reserve Board, but
excluding any reserve included in the determination of interest on the Loans or
Certificates), special deposit or similar requirement against assets of any
Affected Party, deposits or obligations with or for the account of any Affected
Party or with or for the account of any Affiliate (or entity deemed by the
Federal Reserve Board to be an Affiliate) of any Affected Party (to the extent
such Affiliate is providing funding, liquidity or credit enhancement for the
Loans or Certificates), or credit extended by any Affected Party; or

        (C)  shall change the amount of capital maintained or required or
requested or directed to be maintained by any Affected Party; or

        (D)  shall change the rate for, or the manner in which the Federal
Deposit Insurance Corporation (or a successor thereto) assesses, deposit
insurance premiums or similar charges; or

        (E)  shall impose any other condition affecting any Loan or Certificate
owned or funded in whole or in part by any Affected Party, or its obligations or
rights, if any, to make Loans, purchase Certificates or to provide funding
therefor;

and the result of any of the foregoing is or would be

        (x)  to increase the cost to or to impose a cost on (I) an Affected
Party funding, purchasing, making or maintaining any Loan or Certificate, any
purchases, reinvestments, or loans or other extensions of credit under the
Liquidity Agreement, or any commitment of such Affected Party with respect to
any of the foregoing, or (II) the Administrative Agent or Liquidity Agent for
continuing its or Borrower's relationship with Lender,

        (y)  to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement or under the Liquidity Agreement with
respect thereto, or

        (z)  in the good faith determination of such Affected Party, to reduce
the rate of return on the capital of an Affected Party as a consequence of its
obligations hereunder or arising in connection herewith to a level below that
which such Affected Party could otherwise have achieved,

--------------------------------------------------------------------------------




then within thirty days on the first Settlement Date after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis of such demand), Borrower shall pay directly to such Affected Party
such additional amount or amounts as will compensate such Affected Party for
such additional or increased cost or such reduction.

        (b)  Each Affected Party will promptly notify Borrower, the Liquidity
Agent and the Administrative Agent of any event of which it has knowledge which
will entitle such Affected Party to compensation pursuant to this Section 4.02.
Failure or delay in giving such notification shall not constitute a waiver of
such Affected Party's right to such compensation; provided that such Affected
Party shall not be entitled to compensation under this Section 4.02 for any
increased costs or reductions incurred or suffered with respect to any date
unless such Affected Party shall have notified the Borrower not more than
90 days after the later of (i) such date and (ii) the date on which such
Affected Party shall have become aware of such costs or reductions.

        (c)  In determining any amount provided for or referred to in this
Section 4.02, an Affected Party may use any reasonable averaging and attribution
methods that it (in its sole discretion) shall deem applicable. Any Affected
Party when making a claim under this Section 4.02 shall submit to Borrower a
statement as to such increased cost or reduced return (including calculation
thereof in reasonable detail), which statement shall, in the absence of
demonstrable error, be conclusive and binding upon Borrower.

        (d)  Upon receipt by an Affected Party of a refund or credit for any
amounts indemnified by the Borrower under this Section 4.02, such Affected Party
shall pay to Borrower an amount equal to the amount of such refund or credit
plus any interest received by or credited to such Affected Party with respect to
such refund or credit.

        SECTION 4.03    Funding Losses.    In the event that any Affected Party
shall incur any loss or expense (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Affected Party to make or maintain any liquidity funding under the
Liquidity Agreement) as a result of (i) any payment being made on any day other
than on a Settlement Date, or (ii) any Borrowing not being made in accordance
with a request therefor under Section 1.02, then, upon written notice from the
Administrative Agent or the Liquidity Agent to Borrower and Servicer, Borrower
shall pay to the applicable Affected Party the amount of such loss or expense.
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding upon
Borrower.

        SECTION 4.04    Taxes.    Any and all payments by the Borrower, the
Administrator or the Servicer hereunder shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, net income taxes that are imposed by the United States and franchise
taxes and net income taxes that are imposed by the state or foreign jurisdiction
under the laws of which the payee is organized or conducts business or any
political subdivision thereof, and also not including such amounts resulting
from any income tax filing by Certificateholders inconsistent with the
characterization of advances by the Borrower to TRM ATM as a loan or series of
loans for federal income tax purposes other than any such filing required by any
taxing authority (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes").
If Borrower, the Administrator or the Servicer shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lender
or the Administrative Agent, (i) the Borrower, the Administrator or the
Servicer, as the case may be, shall make an additional payment to the payee in
an amount sufficient so that, after making all required deductions (including
deductions applicable to additional sums payable under this section), the payee
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, the Administrator or the Servicer, as
the case may be, shall make such deductions and (iii) the Borrower, the
Administrator or the

--------------------------------------------------------------------------------


Servicer, as the case may be, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

        If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Lender in
connection with this Agreement or the funding or maintenance of the Loans and/or
Certificates hereunder, the Lender is required to compensate a bank or other
financial institution providing such liquidity support, credit enhancement or
other similar support in respect of taxes under circumstances similar to those
described in this section then upon written demand by the Lender, the Borrower,
the Administrator or the Servicer shall pay to the Lender such additional amount
or amounts as may be necessary to reimburse such Lender for any amounts paid by
it.


ARTICLE V.

CONDITIONS OF BORROWINGS


        SECTION 5.01    Conditions Precedent to Initial Borrowing.    The
initial Borrowing hereunder is subject to the condition precedent that each of
the Administrative Agent and the Liquidity Agent shall have received, on or
before the date of such Borrowing, the following, each (unless otherwise
indicated) dated such date and in form and substance satisfactory to the
Administrative Agent and the Liquidity Agent:

        (a)  A copy of the approval of the Board of Directors of the Servicer
approving this Agreement and the other Transaction Documents to be delivered by
it hereunder and the transactions contemplated hereby, certified by its
Secretary or Assistant Secretary;

        (b)  A good standing certificate for Borrower issued by the Secretary of
State of Delaware and a status certificate for the Servicer issued by the
Secretary of State of Oregon;

        (c)  A certificate of the Secretary or Assistant Secretary of the
Servicer certifying the names and true signatures of the officers authorized on
its behalf to sign this Agreement and the other Transaction Documents to be
delivered by it hereunder (on which certificate the Administrative Agent and the
Liquidity Agent may conclusively rely until such time as they shall receive a
revised certificate meeting the requirements of this subsection (c));

        (d)  Execution copies of the organizational documentation of Borrower
and copies of the articles of incorporation and bylaws of Servicer, certified by
the Secretary or Assistant Secretary of the Servicer;

        (e)  Acknowledgment copies of proper financing statements (Form UCC-1),
filed on or prior to the date of the initial Borrowing, naming Borrower as the
debtor and the Collateral Agent as the secured party describing all of the
assets of the Borrower filed in the states of Delaware and Oregon; copies of
search reports listing all effective financing statements that name Borrower as
debtor and that are filed in the jurisdictions in which filings were made
pursuant to the preceding clause and any other instruments or documents as may
be necessary or desirable (in the opinion of the Administrative Agent or the
Liquidity Agent) to perfect the Collateral Agent's interest in all Pool Assets;
acknowledgment copies of proper financing statements (Form UCC-1), filed on or
prior to the date of the initial Borrowing, naming TRM ATM as the debtor, the
Borrower as the Secured Party and the Collateral Agent as assignee in the state
of Oregon; copies of search reports listing all effective financing statements
that name TRM ATM as debtor and that are filed in Oregon;

        (f)    Favorable opinions of Stoel Rives LLP, counsel to Borrower and
Servicer, regarding such items as non-consolidation and perfection of security
interests, a favorable opinion of Mayer,

--------------------------------------------------------------------------------




Brown & Platt regarding enforceability and a favorable opinion of counsel to the
Indenture Trustee regarding the enforceability of the Trust Agreement and other
items;

        (g)  Such powers of attorney as the Collateral Agent shall reasonably be
request necessary to enable the Collateral Agent to collect all Cash and all
other Pool Assets;

        (h)  The Note and the Certificates, duly executed by Borrower;

        (i)    The Letter of Credit;

        (j)    A pro forma Servicing Report, prepared in respect of the proposed
initial Borrowing;

        (k)  The Liquidity Agreement, duly executed by Lender, the Liquidity
Agent, each Liquidity Provider and the other parties thereto;

        (l)    Letters from the rating agencies then rating the Commercial Paper
Notes confirming that the existing ratings of the Commercial Paper Notes will
remain in effect after giving effect to the transactions contemplated hereby;

        (m)  Execution copies of all agreements entered into by TRM ATM relating
to the ATMs and the transportation of the Cash, including, without limitation,
copies of the executed Cash Replenishment Services Supplement, MAS Processing
Letter Agreement, Addendum to Armored Car Carrier Agreement and Depository Bank
Agreement;

        (n)  Proof of insurance reasonably acceptable to the Administrative
Agent, the Liquidity Agent, Fitch and Moody's, covering any theft, destruction,
or other loss of Cash while such Cash is located in an ATM or in the possession
or care of a Transportation Agent naming the Collateral Agent as loss payee;

        (o)  the transaction represented by the Transaction Documents shall
achieve a "shadow" rating of at least "A" by Fitch; and

        (p)  Such other documents, opinions and certificates as the
Administrative Agent or the Liquidity Agent may reasonably request.

        SECTION 5.02    Conditions Precedent to All Borrowings.    Each
Borrowing (including the initial Borrowing) hereunder shall be subject to the
further conditions precedent that on the date of such Borrowing the following
statements shall be true (and Borrower by accepting the amount of such Borrowing
shall be deemed to have certified that):

        (a)  the representations and warranties contained in Sections 6.01 and
6.02 are correct in all material respects on and as of such day as though made
on and as of such day (and shall be deemed to have been made on such day),

        (b)  no event has occurred and is continuing, or would result from such
Borrowing, that constitutes an Event of Default, Servicer Event of Default or
Unmatured Event of Default,

        (c)  after giving effect to each proposed Borrowing, (i) no Borrowing
Base Deficiency will exist and (ii) the Aggregate Letter of Credit Stated Amount
is at least equal to the Letter of Credit Required Amount,

        (d)  the Termination Date has not occurred,

        (e)  the Administrator shall have delivered, on behalf of the Borrower,
an executed Borrowing Notice (certified by the Controller or Chief Financial
Officer of the Administrator) to the Administrative Agent,

        (f)    the Servicer shall have delivered to the Administrative Agent and
the Liquidity Agent (I) a current list stating: (i) the identity of each
Transportation Agent (with a contact person and

--------------------------------------------------------------------------------




telephone number) and each Armored Car Carrier, and (ii) the identity of each
Processing Agent (with a contact person and telephone number) and (II) execution
copies of all agreements relating to the ATMs or the transportation of Cash and
proof of the required insurance relating to any new Transportation Agents,
Armored Car Carriers or Processing Agents,

        (g)  the Servicer shall have delivered to the Administrative Agent and
the Liquidity Agent copies of such executed written consents and waivers from
third parties as the Collateral Agent may reasonably request shall be necessary
to ensure the Collateral Agent's or each Transportation Agent's unfettered
access to the Cash;

        (h)  no law, rule or regulation shall prohibit and no order, judgment or
decree of any Governmental Authority shall prohibit or enjoin the making of such
Borrowing; and

        (i)    the Administrative Agent and Liquidity Agent shall have received
such other approvals, opinions and documents as they may reasonably request.


ARTICLE VI.

REPRESENTATIONS AND WARRANTIES


        SECTION 6.01    Representations and Warranties of Borrower.    Borrower
represents and warrants as follows:

        (a)    Organization and Good Standing.    It has been duly formed and is
validly existing as a business trust in good standing under the laws of the
State of Delaware.

        (b)    Due Qualification.    It is duly qualified to do business as a
foreign entity in good standing (if applicable), and has obtained all necessary
licenses and approvals, in all jurisdictions in which the failure to obtain such
qualifications, licenses or approvals could reasonably be expected to have a
Material Adverse Effect.

        (c)    Power and Authority; Due Authorization.    It (i) has all
necessary power, authority and legal right to (A) own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted, (B) execute and deliver the Transaction Documents to which
it is a party, (C) carry out the terms of the Transaction Documents, and
(D) borrow the Loans, issue the Certificates and grant a security interest in
its assets on the terms and conditions herein provided and (ii) has duly
authorized by all necessary action the execution, delivery and performance of
this Agreement and the other Transaction Documents to which it is a party and
the borrowing of the Loans, the issuance of the Certificates and the granting of
the security interest in its assets on the terms and conditions herein provided.

        (d)    Binding Obligations.    Each Transaction Document to which it is
a party constitutes a legal, valid and binding obligation of it enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

--------------------------------------------------------------------------------






        (e)    No Conflict.    The consummation of the transactions contemplated
by the Transaction Documents and the fulfillment of the terms thereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
its organizational documentation, or any indenture, loan agreement, mortgage,
deed of trust, or other agreement or instrument to which it is a party or by
which it or any of its properties is bound, (ii) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, loan agreement, mortgage, deed of trust, or other agreement or
instrument, other than this Agreement, or (iii) violate any Applicable Law
applicable to it or any of its properties.

        (f)    No Proceedings.    There are no proceedings or investigations
pending or, to the best of its knowledge, threatened before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of any Transaction Document,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Transaction Document, or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

        (g)    Judgments.    No injunction, decree or other decision has been
issued or made by any court, governmental agency or instrumentality thereof that
prevents, and to Borrower's knowledge no threat by any person has been made that
could be expected to result in any such decision that would prevent, it from
conducting a significant part of its business operations.

        (h)    Government Approvals.    No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of any
Transaction Document (other than the financing statements referred to in
Section 5.01(e)).

        (i)    Financial Condition.    Since the date of its organization, there
has been no material adverse change in the financial condition, business,
business prospects or operations of the Borrower.

        (j)    Margin Regulations.    The use of funds obtained by Borrower
under this Agreement will not conflict with or contravene any of Regulations T,
U and X promulgated by the Board of Governors of the Federal Reserve System from
time to time.

        (k)    Perfected Interest.    Each Pool Asset is owned by Borrower free
and clear of any Lien other than any Lien created under the Transactions
Documents for the benefit of the Collateral Agent. Except for the filing of the
financing statements referred to in Section 5.01, no further action, including
any filing or recording of any document, is necessary in order to establish,
protect and perfect the first priority security interest of the Collateral Agent
in the assets of Borrower. No financing statement or other instrument similar in
effect covering any asset of Borrower or any interest therein is on file in any
recording office except such as may be filed (i) in connection with any Lien
arising solely as the result of any action taken by Collateral Agent or (ii) in
favor of the Collateral Agent, for the benefit of the Secured Parties.

        (l)    Accurate Information.    No Servicing Reports or other
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by or on behalf of Borrower or the Administrator to
the Administrative Agent or Liquidity Agent in connection with any of the
Transaction Documents was or will be inaccurate in any material respect as of
the date it was or will be dated or (except as otherwise disclosed to the
Administrative Agent or Liquidity Agent at such time) as of the date so
furnished, or contained or will contain any material misstatement of fact or
omitted or will omit to state a material fact or any fact necessary to make the
statements contained therein not materially misleading.

--------------------------------------------------------------------------------




        (m)    Offices.    The chief place of business and chief executive
office of Borrower are located at the address of Borrower identified on the
signature pages hereof and the offices where Borrower keeps all its books,
records and documents are located at such address (or at such other locations,
notified to the Administrative Agent and the Liquidity Agent in accordance with
Section 7.01(d), in jurisdictions where all action necessary to maintain the
Collateral Agent's first priority perfected interest in the assets of Borrower
has been taken and completed).

        (n)    Capital of Borrower.    Borrower is solvent and has adequate
capital for its business and undertakings.

        (o)    Investment Company Act.    Borrower is not, and is not controlled
by, an "investment company" registered or required to be registered under the
Investment Company Act of 1940, as amended.

        (p)    Legal Names.    Borrower has not been known by any legal name,
and has used no trade names, other than the name set forth on the signature page
hereto and has not been the subject of any merger or other corporate
reorganization that resulted in a change of name, identity or corporate
structure.

        (q)    Taxes.    Borrower has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed. Borrower has paid or
made adequate provisions for the payment of all taxes and all assessments made
against it or any of its property (other than any amount of tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of Borrower), and no tax lien has been filed and, to Borrower's knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.

        SECTION 6.02    Representations and Warranties of the Servicer and TRM
ATM.    Each of the Servicer and TRM ATM represents and warrants as follows:

        (a)    Organization and Good Standing.    It has been duly organized and
is validly existing as a corporation under the laws of the state of its
formation.

        (b)    Due Qualification.    It is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the failure to obtain such
qualification, licenses or approvals could reasonably be expected to have a
Material Adverse Effect.

        (c)    Power and Authority; Due Authorization.    It (i) has all
necessary power, authority and legal right to (A) own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted, (B) execute and deliver the Transaction Documents to which
it is a party, and (C) carry out the terms of the Transaction Documents, and
(ii) has duly authorized by all necessary corporate action the execution,
delivery and performance of the other Transaction Documents to which it is a
party.

        (d)    Binding Obligations.    Each Transaction Document to which it is
a party constitutes a legal, valid and binding obligation of it enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

        (e)    No Violation.    The consummation of the transactions
contemplated by the Transaction Documents and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, its organizational documentation or any indenture, loan
agreement, mortgage, deed of trust, or other agreement or instrument to which it
is a party or by which it or

--------------------------------------------------------------------------------




any of its properties is bound, (ii) result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
loan agreement, mortgage, deed of trust, or other agreement or instrument, other
than this Agreement, or (iii) violate any Applicable Law applicable to it or any
of its properties.

        (f)    No Proceedings.    There are no proceedings or investigations
pending or, to the best of its knowledge, threatened before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of any Transaction Document,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by any Transaction Document, or (iii) seeking any determination or ruling that
might have a Material Adverse Effect.

        (g)    Government Approvals.    No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of any
Transaction Document.

        (h)    Judgments.    No injunction, decree or other decision has been
issued or made by any court, governmental agency or instrumentality thereof that
prevents, and to the TRM ATM's knowledge no threat by any person has been made
that could be expected to result in any such decision that would prevent, it
from conducting a significant part of its business operations.

        (i)    Accurate Information.    No Servicing Report or other
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by or on behalf of TRM ATM or its Affiliates to the
Administrative Agent or the Liquidity Agent in connection with any of the
Transaction Documents was or will be inaccurate in any material respect as of
the date it was or will be dated or (except as otherwise disclosed to the
Administrative Agent and the Liquidity Agent at such time) as of the date so
furnished, or contained or will contain any material misstatement of fact or
omitted or will omit to state a material fact or any fact necessary to make the
statements contained therein not materially misleading.

        (j)    Offices.    The chief place of business and chief executive
office of TRM ATM are located at the address of TRM ATM identified on the
signature pages hereof, and the offices where TRM ATM keeps all its books,
records and documents are located at such addresses (or at such other locations,
notified to the Administrative Agent and the Liquidity Agent at least 30 days'
prior to any such change).

        (k)    Servicing Programs.    No license or approval is required for the
Collateral Agent's use of any program used by Servicer in the servicing of the
Assets Pool, other than those which have been obtained (and are assignable by
the Servicer to the Collateral Agent or a successor Servicer) and are in full
force and effect.

        (l)    Year 2000 Compatibility. —    All hardware and software used by
Servicer in connection with its duties hereunder and under the transaction
documents are Year 2000 Compatible. For purposes of this Agreement, "Year 2000
Compatible" means that neither performance nor functionality is affected by
dates prior to, during, spanning or after January 1, 2000, and shall include,
but not be limited to: (i) accurately processing date/time data from, interim
between the 20th and 21st centuries in the years 1999 and 2000 and the leap year
calculations; (ii) functioning without error, interruption, or decreased
performance relating to such date/time data; (iii) accurately processing such
date/time data when used in combination with other technology; (iv) accurate
date/time data century recognition; and (v) processing, storing, receiving and
outputting all date/time in a format that accurately indicates the century of
the date/time data.

        (l)    (m) Taxes.    Servicer has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed. Servicer has paid or
made adequate provisions for the payment of all taxes and all assessments made
against it or any of its property (other than any amount of tax the

--------------------------------------------------------------------------------




validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of Servicer), and no tax lien has been filed and, to
Servicer's knowledge, no claim is being asserted, with respect to any such tax,
fee or other charge.

        (m)    (n) Perfected Interest.    Except for the filing of the financing
statements referred to in Section 5.01, no further action, including any filing
or recording of any document, is necessary in order to establish, protect and
perfect the first priority security interest of the Borrower (and the Collateral
Agent as assignee of Borrower) in TRM ATM's right, title and interest in and to
the ATM Fees. No financing statement or other instrument similar in effect
covering TRM ATM's right, title and interest in and to the ATM Fees is on file
in any recording office except such as may be filed (i) in connection with any
Lien arising solely as the result of any action taken by Collateral Agent or
(ii) in favor of the Borrower and assigned to Collateral Agent, for the benefit
of the Secured Parties.

        (n)    (o) Financial Condition.    Since December 31, 1999, 2000, there
has been no material adverse change in its financial condition, business,
business prospects or operations.


ARTICLE VII.

GENERAL COVENANTS OF BORROWER


        SECTION 7.01    Affirmative Covenants of Borrower.    From the date
hereof until the Final Payout Date, Borrower will, unless the Administrative
Agent and the Liquidity Agent shall otherwise consent in writing:

        (a)    Compliance with Laws, Etc.    Comply in all material respects
with all Applicable Laws, including, without limitation, those with respect to
the Assets Pool.

        (b)    Preservation of Existence.    Preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing (if applicable)
as a foreign entity in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

        (c)    Audits.    (i) At any time and from time to time during regular
business hours, permit the Administrative Agent, the Liquidity Agent and any of
their respective agents or representatives, (A) to examine and make copies of
and abstracts from all Borrower's books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of Borrower, and (B) to visit the offices and properties of Borrower for
the purpose of examining such materials described in clause (i)(A) next above,
and to discuss matters relating to the Assets Pool or Borrower's performance
hereunder with any of the officers or employees of Borrower having knowledge of
such matters; and (ii) without limiting the provisions of clause (i) next above,
from time to time on reasonable request of the Administrative Agent or the
Liquidity Agent, permit certified public accountants or other auditors
acceptable to the Administrative Agent and the Liquidity Agent to conduct, at
the Administrative Agent Administrator's or the Liquidity Agent's, as
applicable, expense once in each fiscal quarter, unless an Event of Default
shall have occurred and be continuing in which case the reviews will be at the
expense of the Administrator and as frequent as reasonably necessary, a review
of Borrower's books and records.

        (d)    Location of Records.    Keep its chief place of business and
chief executive office, and the offices where it keeps its records, at the
address of Borrower referred to in Section 6.01(m) or, upon 30 days' prior
written notice to the Administrative Agent and the Liquidity Agent, at such

--------------------------------------------------------------------------------




other locations in jurisdictions where all action required to maintain the
Collateral Agent's first priority perfected interest in the assets of Borrower
shall have been taken and completed.

        (e)    Keeping of Records and Books of Account.    Maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Assets in the event
of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Assets (including, without limitation,
records adequate to permit the daily identification of the outstanding Pool
Assets).

        (f)    Use of Funds.    Apply all Loan and Certificate proceeds solely
to provide cash to TRM ATM pursuant hereto.

        SECTION 7.02    Reporting Requirements of Borrower.    From the date
hereof until the Final Payout Date, Borrower will (or will cause the Servicer
to), unless the Administrative Agent and the Liquidity Agent shall otherwise
consent in writing, furnish to the Administrative Agent and the Liquidity Agent:

        (a)    Quarterly Financial Statements.    As soon as available and in
any event within 45 days after the end of each of the first three quarters
quarter of each fiscal year of Borrower, copies of the financial statements of
Borrower prepared in conformity with GAAP (except as to the absence of
footnotes), duly certified by the Borrower;

        (b)    Annual Financial Statements.    As soon as available and in any
event within 90 120 days after the end of each fiscal year of Borrower, copies
of the audited financial statements of Borrower prepared in conformity with
GAAP, duly certified by independent certified public accountants of recognized
standing selected by Borrower;

        (c)    ERISA.    Promptly after the filing or receiving thereof, copies
of all reports and notices with respect to any Reportable Event defined in
Article IV of ERISA which Borrower files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or which Borrower receives from the Pension Benefit Guaranty Corporation;

        (d)    Event of Defaults.    Immediately upon becoming aware of the
existence of any Event of Default or Unmatured Event of Default, a written
statement of an officer of Borrower setting forth details of such event and the
action that Borrower proposes to take with respect thereto;

        (e)    Termination of Other Agreements.    Immediately upon receiving
notice of, or becoming aware of, the cancellation or termination of any Armored
Car Carrier Addendum, Automated Teller Machine Cash Services Agreement,
Depository Bank Agreement, Processing Services Agreement or insurance policy
covering the Cash, a copy of such notice or notice of such cancellation or
termination;

        (f)    Litigation and Insurance Claims.    As soon as possible and in
any event within three Business Days of Borrower's knowledge thereof, notice of
(i) any litigation, investigation or proceeding which may exist at any time
which could reasonably be expected to have a Material Adverse Effect, (ii) any
material adverse development in previously disclosed litigation and (iii) any
material losses with respect to any Cash for which claims have been or will be
made by Borrower, the Servicer or any Transportation Agent; and

        (g)    Other.    Promptly, from time to time, such other information,
documents, records or reports with respect to the assets of Borrower or the
condition or operations, financial or otherwise, of Borrower as the
Administrative Agent or the Liquidity Agent may from time to time reasonably
request in order to protect the interests of the Secured Parties under or as
contemplated by this Agreement.

--------------------------------------------------------------------------------




        SECTION 7.03    Negative Covenants of Borrower.    From the date hereof
until the Final Payout Date, Borrower will not, without the prior written
consent of the Administrative Agent and the Liquidity Agent:

        (a)    Sales, Liens, Etc.    Except as otherwise provided herein, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Lien (other than liens created under the Transaction
Documents) upon or with respect to, any of the assets of Borrower (including,
without limitation, the Pool Assets), or any interest therein, or any account to
which any Collections of any Pool Asset are sent, the Credit Balance Settlement
Account, any Disbursement Account or any right to receive income or proceeds
from or in respect of any of the foregoing.

        (b)    Mergers, Acquisitions, Sales, etc.    Be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease all or any substantial part
of its assets to another Person.

        (c)    Incurrence of Indebtedness.    Incur or permit to exist any
indebtedness or liability on account of deposits or advances or for borrowed
money or for the deferred purchase price of any property or services, except
(i) current accounts payable arising under the Transaction Documents and
(ii) the Loans.

        (d)    Trust Interests.    Issue or register the transfer of any of its
Certificates to any Person other than a Secured Party.

        (e)    Conduct of Business.    Engage in any business or activity other
than the provision of Cash to TRM ATM and other activities necessary or
incidental thereto.

        (f)    Organizational Documentation.    Amend or revoke its
organizational documentation.

        (g)    Change of Name.    Change its name or corporate structure unless
it has (i) given the Administrative Agent and the Liquidity Agent at least
30 days' prior written notice thereof and (ii) executed, delivered and filed
such amendments to the UCC financing statements filed in connection herewith as
the Administrative Agent and the Liquidity Agent may request, and take such
other actions as are necessary or advisable to continue the perfection of the
Collateral Agent's interest in the assets of Borrower.

        (h)    Limitation on Cash in Transit.    Allow any amount of Cash
greater than the amount for which Borrower is insured under approved insurance
policies to be in the possession of the Transportation Agents, in the aggregate,
at any one time.

        (i)    Other Agreements.    Enter into any Armored Car Carrier Addendum,
Automated Teller Machine Cash Services Agreement, Processing Services Agreement,
Depository Bank Agreement or any other agreement which has not been approved by
the Administrative Agent and the Liquidity Agent (including, without limitation,
approval of the proposed parties to such agreements), which approval shall not
be unreasonably withheld; provided, that Borrower may enter into approved
Automated Teller Machine Cash Services Agreements with Qualified Transportation
Agents.

        SECTION 7.04    Covenants of TRM ATM.    From the date hereof until the
Final Payout Date, TRM ATM will, unless the Administrative Agent and the
Liquidity Agent shall otherwise consent in writing:

        (a)    Preservation of Existence.    Preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where the failure to preserve and

--------------------------------------------------------------------------------

maintain such existence, rights, franchises, privileges and qualification would
have a Material Adverse Effect. The Servicer shall comply with all applicable
rules, guidelines and operating procedures of any Network applicable to the
ATMs and shall be responsible for all fines, penalties or other amounts payable
by it to such Network or any member or participant thereof as a result of any
failure to so comply or otherwise. The Servicer shall perform all of its
obligations under each Automated Teller Machine Cash Services Agreement,
Processing Services Agreement and each other agreement relating to the ATMs.

        (b)    Compliance with Laws.    Comply in all material respects with all
Applicable Laws.

        (c)    Audits.    (i) At any time and from time to time during regular
business hours, permit (and cause any sub-servicer to permit) Borrower, the
Administrative Agent, the Liquidity Agent and any of their respective agents or
representatives, (A) to examine and make copies of and abstracts from all
Servicer's books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of Servicer relating to
the Assets Pool and (B) to visit the offices and properties of Servicer for the
purpose of examining such materials described in clause (i)(A) next above, and
to discuss matters relating to the Assets Pool or Servicer's performance
hereunder with any of the officers or employees of Servicer having knowledge of
such matters; and (ii) without limiting the provisions of clause (i) next above,
from time to time on reasonable request of Borrower, the Administrative Agent or
the Liquidity Agent, permit certified public accountants or other auditors
acceptable to the Borrower, the Administrative Agent or the Liquidity Agent to
conduct, at Borrower Servicer's, the Administrative Agent's or the Liquidity
Agent's, as applicable, expense once, not more than twice in each fiscal quarter
year, unless an Event of Default shall have occurred and be continuing in which
case the reviews will be at the expense of the Servicer and as frequent as
reasonably necessary, a review of Servicer's books and records with respect to
the Assets Pool.

        (d)    UCC Financing Statements.    File such UCC financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate, in accordance
with the terms of this Agreement to maintain the first priority perfected
security interest of the Collateral Agent in the assets of Borrower which may be
perfected by the filing of UCC financing statements. Not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien (other than liens created under the Transaction Documents) upon
or with respect to, TRM ATM's right, title and interest in and to the Pool
Assets, the ATM Fees, or any interest therein, or any account to which any Pool
Assets or the ATM Fees are sent. Not change its name or corporate structure
unless it has (i) given the Administrative Agent and the Liquidity Agent at
least 30 days' prior written notice thereof and (ii) executed, delivered and
filed such amendments to the UCC financing statements filed in connection
herewith as the Administrative Agent and the Liquidity Agent may request, and
take such other actions as are reasonably necessary or advisable to continue the
perfection of the Collateral Agent's interest in the ATM Fees and the Pool
Assets.

        (e)    Notice.    Deliver to the Administrative Agent and the Liquidity
Agent:

        (i)    immediately upon becoming aware of the existence of any Event of
Default, Servicer Event of Default or Unmatured Event of Default, written notice
describing its nature and period of existence and what action Servicer is taking
or proposing to take with respect thereto;

        (ii)  as soon as possible or in any event within five (5) Business Days
of Servicer's knowledge thereof, notice of any litigation, investigation or
proceeding which may exist at any time which could reasonably be expected to
have a Material Adverse Effect and any material adverse development in
previously disclosed litigation;

--------------------------------------------------------------------------------




        (iii)  promptly, from time to time, such other information, documents,
records or reports respecting the Assets Pool or condition or operations,
financial or otherwise, of Servicer as the Administrative Agent or the Liquidity
Agent may from time to time reasonably request in order to protect the interests
of the Secured Parties under or as contemplated by this Agreement,;

        (iv)  promptly upon the execution thereof, copies of all Automated
Teller Machine Cash Services Agreements, Processing Services Agreements and
other agreements relating to the ATMs entered into by the Servicer in accordance
with this Agreement, and;

        (v)  immediately upon becoming aware of any cancellation or termination
of any Automated Teller Machine Cash Services Agreement, Depository Bank
Agreement or Processing Services Agreement to which the Servicer is a party,
written notice of such cancellation or termination.; and

        (vi)  promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto) and annual, quarterly or monthly
reports that TRM ATM or TRM files with the Securities and Exchange Commission.

        (f)    Quarterly and Annual Financial Statements.    Furnish to the
Administrative Agent and the Liquidity Agent:

        (i)    As soon as available and in any event within 45 days after the
end of each of the first three quarters quarter of each fiscal year of TRM ATM,
copies of the consolidated financial statements of TRM Corporation prepared in
conformity with GAAP (except as to the absence of footnotes), duly certified by
the chief financial officer of the Servicer; and

        (ii)  As soon as available and in any event within 90 120 days after the
end of each fiscal year of TRM Corporation, copies of the audited consolidated
financial statements of TRM Corporation prepared in conformity with GAAP, duly
certified by independent certified public accountants of recognized standing
selected by the Servicer;

        (g)    Other Agreements.    Only enter into Automated Teller Machine
Cash Services Agreements, Processing Services Agreements, Depository Bank
Agreements and other agreements with respect to the ATMs which have been
approved by the Administrative Agent and the Liquidity Agent (including, without
limitation, approval of the proposed parties to such agreements), which approval
shall not be unreasonably withheld; provided, that TRM ATM may enter into
approved Automated Teller Machine Cash Services Agreements with Qualified
Transportation Agents.

        (h)    Exxon Agreement.    Not to permit Cash in excess of $100,000
175,000 in the aggregate to be placed in ATMs subject to that certain agreement
with Exxon Company. U.S.A. dated as of September 15, 1999 until such time as
such agreement is amended to the satisfaction of the Administrative Agent and
the Liquidity Agent.

--------------------------------------------------------------------------------






        (i)    Notice of Financing Defaults.    Deliver a notice to the
Administrative Agent and the Liquidity Agent within one Business Day of
(A) becoming aware of any "default", "event of default" or other similar event
(including any event which with the lapse of time or giving of notice or both
would become such a "default", "event of default" or other similar event) (an
"ATM Financing Default") under any agreement pursuant to which TRM ATM finances
or leases an ATM or (B) receipt of notice from any ATM Lender of a notice of an
ATM Financing Default under any agreement pursuant to which TRM ATM finances or
leases an ATM, in each case, without giving effect to any cure periods set forth
in such agreements. Such notice shall include a description of the applicable
event, a copy of the notice, if any, received from the applicable ATM Lender,
and a description of the steps being taken or to be taken in response to such
event.

        (j)    Keeping of Records and Books of Account.    Maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Assets in the event
of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Assets (including, without limitation,
records adequate to permit the daily identification of the outstanding Pool
Assets).

        SECTION 7.05    Separate Existence.    Borrower hereby acknowledges that
the Secured Parties are entering into the transactions contemplated by the
Transaction Documents in reliance upon Borrower's identity as a legal entity
separate from TRM and its Affiliates. Therefore, from and after the date hereof,
Borrower and the Servicer shall take all steps specifically required by this
Agreement or reasonably required by the Administrative Agent or the Liquidity
Agent to continue Borrower's identity as a separate legal entity and to make it
apparent to third Persons that Borrower is an entity with assets and liabilities
distinct from those of any other Person and is not a division of any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of Borrower and
Servicer shall take such actions as shall be required in order that:

        (a)  Borrower will be a business trust whose primary activities are
restricted in its organizational documentation and whose purposes include
borrowing funds from Lender and using such funds to provide Cash to TRM ATM, and
conducting such other activities as it deems necessary or appropriate to carry
out its primary activities;

        (b)  Any employee, consultant or agent of Borrower will be compensated
from Borrower's funds for services provided to Borrower. Borrower will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents,
which servicer will be fully compensated for its services by payment of the
Servicing Fee;

        (c)  Borrower will not incur any material indirect or overhead expenses
for items shared with Servicer (or any other Affiliate thereof) which are not
reflected in the Servicing Fee. To the extent, if any, that Servicer (or any
Affiliate thereof) shares with Borrower items of expense not reflected in the
Servicing Fee, such as legal, auditing and other professional services, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered;

        (d)  Except as provided in the Administration Agreement, Borrower's
operating expenses will not be paid by Servicer or any other Affiliate thereof;

        (e)  Borrower will have its own mailing address and stationery separate
from those of any other Person other than the Owner Trustee;

        (f)    Borrower's books and records will be maintained separately from
those of any other Person;

--------------------------------------------------------------------------------




        (g)  All financial statements of any Person that are consolidated to
include Borrower will contain detailed notes clearly stating that (A) all of
Borrower's assets are owned by Borrower, and (B) Borrower is a separate entity
with creditors who have received security interests in Borrower's assets;

        (h)  Borrower's assets will be maintained in a manner that facilitates
their identification and segregation from those of any other Person;

        (i)    Borrower will strictly observe trust formalities in its dealings
with Servicer and any Affiliate thereof, and funds or other assets of Borrower
will not be commingled with those of any other Person. Borrower shall not
maintain joint bank accounts or other depository accounts to which any other
Person has independent access (other than in accordance with the Transaction
Documents). Borrower is not named, and has not entered into any agreement to be
named, directly or indirectly, as a direct or contingent beneficiary or loss
payee on any insurance policy with respect to any loss relating to the property
of any other Person; and

        (j)    Borrower will not hold itself out to be responsible for the debts
of any other Person or the decisions or actions respecting the daily business
and affairs of any other Person. Borrower will immediately correct any known
misrepresentation with respect to the foregoing, and it will not operate or
purport to operate as an integrated single economic unit with respect to or in
its dealing with any other Person.


ARTICLE VIII.

ADMINISTRATION AND COLLECTION


        SECTION 8.01    Servicer to Act.    Borrower hereby appoints TRM ATM as
Servicer to perform the duties with respect to the provision of Cash to ATMs as
contemplated by this Agreement. Such services shall include: (i) entering into
and enforcing the Servicer's and Borrower's rights under Automated Teller
Machine Cash Services Agreements, Armored Car Carrier Addendums, Processing
Service Agreements and any other agreements necessary to provide cash for the
ATMs, (ii) making claims under any insurance policies covering the Cash,
(iii) preparing reports with respect to the ATM Fee Settlement Account, Credit
Balance Settlement Account and Disbursement Accounts activity and Cash
maintenance, (iv) maintaining a list of (A) the location of each ATM receiving
Cash, (B) each Transportation Agent (with a contact person and telephone
number), and (C) each Processing Agent (with contact person and telephone
number), (v) maintaining records with respect to the amount of Cash located in
each ATM at any time and (vi) instructing the Administrative Agent and the
Collateral Agent, as applicable, as to which Disbursement Accounts Cash is to be
deposited for distribution to the applicable Transportation Agents. The Servicer
covenants and agrees that under no circumstances will it direct any Cash to be
deposited into any account other than a Disbursement Account or the Credit
Balance Settlement Account. In addition, no transportation agent, depository
bank, armored car carrier or processing agent shall be utilized by the Servicer
unless such Person has been approved in writing by the Administrative Agent and
the Liquidity Agent (such approval shall not be unreasonably withheld) and
otherwise satisfies the definition of "Transportation Agent," "Depository Bank,"
"Armored Car Carrier" and "Processing Agent," as applicable; provided, that TRM
ATM may enter into approved Automated Teller Machine Cash Services Agreements
with Qualified Transportation Agents.; and provided, further, however, that upon
the occurrence of an NCR Event, NCR shall be deemed not to be a Qualified
Transportation Agent, any prior approval that may have been given by the
Administrative Agent or the Liquidity Agent with respect to NCR shall be revoked
and the Servicer shall replace NCR, in each of the above capacities in which NCR
is at such time acting, within 120 days of its knowledge of such NCR Event with
a Person otherwise meeting the requirements of this Section 8.01. The Servicer
shall perform, and shall have full power and authority to perform, subject to
the requirements and limitations set forth in this Agreement, any and all things
in connection with such

--------------------------------------------------------------------------------


servicing that are consistent with all Applicable Laws and consistent with
customary practices of servicers performing similar functions, but in performing
its duties hereunder, the Servicer will act on behalf of and for the benefit of
Borrower and the Secured Parties. If any Processing Agent is Disconnected for
more than 48 consecutive hours, the Servicer shall instruct all Transportation
Agents servicing ATMs for which such Processing Agent is acting as "Processing
Agent" to cease depositing Cash in such ATMs and remove all Cash from such
ATMs on the earlier of (i) two (2) Business Days prior to the next Settlement
Date and (ii) the next cycled service visit to such ATM and deposit such Cash in
the Credit Balance Settlement Account.

        SECTION 8.02    Insurance.    The Servicer shall maintain, or cause to
be maintained for Borrower's account, with respect to the Cash insurance
covering losses resulting from ATM malfunction, theft, fraud, fire, and any
other items as may be reasonably requested by the Administrative Agent or the
Liquidity Agent in the amounts specified in Exhibit Schedule 8.02. II. The Such
Servicer policy shall name the Collateral Agent, for the benefit of the Secured
Parties, as the loss payee. In addition, the Servicer shall maintain with
respect to Servicer's officers and directors one or more D&O insurance policies
with an aggregate amount of coverage equal to not less than (i) at all times
prior to July 1, 2002, $15,000,000 and (ii) at all times on and after July 1,
2002, the lesser of (a) the Facility Limit and (b) the product of (x) the
Aggregate Letter of Credit Amount multiplied by (y) 20. The Servicer shall (i)
cause such each of the insurance policies identified above to be issued by
reputable insurance companies with claims paying ratings of at least "A" by
Standard & Poor's and "Aa1" by Moody's. In addition, the Servicer shall and (ii)
cause each such insurance policy to provide that (i) it may not be cancelled,
amended or terminated without at least 30 days prior written notice to Borrower
and the Collateral Agent and (ii) the Collateral Agent, for the benefit of the
Secured Parties, is the loss payee. The Servicer shall promptly file and shall
diligently pursue any claims with respect to the Cash with the applicable
insurer, and shall deposit all proceeds received in connection therewith in the
Credit Balance Settlement Account within one (1) Business Day of receipt. Upon
any failure of the Servicer to take any such actions, the Collateral Agent shall
have the right to take any such actions in its place and stead and shall, at the
direction of the Administrative Agent, take any such actions in its place and
stead, and the Servicer shall cooperate with the Collateral Agent in taking any
such action. Within three (3) Business Days of obtaining knowledge of any loss
with respect to the Cash which is required to be covered by insurance pursuant
to this Agreement, the Servicer shall deposit the full amount of such loss into
the Credit Balance Settlement Account. Upon receipt by the Servicer or the
Collateral Agent of the proceeds of any claim made with respect to any such loss
for which the Servicer has advanced a loss payment pursuant to the preceding
sentence, such proceeds shall be paid to the Servicer in reimbursement of its
payment and shall not constitute Collections to be distributed in accordance
with Section 3.03. Each of the Borrower and the Servicer covenants and agrees
not to amend or terminate any such insurance policy without the prior written
consent of the Liquidity Agent.

        SECTION 8.03    Reporting.    The Servicer shall deliver to Borrower,
the Administrative Agent and the Liquidity Agent the following:

        (i)    On the third Business Day prior to each Settlement Date fifth day
of each calendar month, or if any such day is not a Business Day, the next
Business Day (the "Reporting Date"), a report substantially in the form of
Exhibit 8.03(i) (a "Servicing Report"), including a confirmation of all
Borrowing Notices for the preceding Settlement calendar Period month;

        (ii)  At least weekly and simultaneous with its distribution to NCR
Corporation (or any other Qualified Transportation Agent) (to ensure the
simultaneous delivery, such report must indicate on its face (i.e., be addressed
to the applicable Qualified Transportation Agent) or the delivery method must
indicate (i.e., the electronic report indicates multiple addressees) that it is
being sent to such Qualified Transportation Agent) an electronic report
indicating the identifying number and location of all ATMs scheduled for
installation, the respective ATM Lenders for such ATMs, if

--------------------------------------------------------------------------------




any, the respective cash deposit and all other information set forth on the form
of Exhibit 8.03 (ii) (an "ATM Installation Report");

        (iii)  At least weekly and simultaneous with its distribution to NCR
Corporation (or any other Qualified Transportation Agent) (to ensure the
simultaneous delivery, such report must indicate on its face (i.e., be addressed
to the applicable Qualified Transportation Agent) or the delivery method must
indicate (i.e., the electronic report indicates multiple addressees) that it is
being sent to such Qualified Transportation Agent), an electronic report
indicating the identifying number and location of all ATMs scheduled for removal
from their present locations, the respective ATM Lenders for such ATMs, if any,
and all other information set forth on the form of Exhibit 8.03 (iii) (an "ATM
Removal Report");

        (iv)  At least weekly and simultaneous with the delivery of each ATM
Installation Report and ATM Removal Report, an electronic report indicating the
locations of all ATMs, the cash inventory and all other information set forth on
the form of Exhibit 8.03 (iv) (a "Cash Inventory Report"); and

        (v)  Such other information as may be reasonably requested from time to
time by Borrower, the Administrative Agent or the Liquidity Agent.

        SECTION 8.04    Books and Records.    The Servicer shall keep and
maintain, or cause to be kept and maintained, accurate and complete books and
records for Borrower.

        SECTION 8.05    Servicer Representations.    The Servicer covenants and
agrees that each delivery of a Servicing Report shall be deemed to be a
representation and warranty by the Servicer that (i) all information in such
Servicing Report is true and accurate in all material respects, (ii) the
Servicer is in compliance with all of its agreements and covenants set forth in
the Transaction Documents, (iii) no Servicer Event of Default or Event of
Default has occurred and is continuing, and (iv) the representations and
warranties of the Servicer contained in the Transaction Documents (including,
without limitation, Section 7.05 of the Loan and Servicing Agreement) are true
and correct in all material respects as if made on the date of the execution of
such Servicing Report.

        SECTION 8.06    Costs of Servicing; Servicer's Fee.    (a) Costs of
Servicing. All costs of servicing in the manner required by this Article VIII
shall be borne by the Servicer. The Servicer shall be entitled to receive the
servicing fee (the "Servicing Fee") in the amount described in Section 8.06(b).

        (b)    Servicer's Fee.    The amount of the Servicing Fee which the
Servicer shall be entitled to receive on each Cash Provision Fee Payment Date
shall be determined by multiplying the average Borrowing Base during the
Settlement Period ending on such Settlement Date times 1.00% times 1/52.

        SECTION 8.07    Successor Servicer.    Upon the occurrence of any
Servicer Event of Default, the Termination Date, or any Event of Default, the
Collateral Agent may shall (i) if so directed by the Administrative Agent,
designate a new Servicer for purposes of liquidating the facility and give
notice to Servicer that a new Servicer has been designated for such purposes or
(ii) if so directed by the Administrative Agent, give notice to Servicer that no
new Servicer has been appointed by the Collateral Agent and that the Collateral
Agent will assume all of the rights and responsibilities of the Servicer
hereunder for purposes of liquidating the facility. Upon receipt by Servicer of
such any notice in accordance with clause (i) or (ii) above, it shall terminate
its activities as Servicer hereunder in a manner that the Collateral Agent
believes will facilitate the transition of the performance of such activities to
a new Servicer or the Collateral Agent, as the case may be. Any new Servicer
must agree in writing to perform the duties and obligations of the "Servicer"
pursuant to the terms hereof. The Collateral Agent shall provide each Rating
Agency with notice of any change in the Servicer.

--------------------------------------------------------------------------------

        The Servicer hereby agrees to cooperate with the Collateral Agent and
any successor to the Servicer appointed in accordance herewith in effecting the
termination and transfer of the responsibilities and rights of the Servicer
hereunder to the Collateral Agent or any successor to the Servicer, including,
without limitation, the transfer to the Collateral Agent or to the successor to
the Servicer, as applicable, for administration by it of all Cash which shall at
the time be held by the Servicer or thereafter received with respect to the
Assets Pool. In addition, upon the appointment of any successor Servicer or the
assumption by the Collateral Agent of the Servicer's rights and responsibilities
hereunder, the Servicer shall obtain and/or assign to the Collateral Agent or
such successor any license or approval required for the use of any program used
by the Servicer in the servicing of the Assets Pool. The Servicer hereby
designates the Collateral Agent or any successor to the Servicer as its agent
and attorney-in-fact to execute transfers of financing statements and any other
filings or instruments which may be necessary or advisable to effect such
transfer of the Servicer's responsibilities and rights hereunder.

        SECTION 8.08    Bailee for Lender.    The Servicer hereby acknowledges
that Borrower has granted to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the assets of Borrower,
including, without limitation, the Cash and any credit balances in a Network
resulting from the dispensing of Cash at ATMs. If the Servicer has, or is deemed
to have, possession of any Cash (whether in the form of cash, credit balances in
a Network or otherwise), the Servicer agrees that it shall hold all such Cash as
custodian and bailee on behalf of the Collateral Agent for the purposes of
perfecting the security interest of the Secured Parties in such Cash.


ARTICLE IX.

EVENTS OF DEFAULT


        SECTION 9.01    Events of Default.    The following events shall each be
an "Events Event  of Default" hereunder:

        (a)  Borrower shall fail to make any payment or deposit to be made by it
hereunder when due or shall fail to pay any payment of principal, interest or
yield under the Note or the Certificates when due; or

        (b)  Any representation or warranty made or deemed to be made by
Borrower (or any of its officers) under or in connection with this Agreement or
other information or report delivered pursuant hereto shall prove to have been
false or incorrect in any material respect when made and such condition shall
continue unremedied for a period of five (5) Business Days after (i) written
notice thereof by the Administrative Agent or the Liquidity Agent or
(ii) Borrower (or the Administrator) has actual knowledge that such
representation or warranty is false or incorrect; or

        (c)  Borrower shall fail to perform or observe in any material respect
any other term, covenant or agreement contained in this Agreement or any of the
other Transaction Documents on its part to be performed or observed and any such
failure shall remain unremedied for five (5) Business Days after (i) written
notice thereof shall have been given by the Administrative Agent or the
Liquidity Agent to Borrower or (ii) Borrower (or the Administrator) has actual
knowledge of such failure to perform or observe any covenant hereunder; or

        (d)  A default shall have occurred and be continuing under any
instrument or agreement evidencing, securing or providing for the issuance of
indebtedness for borrowed money of, or guaranteed by, Borrower, TRM or TRM ATM
(provided that, in the case of TRM or TRM ATM, the principal of such
indebtedness exceeds $500,000), which default is a default in the payment of any
amount due thereunder (after giving effect to any periods of grace or right to
cure) or which default if unremedied, uncured, or unwaived (with or without the
passage of time or the giving of notice or both) would permit acceleration of
the maturity of such indebtedness and such default

--------------------------------------------------------------------------------




shall have continued unremedied, uncured or unwaived for a period long enough to
permit such acceleration; or

        (e)  An Event of Bankruptcy shall have occurred and remain continuing
with respect to (i) the Borrower, TRM ATM or TRM, or (ii) any Person on whose
property (or in whose retail facilities) more than 10% of the ATMs are located;
provided that, in the case of clause (ii), neither the Borrower nor TRM ATM has,
within a period of five (5) Business Days after such event, removed all Cash
contained in the ATMs placed on such Person's property or in such Person's
retail facilities or caused all such Cash to have been removed within such five
(5) Business Day period; or

        (f)    Borrower shall fail to maintain insurance in accordance with the
terms of the Insurance Schedule and any such failure shall remain unremedied for
five (5) Business Days or Borrower or Servicer shall amend or terminate any
required theft/loss insurance with respect to the Cash or the ATMs without the
prior written consent of the Liquidity Agent; or

        (g)  (i) Any litigation (including, without limitation, derivative
actions), arbitration proceedings or governmental proceedings not disclosed in
writing by Borrower to the Administrative Agent and the Liquidity Agent prior to
the date of execution and delivery of this Agreement is pending against
Borrower, or for an amount greater than $500,000 against TRM ATM or (ii) any
material development not so disclosed has occurred in any litigation (including,
without limitation, derivative actions), arbitration proceedings or governmental
proceedings so disclosed, which, in the case of clause (i) or (ii), in the
reasonable opinion of the Administrative Agent or the Liquidity Agent, has a
reasonable likelihood of having a Material Adverse Effect; or

        (h)  There shall exist any event or occurrence that would reasonably be
expected to cause a Material Adverse Effect; or

        (i)    TRM ATM or TRM is subject to a Change in Control (which has not
otherwise been approved in writing by the Administrative Agent and the Liquidity
Agent); or

        (j)    The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Internal Revenue Code with regard to any of the assets of
Borrower and such lien shall not have been released within five (5) Business
Days, or the Pension Benefit Guaranty Corporation shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of the ERISA with
regard to any of the assets of Borrower or any of its Affiliates; or

        (k)  A Servicer Event of Default occurs and is continuing; or

        (l)    a Borrowing Base Deficiency continues for more than two
(2) Business Days; or

        (m)  This Agreement shall for any reason (other than pursuant to the
terms hereof) cease to create, or there shall for any reason cease to be, a
valid and enforceable perfected first priority security interest in all of the
assets of Borrower free and clear of any other Lien or the Borrower (and the
Collateral Agent as assignee of the Borrower) shall for any reason cease to have
a valid and enforceable first priority security interest in TRM ATM's right,
title and interest in and to the ATM Fees free and clear of any other Lien; or

        (n)  Lender shall become an "investment company" with the meaning of the
Investment Company Act of 1940, as amended, or its activities are terminated by
any Governmental Authority; or

        (o)  Borrower shall for any reason cease to have a valid and enforceable
ownership interest in the Cash; or

        (p)  The Aggregate Letter of Credit Stated Amount shall fail to be at
least equal to the Letter of Credit Required Amount and such failure shall
continue unremedied for two (2) Business Day

--------------------------------------------------------------------------------

or, if the Letter of Credit has been drawn in full and the proceeds deposited
into the Reserve Account pursuant to Section 3.04, the amount of funds in the
Reserve Account shall fail to be at least equal to the Letter of Credit Required
Amount and such failure shall continue unremedied for two (2) Business Day Days;
or

        (q)  The aggregate ATM Fees for any Settlement Period shall be less than
200% of the amounts required to be paid out of the Cash Provision Fees pursuant
to Section 3.03 on the related Settlement Date; or

        (r)  TRM ATM shall default in any payment obligation under any Automated
Teller Machine Cash Services Agreement, Cash Replenishment Services Supplement,
Value Added Reseller Agreement or other agreement relating to the ATM's ATMs, or
for services to be rendered in connection with the Cash, to which it is a party,
and such payment default shall continue for a period of 30 days; or

        (s)  Any Transportation Agent (other than NCR) or Depository Bank fails
to maintain a short term unsecured debt rating of at least P-1 by Moody's and F1
by Fitch and is not replaced within 30 days of such failure; provided that at
all times that Union Planters Bank is not rated by Moody's, the failure by Union
Planters Bank to maintain such a rating from Moody's shall not constitute an
Event of Default hereunder; or

        (t).  The transaction represented by the Transaction Documents fails to
maintain its "shadow" rating of "A" by Fitch.; or

        (u)  The sum, without duplication, of (i) the aggregate amount of Cash
in the possession of any Person with regard to which an Event of Bankruptcy has
occurred, (ii) the aggregate amount of Cash stored in any ATM located on the
property of (or on the facilities operated by) a Person with regard to which an
Event of Bankruptcy has occurred, and (iii) all credit balances with respect to
the Cash owed from settlement banks that are more than two (2) days past due,
over any three-month period, shall at any time equal an amount greater than
0.75% of the Borrowing Base; and such condition shall continue unremedied for a
period of three (3) Business Days; or

        (v)  The occurrence of any Regulatory Change that requires the Lender to
cease issuing Commercial Paper Notes or lending funds hereunder, or that
requires any Liquidity Provider to terminate its commitment under the Liquidity
Agreement; or

        (w)  TRM shall fail to extend or refinance its debt under the Third
Amended and Restated Business Loan Agreement, dated as of July 21, 2000, between
TRM and Bank of America, N.A., within 30 days of its then-scheduled maturity or
termination date.

--------------------------------------------------------------------------------






        SECTION 9.02    Remedies.    

        (a)    Optional Acceleration.    Upon the occurrence of an Event of
Default (other than an Event of Default described in Section 9.01(e)), the
Administrative Agent or the Liquidity Agent may declare that the Termination
Date has occurred and the unpaid principal amount of the Note and the
Certificates to be due and payable immediately, by a notice in writing to
Borrower, and upon any such declaration, the Termination Date shall occur and
such principal amount shall be immediately due and payable, together with all
accrued and unpaid interest thereon, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Borrower.

        (b)    Automatic Acceleration.    Upon the occurrence of an Event of
Default described in Section 9.01(e), the Termination Date shall occur
automatically and the unpaid principal amount of the Note and the Certificates
shall automatically become due and payable, together with all accrued and unpaid
interest thereon, without presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrower.

        (c)    Additional Remedies.    Upon any acceleration of the Note and the
Certificates pursuant to this Section 9.02, no Borrowings thereafter will be
made, and the Collateral Agent and other Secured Parties shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of each applicable jurisdiction and
other applicable laws to a secured party, which rights shall be cumulative. Upon
the acceleration of the Note and Certificates, the Collateral Agent may, and
upon written direction from shall (unless otherwise instructed by the Majority
Liquidity Providers shall,) take all lawful action at the Administrator's
expense (for reasonable costs and expenses) to exercise any and all rights,
remedies, powers and privileges lawfully available to the Collateral Agent to
the extent and in the manner directed by either the Majority Liquidity Providers
or, in the absence of such direction, the Collateral Agent itself, including the
transmission of notices of default and the institution of legal or
administrative actions or proceedings to compel or secure performance by the
Borrower or the Servicer and to exercise any other remedies available to a
secured party. If an Event of Default shall have occurred and be continuing, the
Collateral Agent, at the direction of shall (unless otherwise instructed by the
Majority Liquidity Providers, shall) direct Borrower to exercise all rights,
remedies, powers, privileges and claims of Borrower against the Servicer or any
other party under or in connection with the Transaction Documents, including the
right or power to take any action to compel performance or observance by the
Servicer or such other party of its obligations to Borrower, and the right to
give any consent, request, notice, direction, approval, extension or waiver in
respect of any Transaction Document. If Borrower shall have failed, within five
(5) Business Days of receiving the directions of the Collateral Agent, to
satisfactorily undertake such directed actions, the Collateral Agent may take
such previously directed actions on behalf of Borrower and the Secured Parties.
Without limiting the foregoing, upon the acceleration of the Note and the
Certificates pursuant to this Section 9.02, the Collateral Agent shall have
(unless otherwise instructed by the right to Majority Liquidity Providers) give
notice to the Servicer, each Depository Bank and each Transportation Agent to
cease distributing cash and to arrange for the return (on the earlier of (i) two
(2) Business Days prior to the next Settlement Date and (ii) the next cycled
service visit to the ATMs serviced by such Transportation Agent) of all of the
Cash in the possession of such Depository Bank or Transportation Agent or any
ATM serviced by such Transportation Agent (all such Cash to be deposited in the
Credit Balance Settlement Account).

--------------------------------------------------------------------------------





ARTICLE X.

THE ADMINISTRATIVE AGENT; COLLATERAL AGENT


        SECTION 10.01    Authorization and Action.    Pursuant to agreements
entered into with the Administrative Agent, Lender has appointed and authorized
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

        SECTION 10.02    Administrative Agent's and Collateral Agent's Reliance,
Etc.    The Administrative Agent, the Collateral Agent and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it or them under or in connection with the Transaction
Documents (including, without limitation, the servicing, administering or
collecting of Pool Assets as Servicer pursuant to Section 8.01), except for its
or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, each of the Administrative Agent and the Collateral
Agent: (a) may consult with legal counsel (including counsel for Borrower),
independent certified public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Secured Party or any other holder
of any interest in Assets Pool and shall not be responsible to any Secured Party
or any such other holder for any statements, warranties or representations made
in or in connection with any Transaction Document; (c) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of any Transaction Document on the part of
Borrower or the Servicer or to inspect the property (including the books and
records) of Borrower or the Servicer; (d) shall not be responsible to any
Secured Party or any other holder of any interest in the Assets Pool for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Transaction Document; and (e) shall incur no liability under or in
respect of this Agreement by acting upon any notice (including notice by
telephone where permitted herein), consent, certificate or other instrument or
writing (which may be by facsimile or telex) in good faith believed by it to be
genuine and signed or sent by the proper party or parties.

        SECTION 10.03    The Liquidity Agent, the Collateral Agent, the
Administrative Agent and Affiliates.    The Liquidity Agent, the Collateral
Agent, the Administrative Agent and any of their respective Affiliates may
generally engage in any kind of business with Borrower or the Servicer, any of
their respective Affiliates and any Person who may do business with or own
securities of Borrower or the Servicer or any of their respective Affiliates,
all as if they were not the Administrative Agent, Collateral Agent and the
Liquidity Agent, respectively, and without any duty to account therefor to any
Secured Party or any other holder of an interest in the Assets Pool.

        SECTION 10.04    Appointment and Powers of Collateral Agent.    The
Secured Parties hereby appoint the Collateral Agent as their agent hereunder and
hereby authorize the Collateral Agent to take such action on their behalf and to
exercise such rights, remedies, powers and privileges hereunder as are
specifically authorized to be exercised by the Collateral Agent by the terms
hereof, together with such rights, remedies, powers and privileges as are
reasonably incidental thereto. The parties hereto agree that the Collateral
Agent shall not be required to exercise any discretion or take any action or
refrain from taking any action in its capacity as Collateral Agent, but shall
only be required to act or refrain from acting in such capacity (and shall be
fully protected in so acting or refraining from acting) upon the instruction of
the Majority Liquidity Providers. The Collateral Agent shall be entitled to
retain experts and to act in reliance upon the advice of such experts concerning
all matters pertaining to the agencies hereby created and its duties hereunder,
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such experts selected by it. The
relationship between the Collateral Agent and each of the Secured Parties is
that of Collateral Agent

--------------------------------------------------------------------------------


and principal only, and nothing herein shall be deemed to constitute the
Collateral Agent a trustee for any of the Secured Parties or impose on the
Collateral Agent any obligations other than those for which express provision is
made herein.

        If the Collateral Agent receives unclear or conflicting instructions, it
shall be entitled to refrain from taking action until clear or non-conflicting
instructions are received, but shall inform the instructing party or parties
promptly of its decision to refrain from taking such action. Except as required
by the specific terms of this Agreement, the Collateral Agent shall have no duty
to exercise any right, power, remedy or privilege granted to it hereby, or to
take any affirmative action hereunder, unless directed to do so by the Majority
Liquidity Providers (and shall be fully protected in acting or refraining from
acting pursuant to such directions which shall be binding on the Secured
Parties), and shall not, without the prior approval of the Majority Liquidity
Providers, waive any default on the part of Borrower or the Servicer.
Notwithstanding anything herein to the contrary, the Collateral Agent shall not
be required to take any action (i) which the Collateral Agent has determined
will expose the Collateral Agent to personal or financial liability, unless
indemnified to its satisfaction, or (ii) which is contrary to this Agreement,
the other Transaction Documents, or applicable law.

        The Collateral Agent shall be entitled to rely on any communication,
instrument, paper or other document reasonably believed by it to be genuine and
correct and to have been given, signed or sent by the proper Person or Persons.
The Collateral Agent shall be entitled to assume that no Event of Default shall
have occurred and be continuing, unless an officer a Responsible Officer of the
Collateral Agent has actual knowledge thereof or the Collateral Agent has
received written notice thereof from the Secured Parties.

        Each of the Borrower, the Owner Trustee, TRM ATM and the Servicer hereby
authorizes the Collateral Agent to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
collateral in which an interest is granted, or is purported to be granted,
hereby, without the signature of the Borrower, the Owner Trustee, TRM ATM or the
Servicer, as the case may be, where permitted by law. The Collateral Agent
shall, at the direction of the Lender or the Administrative Agent, file any
financing statements or amendments thereto as the Lender or the Administrative
Agent may provide to the Collateral Agent; provided that absent any such
instruction, the Collateral Agent shall have no obligation to file any such
financing statements or amendments. In addition, Collateral Agent shall, at the
direction of Borrower, file any continuation statements provided to it by
Borrower, provided that absent any such instruction and the provision of such
continuation statements, the Collateral Agent shall prepare and file all
continuation statements necessary to maintain a first priority perfected
security interest in all of the assets of Borrower which may be perfected by
filing a financing statement under the UCC.

        SECTION 10.05    Collateral Agent and Employees of the Collateral
Agent.    

        (a)  SECTION 10.05 Collateral Agent and Employees of the Collateral
Agent. (a) Each Liquidity Provider hereby agrees to indemnify and hold harmless,
in accordance with its pro rata percentage of the sum of the aggregate
commitments under the Liquidity Agreement, the Collateral Agent (to the extent
not indemnified or reimbursed by Administrator, Servicer or Borrower) from and
against any and all losses, liabilities, actions, suits, judgments, demands,
damages, out-of-pocket costs and expenses of any kind whatsoever (including
reasonable fees and expenses of counsel and other experts) incurred or suffered
by the Collateral Agent in its capacity as Collateral Agent hereunder of the
Secured Parties as a result of any action taken or omitted to be taken by the
Collateral Agent in such capacity or otherwise incurred or suffered by, made
upon or assessed against the Collateral Agent in such capacity to the extent not
reimbursed by Administrator, Servicer or Borrower or by application of the
Collateral; provided that no Liquidity Provider shall be liable for any portion
of any such losses, liabilities, actions, suits, judgments, demands, costs or
expenses resulting from or attributable to gross negligence or willful
misconduct

--------------------------------------------------------------------------------

on the part of the Collateral Agent. Without limiting the generality of the
foregoing, each Liquidity Provider hereby agrees to reimburse, in the ratio
aforesaid, the Collateral Agent promptly following its demand for any
out-of-pocket expenses (including reasonable fees and expenses of counsel)
incurred by the Collateral Agent hereunder and not promptly reimbursed to the
Collateral Agent by Administrator or Borrower or by application of the
Collateral. The obligations of each Liquidity Provider under this paragraph
shall survive the termination of the Liquidity Agreement. If at any time,
following its demand therefor, the Collateral Agent shall not be reimbursed by
Administrator, Servicer or Borrower or by the Liquidity Providers, the
Collateral Agent is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all amounts at any
time held by the Collateral Agent for the benefit of the Liquidity Providers,
against any and all of the obligations of the Liquidity Providers to the
Collateral Agent now or hereafter existing under this Agreement. The Collateral
Agent agrees promptly to notify each Liquidity Provider, the Administrator, the
Servicer and the Borrower, as appropriate, after any such set-off and
application made by the Collateral Agent, ; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Collateral Agent under this Section are in addition to other
rights and remedies which the Collateral Agent may have.

        (b)  No provision of this Agreement shall require the Collateral Agent
to expend or risk its own funds or otherwise incur any financial or other
liability in the performance of any duties hereunder or in the exercise of any
rights and powers hereunder.

        (c)  The Collateral Agent shall have the right at any time to seek
instructions from any court of competent jurisdiction. The Collateral Agent may
rely on the advice of counsel and shall be held harmless for actions taken in
reliance thereon.

        (d)  The Collateral Agent makes no representation as to, and shall have
no responsibility for, the correctness of any statement contained in, or the
validity or sufficiency of, this Agreement or any documents or instruments
referred to in this Agreement or the sufficiency or effectiveness of any
collateral assigned by this Agreement or as to or for the validity or
collectibility of any obligation contemplated by this Agreement. The Collateral
Agent shall not be accountable for the use or application by any person of
disbursements properly made by the Collateral Agent in conformity with the
provisions of this Agreement.

        (e)  The Collateral Agent may exercise any of its duties hereunder by or
through Collateral Agents or employees. The possession of the Collateral by such
Collateral Agents or employees shall be deemed to be the possession of the
Collateral Agent.

        (f)    The provisions of this Section shall survive the termination of
this Agreement and the resignation of the Collateral Agent hereunder.

        SECTION 10.06    Successor Agent.    The Collateral Agent acting
hereunder at any time may resign by an instrument in writing addressed and
delivered, 60 days prior to the effectiveness of such resignation, to each of
the Liquidity Providers, the Liquidity Agent, the Lender, and the Borrower, and
may be removed at any time with cause by an instrument in writing duly executed
by or on behalf of the Majority Liquidity Providers. Subject to the provisions
hereof, the Majority Liquidity Providers shall also have the right to appoint a
successor to the Collateral Agent upon any such resignation or removal, by an
instrument of substitution complying with the requirements of applicable law,
or, in the absence of any such requirements, without any formality other than
appointment and designation in writing. Upon the making and acceptance of such
appointment, the execution and delivery by such successor Collateral Agent of a
ratifying instrument pursuant to which such successor Collateral Agent agrees to
assume the duties and obligations imposed on the Collateral Agent by the terms
of this Agreement, and the delivery to such successor Collateral Agent of the
Collateral, and documents and instruments then held by the retiring Collateral
Agent, such successor Collateral Agent shall thereupon

--------------------------------------------------------------------------------

succeed to and become vested with all the estate, rights, powers, remedies,
privileges, immunities, indemnities, duties and obligations hereby granted to or
conferred or imposed upon the retiring Collateral Agent, and one such
appointment and designation shall not exhaust the right to appoint and designate
further successor Collateral Agents hereunder. No removal or resignation of the
Collateral Agent shall be effective unless and until a successor Collateral
Agent has been duly appointed, and the appointment of such successor Collateral
Agent has been accepted by such successor Collateral Agent. No Collateral Agent
shall be discharged from its duties or obligations hereunder until the
Collateral and documents and instruments then held by such retiring Collateral
Agent shall have been transferred or delivered to the successor Collateral Agent
in its capacity as bank or trust company, until such retiring Collateral Agent
shall have executed and delivered to the successor Collateral Agent appropriate
instruments substituting such successor Collateral Agent for purposes of this
Agreement and assigning the retiring Collateral Agent's interest in the
Collateral, to the successor Collateral Agent. If no successor Collateral Agent
shall be appointed, as aforesaid, or, if appointed, shall not have accepted its
appointment, within 30 days after notice of resignation or removal of the
retiring Collateral Agent, then, subject to the provisions hereof, the retiring
Collateral Agent may appoint a successor Collateral Agent with the written
consent of the Liquidity Agent. Each such successor Collateral Agent shall
provide Borrower, the Administrator the Lender, each Liquidity Provider and the
Liquidity Agent with its address and telephone numbers. Notwithstanding the
resignation or removal of any Collateral Agent hereunder, the provisions of this
Article X shall continue to inure to the benefit of such retiring Collateral
Agent in respect of any action taken or omitted to be taken by such retiring
Collateral Agent in its capacity as such while it was Collateral Agent under
this Agreement. Borrower shall provide prompt notice to each Rating Agency and
the Administrative Agent of the appointment of a successor Collateral Agent.


ARTICLE XI.

ASSIGNMENT OF LENDER'S INTEREST


        SECTION 11.01    Restrictions on Assignments.    

        (a)  Neither Borrower nor Servicer may assign its rights, or delegate
its duties hereunder or any interest herein, without the prior written consent
of the Administrative Agent and the Liquidity Agent. Lender may not assign its
rights hereunder or its Commitment, the Note or the Certificates to any Person
without the prior written consent of Borrower, which shall not be unreasonably
withheld; provided, however, that

        (i)    Lender may assign all or any part of its rights and interests in
the Transaction Documents, together with all or any part of its interest in the
Assets Pool, to the Liquidity Agent, to any Liquidity Provider, or to any
"bankruptcy remote" or commercial paper special purpose entity the business of
which is administered by the Administrative Agent or the Liquidity Agent; and

        (ii)  Lender may assign and grant a security interest in all of its
rights in the Transaction Documents, together with all of its rights and
interest in the Assets Pool, to its collateral agent, to secure Lender's
obligations under or in connection with the Commercial Paper Notes, the
Liquidity Agreement, and certain other obligations of Lender incurred in
connection with the funding of the Borrowings and Certificates hereunder, which
assignment and grant of a security interest shall not be considered an
"assignment" for purposes of this Section 11.01 or, prior to the enforcement of
such security interest, for purposes of any other provision of this Agreement.

        (b)  Borrower agrees to advise the Administrative Agent within five
(5) Business Days after notice to Borrower of any proposed assignment by Lender
not otherwise permitted under

--------------------------------------------------------------------------------

subsection (a) of Borrower's consent or non-consent to such assignment and if it
does not consent with respect to an assignment, the reasons therefor. If
Borrower does not consent to such assignment by Lender, Lender may immediately
assign its Commitment, the Certificates and the Note (or any portion thereof) to
the Liquidity Agent and the Liquidity Provider. All of the aforementioned
assignments shall be upon such terms and conditions as the Lender and the
assignee may mutually agree.

        SECTION 11.02    Rights of Assignee.    Upon the assignment by Lender in
accordance with this Article XI, the assignee receiving such assignment shall
have all of the rights of Lender with respect to the Transaction Documents and
the Assets Pool (or such portion thereof as has been assigned).

        SECTION 11.03    Evidence of Assignment.    Any assignment of the
Commitment, the Note, the Certificates and the Assets Pool (or any portion
thereof) to any Person may be evidenced by such instruments or documents as may
be satisfactory to the Lender.


ARTICLE XII.

INDEMNIFICATION


        SECTION 12.01    Indemnities by Borrower and Administrator.    

        (a)    General Indemnity.    Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, each of the Borrower and
TRM ATM, as Administrator, hereby agrees, jointly and severally, to indemnify
each of the Administrative Agent, the Lender, each Certificateholder, the
Liquidity Providers, the Liquidity Agent, the Collateral Agent, each of their
respective Affiliates, and all successors and permitted transferees,
participants and assigns and all officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an "Indemnified
Party"), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys' fees and disbursements (all of the foregoing being collectively
referred to as "Indemnified Amounts") awarded against or incurred by any of them
as a result of a claim arising out of or relating to the Transaction Documents
or the transactions contemplated thereby, excluding, however, Indemnified
Amounts to the extent determined by a court of competent jurisdiction or in
binding arbitration to have resulted from gross negligence or willful misconduct
on the part of such Indemnified Party. Without limiting the foregoing, Borrower
and TRM ATM, as Administrator, shall indemnify each Indemnified Party for
Indemnified Amounts arising out of or relating to:

        (i)    the transfer by Borrower of any interest in any of its assets
other than the grant of a security interest granted to the Collateral Agent and
the other Secured Parties, pursuant to Section 1.03 (or as otherwise permitted
hereunder);

        (ii)  any representation or warranty made by Borrower (or any of its
officers or Affiliates) under or in connection with any Transaction Document,
any information or report delivered by or on behalf of Borrower pursuant hereto,
which shall have been false, incorrect or misleading in any material respect
when made or deemed made (unless so disclosed at the time of delivery);

        (iii)  the failure by Borrower or Administrator to comply with any
Applicable Law or the terms of any of the Transaction Documents;

        (iv)  the failure to vest and maintain vested in the Collateral Agent
(A) a first priority perfected security interest in all of the assets of
Borrower which may be perfected by filing a financing statement under the UCC,
(B) a security interest in all of the other assets of Borrower, in each case
free and clear of any Lien, other than a Lien arising solely as a result

--------------------------------------------------------------------------------




of an act of the Secured Parties, whether existing at the time of any Borrowing
or at any time thereafter;

        (v)  the failure to file, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to the assets of Borrower,
whether at the time of any Borrowing or at any time thereafter;

        (vi)  any failure of Borrower to perform its duties or obligations in
accordance with the provisions of Article VII or otherwise hereunder or under
any other Transaction Document;

        (vii) any failure by Borrower to file any tax returns or pay any taxes
when due; and

        (viii)  any tax or governmental fee, fine or charge (but not including
U.S. federal income taxes upon or measured by net income or state or local taxes
upon or measured by net income imposed on the Indemnified Parties by the
jurisdiction in which such Indemnified Party is organized or is otherwise
taxable without regard to their participation in the transactions contemplated
by the Transaction Documents, and also not including such amounts resulting from
any income tax filing by Certificateholders being inconsistent with the
characterization of advances by the Borrower to TRM ATM as a loan or series of
loans for federal income tax purposes other than any such filing required by any
taxing authority), all interest and penalties (including, but not limited to,
penalties for failure to file returns or pay amounts due) thereon or with
respect thereto, and all out-of-pocket costs and expenses, including, but not
limited to (i) the reasonable fees and expenses of counsel in defending against
the same, which may arise by reason of the Loans, the Certificates or any
interest in the assets of Borrower (including, without limitation, any fees,
fines or charges which may be imposed as a result of any failure to properly
disclose any fees charged to any consumer in an ATM transaction) and (ii) the
reasonable fees and expenses incurred to file any returns required to be filed
to report the same. The parties hereto acknowledge and agree that neither the
Borrower nor any of the Indemnified Parties derives tax nexus to any
jurisdiction solely by reason by its participation in the transaction or
transactions contemplated by the Transaction Documents, unless otherwise
required by appropriate taxing authorities.

        (b)    Contest of Tax Claim; After-Tax Basis.    If any Indemnified
Party shall have notice of any attempt to impose or collect any tax or
governmental fee or charge for which indemnification will be sought from
Borrower under Section 12.01(a)(vii), such Indemnified Party shall give prompt
and timely notice of such attempt to Borrower and Borrower shall have the right,
at its expense, to participate in any proceedings resisting or objecting to the
imposition or collection of any such tax, governmental fee or charge. Failure or
delay in giving such notification shall not constitute a waiver of such
Indemnified Party's right to such compensation; provided, that such Indemnified
Party shall not be entitled to compensation under this Section 12.01 for any
Indemnified Amounts incurred or suffered with respect to any date unless such
Indemnified Party shall have notified the Borrower not more than 90 days after
the applicable Indemnified Party shall have notice of any attempt to impose or
collect any tax or governmental fee or charge for which indemnification will be
sought from Borrower under Section 12.01(a)(vii). Indemnification hereunder
shall be in an amount necessary to make the Indemnified Party whole after taking
into account any tax consequences to the Indemnified Party of the payment of any
of the aforesaid taxes and the receipt of the indemnity provided hereunder or of
any refund of any such tax previously indemnified hereunder, including the
effect of such tax or refund on the amount of tax measured by income or profits
which is or was payable by the Indemnified Party.

        (c)    Contribution.    If for any reason the indemnification provided
above in this Section 12.01 is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then Borrower shall
contribute to the amount paid or payable by such Indemnified Party as a

--------------------------------------------------------------------------------

result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and Borrower on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations.

        (d)    Available Funds.    Payments by Borrower under this Section 12.01
shall be paid solely to the extent funds are available pursuant to the
priorities set forth in Section 3.03.

        SECTION 12.02    Indemnities by Servicer.    

        (a)  Without limiting any other rights which the Borrower or any
Indemnified Party may have hereunder or under Applicable Law, the Servicer
hereby agrees to indemnify the Borrower and the Indemnified Parties, forthwith
on demand, from and against any and all Indemnified Amounts awarded against or
incurred by any of them to the extent that such Indemnified Amounts are a result
of a claim arising out of or relating to (i) the Pool Assets or Servicer's
performance of, or failure to perform, any of its duties or obligations under or
in connection with any Transaction Documents, (ii) any representation or
warranty made by the Servicer under or in connection with any Transaction
Document, any Servicing Report or any other information or request delivered by
or on behalf of Servicer pursuant hereto, which shall have been false, incorrect
or misleading in any material respect when made or deemed made (unless so
disclosed at the time of delivery), (iii) the co-mingling of any Cash or other
Pool Assets with any of the assets of the Servicer, (iv) any failure by the
Servicer to pay any taxes when due, or (v) any failure of Servicer to comply
with any Applicable Law, excluding, however, Indemnified Losses to the extent
determined by a court of competent jurisdiction or in binding arbitration to
have resulted from gross negligence or willful misconduct on the part of such
Indemnified Party.

        (b)    Contribution.    If for any reason the indemnification provided
above in this Section 12.02 is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless, then the Servicer shall
contribute to the amount paid by such Indemnified Party as a result of such
loss, claim, damage or liability in such proportion as is appropriate to reflect
not only the relative benefits received by such Indemnified Party on the one
hand and the Servicer on the other hand, but also the relative fault of such
Indemnified Party (if any) and the Servicer and any other relevant equitable
considerations.

        SECTION 12.03    Indemnities by TRM ATM.    

        (a)  Without limiting any other rights which the Borrower or any
Indemnified Party may have hereunder or under Applicable Law, TRM ATM hereby
agrees to indemnify the Borrower and the Indemnified Parties, forthwith on
demand, from and against any and all Indemnified Amounts awarded against or
incurred by any of them to the extent that such Indemnified Amounts are a result
of a claim arising out of or relating to (i) any tax or governmental fee, fine
or charge (but not including U.S. federal income taxes upon or measured by net
income or state or local taxes upon or measured by net income imposed on the
Borrower or the Indemnified Parties by the jurisdiction in which the Borrower or
such Indemnified Party is organized or is otherwise taxable without regard to
their participation in the transactions contemplated by the Transaction
Documents, and also not including such amounts resulting from any income tax
filing by Certificateholders being inconsistent with the characterization of
advances by the Borrower to TRM ATM as a loan or series of loans for federal
income tax purposes other than any such filing required by any taxing
authority), all interest and penalties (including, but not limited to, penalties
for failure to file returns or pay amounts due) thereon or with respect thereto,
and all out-of-pocket costs and expenses, including, but not limited to (x) the
reasonable fees and expenses of counsel in defending against the same, which may
arise by reason of or relating to the Transaction Documents and (y) the
reasonable fees and expenses incurred to file any returns required to be filed
to report the same or (ii) any failure to vest and maintain vested in the

--------------------------------------------------------------------------------

Borrower a first priority perfected security interest in the ATM Fees. The
parties hereto acknowledge and agree that neither the Borrower nor any of the
Indemnified Parties derives tax nexus to any jurisdiction solely by reason by
its participation in the transaction or transactions contemplated by the
Transaction Documents, unless otherwise required by appropriate taxing
authorities.

        (b)    Contest of Tax Claim; After-Tax Basis.    If the Borrower or any
Indemnified Party shall have notice of any attempt to impose or collect any tax
or governmental fee or charge for which indemnification will be sought from TRM
ATM under Section 12.03(a)(i), the Borrower or such Indemnified Party shall give
prompt and timely notice of such attempt to TRM ATM and TRM ATM shall have the
right, at its expense, to participate in any proceedings resisting or objecting
to the imposition or collection of any such tax, governmental fee or charge.
Failure or delay in giving such notification shall not constitute a waiver of
such party's right to such compensation; provided, that such party shall not be
entitled to compensation under this Section 12.03 for any Indemnified Amounts
incurred or suffered with respect to any date unless such party shall have
notified TRM ATM not more than 90 days after the applicable party shall have
notice of any attempt to impose or collect any tax or governmental fee or charge
for which indemnification will be sought from TRM ATM under Section 12.03(a)(i).
Indemnification hereunder shall be in an amount necessary to make the Borrower
or Indemnified Party whole after taking into account any tax consequences to
such party of the payment of any of the aforesaid taxes and the receipt of the
indemnity provided hereunder or of any refund of any such tax previously
indemnified hereunder, including the effect of such tax or refund on the amount
of tax measured by income or profits which is or was payable by such party.

        (c)    Contribution.    If for any reason the indemnification provided
above in this Section 12.03 is unavailable to the Borrower or an Indemnified
Party or is insufficient to hold the Borrower or an Indemnified Party harmless,
then TRM ATM shall contribute to the amount paid or payable by the Borrower or
such Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received the Borrower or by such Indemnified Party on the one hand and TRM ATM
on the other hand but also the relative fault of the Borrower or such
Indemnified Party as well as any other relevant equitable considerations.


ARTICLE XIII.

MISCELLANEOUS


        SECTION 13.01    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement nor consent to any departure by Borrower or Servicer
therefrom shall in any event be effective unless the same shall be in writing
and signed by each of the parties hereto. The parties acknowledge that, before
entering into such an amendment or granting such a waiver or consent, Lender may
also be required to obtain the approval of some or all of the Liquidity
Providers or to obtain confirmation from the Rating Agencies that such
amendment, waiver or consent will not result in a withdrawal or reduction of the
ratings of the Commercial Paper Notes.

--------------------------------------------------------------------------------


        SECTION 13.02    Notices, Etc.    All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication) and shall be personally delivered or sent by
express mail or by overnight courier service, or by courier, or by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth under its name on the signature pages
hereof or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered or sent by
express mail or courier or if sent by certified mail, when received, and (b) if
transmitted by facsimile, when sent, receipt confirmed by telephone.

        SECTION 13.03    No Waiver; Remedies.    No failure on the part of the
Administrative Agent, Liquidity Agent, any other Secured Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

        SECTION 13.04    Binding Effect; Survival.    This Agreement shall be
binding upon and inure to the benefit of Borrower, the Administrative Agent, the
Lender, TRM ATM, the Servicer, the Collateral Agent, the Liquidity Agent and
their respective successors and permitted assigns, and the provisions of
Section 4.02 and Article XII shall inure to the benefit of the Indemnified
Parties, respectively, and their respective successors and permitted assigns;
provided, however, nothing in the foregoing shall be deemed to authorize any
assignment not permitted by Section 11.01. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until the Final Payout
Date. The indemnification and payment provisions of Article XII and Sections
4.02, 4.04, 13.05, 13.06, 13.07 and 13.15, subject to the limitations, if any,
set forth therein, shall be continuing and shall survive any termination of this
Agreement.

        SECTION 13.05    Costs, Expenses and Taxes.    In addition to its
obligations under Article XII, TRM ATM, as Administrator, agrees to pay on
demand:

        (a)  all costs and expenses incurred by the Secured Parties and their
respective Affiliates in connection with the negotiation, preparation, execution
and delivery, the administration (including periodic auditing as provided in
this Agreement), the amendment or syndication thereof or the enforcement of, or
any actual or claimed breach of, the Transaction Documents, including, without
limitation (i) the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents, and (ii) all reasonable out-of-pocket expenses (including reasonable
fees and expenses of independent accountants), incurred in connection with any
review of Borrower's or the Servicer's books and records either prior to the
execution and delivery hereof or pursuant to Sections 7.01(c) and 7.04(c) (such
out-of-pocket expenses are typically expected to include periodic asset audit
and field examination expenses and legal and rating agency expenses incurred in
association with any amendments to any of the Transaction Documents); and

        (b)  all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of the
Transaction Documents, and agrees to indemnify each Indemnified Party against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

        SECTION 13.06    No Proceedings.    Borrower, the Servicer, TRM ATM, the
Collateral Agent and the Liquidity Agent, each hereby agrees that it will not
institute against Lender, or join any other Person in instituting against
Lender, any insolvency proceeding (namely, any proceeding of the type referred
to in the definition of Event of Bankruptcy) so long as any commercial paper
issued by Lender shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which

--------------------------------------------------------------------------------

any such commercial paper shall have been outstanding. The foregoing shall not
limit Borrower's, TRM ATM's, the Servicer's, the Collateral Agent's or the
Liquidity Agent's right to file any claim in or otherwise take any action with
respect to any insolvency proceeding that was instituted by any other Person.
The Servicer hereby agrees that it will not institute against Borrower, or join
any other person in instituting against Borrower, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of "Event of
Bankruptcy") so long as any debt of Borrower shall be outstanding hereunder, the
Certificates are outstanding or there shall not have elapsed one year plus one
day since the last day on which any such debt or the Certificates shall have
been outstanding. The foregoing shall not limit the Servicer's right to file any
claim in or otherwise take any action with respect to any insolvency proceeding
that was instituted by any other Person. The provisions of this Section 13.06
shall survive the termination of this Agreement.

        SECTION 13.07    Confidentiality.    

        (a)  Each of the parties to this Agreement shall maintain, and shall
cause each of its employees and officers to maintain, the confidentiality of
this Agreement and all information with respect to the other parties hereto,
including all information regarding the Borrower and the Servicer and their
respective businesses obtained in connection with the structuring, negotiating
and execution of the transactions contemplated herein, except that each such
party and its officers and employees may (i) disclose such information to its
external accountants, attorneys, investors, potential investors and their agents
("Excepted Persons"); provided, however, that each Excepted Person shall, as a
condition to any such disclosure, agree for the benefit of the other parties
hereto that such information shall be used solely in connection with such
Excepted Person's evaluation of the Borrower, the Servicer and their respective
affiliates or such Excepted Person's relationship with such Person,
(ii) disclose the existence of this Agreement, but not the financial terms
thereof, (iii) disclose such information as is required by an applicable law or
an order of an judicial or administrative proceeding and (iv) disclose this
Agreement and related information in any suit, action, proceeding or
investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Transaction Documents for the purpose of defending itself, reducing
its liability, or protecting or exercising any of its claims, rights, remedies,
or interests under or in connection with any of the Transaction Documents. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 13.07(a) include all fees and other pricing terms
and all Events of Default, Servicer Events of Default and priority of payment
provisions.

        (b)  Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the other parties hereto or the Liquidity Providers,
(ii) by the other parties hereto or the Liquidity Providers to any prospective
or actual assignee or participant of any of them or (iii) by the Administrative
Agent or the Liquidity Agent to any rating agency, Commercial Paper Note dealer
or provider of a surety, guaranty or credit or liquidity enhancement to the
Lender and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information. In addition, any such nonpublic
information may be disclosed as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

        (c)  Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known, (ii) disclosure of any and all information
(A) if required to do so by any applicable statute, law, rule or regulation,
(B) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the applicable Person's business or that of
their Affiliates, (C) pursuant to any subpoena, civil investigative demand or
similar demand or request of any

--------------------------------------------------------------------------------




court, regulatory authority, arbitrator or arbitration to which the applicable
Person, or its Affiliates or an officer, director, employer or shareholder
thereof is a party, (D) in any preliminary or final offering circular,
registration statement or contract or other document pertaining to the
transactions contemplated herein approved in advance by the Borrower or Servicer
or (E) to any affiliate, independent or internal auditor, agent, employee or
attorney of the applicable Person having a need to know the same, provided that
such Person advises such recipient of the confidential nature of the information
being disclosed, or (iii) any other disclosure authorized by the Borrower or
Servicer.

        SECTION 13.08    [Reserved].    

        SECTION 13.09    Captions and Cross References.    The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Appendix, Schedule or Exhibit are
to such Section of or Appendix, Schedule or Exhibit to this Agreement, as the
case may be, and references in any Section, subsection, or clause to any
subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.

        SECTION 13.10    Integration.    This Agreement contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

        SECTION 13.11    Governing Law.    THIS AGREEMENT, INCLUDING THE RIGHTS
AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF NEW YORK.

        SECTION 13.12    Waiver of Jury Trial.    EACH OF THE PARTIES HERETO
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY
BE IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING
OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT A JURY TRIAL.

        SECTION 13.13    Consent to Jurisdiction; Waiver of Immunities.    EACH
OF THE PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

        (a)  IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL COURT, AND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (ii) AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT, AND (iii) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.

        (b)  TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR

--------------------------------------------------------------------------------




ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER OR IN CONNECTION WITH THIS AGREEMENT.

        SECTION 13.14    Execution in Counterparts; Severability.    This
Agreement may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

        SECTION 13.15    No Recourse Against Certain Parties.    No recourse
under or with respect to any obligation, covenant or agreement (including,
without limitation, the payment of any fees or any other obligations) of any
Secured Party as contained in any Transaction Document or any other agreement,
instrument or document entered into by it pursuant thereto or in connection
therewith shall be had against any incorporator, affiliate, administrator,
stockholder, officer, employee or director of such Secured Party, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each Secured Party contained in the Transaction Documents and all
of the other agreements, instruments and documents entered into by it pursuant
thereto or in connection therewith are, in each case, solely the respective
corporate obligations of such Secured Party, and that no personal liability
whatsoever shall attach to or be incurred by any incorporator, stockholder,
affiliate, administrator, officer, employee or director under or by reason of
any of the obligations, covenants or agreements of such Secured Party contained
in any Transaction Document or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of each incorporator, stockholder, affiliate, administrator, officer,
employee or director of any Secured Party for breaches by such Secured Party of
any such obligations, covenants or agreements, which liability may arise either
at common law or at equity, by statute or otherwise, is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement. The
provisions of this Section 13.15 shall survive the termination of this
Agreement.

        SECTION 13.16    Limitation of Liability.    It is expressly understood
and agreed by the parties hereto that: (a) this Agreement has been executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as Owner Trustee of the Trust, in the exercise of the powers and authority
conferred and vested in it; (b) the representations, undertakings and agreements
made herein on the part of the Borrower are made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company, but
are made and intended for the purpose of binding only the Borrower; and
(c) under no circumstances shall Wilmington Trust Company be personally liable
for any payment of indebtedness or expenses of the Borrower or for the breach or
failure of any obligation, warranty or covenant made by the Borrower herein or
in the other Transaction Documents.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

    TRM INVENTORY FUNDING TRUST
 
 
By:
Wilmington Trust Company, not in its individual capacity, but solely as Owner
Trustee
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
TRM Inventory Funding Trust
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Facsimile No.: (302) 651-8882
Attention: Corporate Trust Administration
 
 
With a copy to:
 
 
TRM ATM Corporation
as Administrator
 
 
5208 N.WE. 122nd Avenue
Portland, Oregon 97230-1074
Facsimile No.: (503) 251-5473
Attention: Chief Financial Officer Controller

--------------------------------------------------------------------------------

    TRM ATM Corporation,
individually and as Servicer
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
TRM ATM Corporation
5208 N. WE. 122nd Avenue
Portland, Oregon 97230-1074
Facsimile No.: (503) 251-5473
Attention: Chief Financial Officer


--------------------------------------------------------------------------------

    AUTOBAHN FUNDING COMPANY LLC
as Lender
 
 
By:
DGDZ BANK AG, DEUTSCHE
ZENTRAL- GENOSSENSCHAFTSBANK AG
 
 
By
FRANKFURT AM MAIN
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
Autobahn Funding Company LLC
c/o DGDZ Bank AG, Deutsche Zentral-
Genossenschaftsbank AGFrankfurt am Main
609 5th Avenue, Suite 911
New York, New York 10017
 
 
Facsimile No.: (212) 745-1651
Attention: Michael Plunkett Asset Securitization Group

--------------------------------------------------------------------------------

    DGDZ BANK AG, DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK AG
FRANKFURT AM MAIN
as Administrator and as Liquidity Agent
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
DGDZ Bank AG, Deutsche Zentral-
Genossenschaftsbank AG Frankfurt am Main
609 5th Avenue, Suite 911
 
 
New York, New York 10017
 
 
Facsimile No.: (212) 745-1651
Attention: Michael Plunkett
 
 
KEYBANK Asset Securitization Group

--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION, as
Liquidity Agent and as Collateral Agent
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
KeyBank U.S. Bank National Association
127 Public Square, 4th Floor
Cleveland, OH 44114-1306
 
 
180 East Fifth Street
St. Paul, Minnesota 55101
Facsimile No.: (216651) 689244-8408
0089 or 1797
Attention: Asset Securitization Group Toby Robillard

--------------------------------------------------------------------------------

    Solely for purposes of Section 2.05, in its capacity of Note Registrar, and
for purposes of Sections 1.03 and 10.04, in its capacity of Owner Trustee:
 
 
WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee
 
 
By
       

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
Wilmington Trust Company
Rodney Square North
110 1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administrator


--------------------------------------------------------------------------------


APPENDIX A

DEFINITIONS


        This is Appendix A to the Loan and Servicing Agreement dated as of
March 17, 2000 among TRM Inventory Funding Trust, TRM ATM Corporation, Autobahn
Funding Company LLC, DGDZ Bank AG, Deutsche Zentral-Genossenschaftsbank
AGFrankfurt am Main and KeyBank,U.S. Bank National Association (as amended,
supplemented or otherwise modified from time to time, this "Agreement"). Each
reference in this Appendix A to any Section, the Preamble, Appendix or Exhibit
refers to such Section of or Appendix, Preamble or Exhibit to this Agreement.

        A.    Defined Terms.    As used in this Agreement, unless the context
requires a different meaning, the following terms have the meanings indicated
hereinbelow:

        "Administrative Agent" has the meaning set forth in the preamble.

        "Administrator" means TRM ATM, in its capacity as Administrator under
that certain Administration Agreement with Borrower.

        "Administration Agreement" means the Administration Agreement, dated as
of March 17, 2000, between the Trust and the Administrator, as the same may from
time to time be amended, modified or supplemented.

        "Affected Party" means each of the Lender, each Certificateholder, each
Liquidity Provider, any permitted assignee or participant of the Lender or any
Liquidity Provider, the Administrative Agent, the Liquidity Agent and any
permitted assignee or participant thereof.

        "Affiliate" when used with respect to a Person means any other Person
controlling, controlled by, or under common control with, such Person.

        "Agreement" has the meaning set forth in the preamble.

        "Aggregate Letter of Credit Amount" means the aggregate of the Letter of
Credit Stated Amounts of each Letter of Credit; provided that if any Letter of
Credit has been drawn and the proceeds deposited into a segregated trust account
pursuant to Section 3.04, the Aggregate Letter of Credit Amount shall be equal
to the sum of (a) the amount of funds in each such account plus (b) the Letter
of Credit Stated Amount of all Letters of Credit that have not been so drawn.

        "Applicable Law" means all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority, and applicable
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction.

        "Armored Car Carrier" means a Person who performs armored car carrier
services and ATM maintenance services with respect to the ATMs pursuant to an
agreement with a Transportation Agent.

        "Armored Car Carrier Addendum" means an addendum substantially in the
form of Schedule I between a Transportation Agent, the Collateral Agent,
Borrower and an Armored Car Carrier.

        "Asset Interest" means the Note, the Certificates and all rights in the
Assets Pool and the Transaction Documents related to the Note.

        "Assets Pool" means (i) the Cash; (ii) the Credit Balance Settlement
Account, and all investments and funds therein; (iii) the Disbursement Accounts,
and all investments and funds therein; (iv) all Related Rights; (v) all of
Borrower's right, title and interest in the ATM Fees and the Cash Provision Fees
and under Sections 1.05 and 1.06, and the Armored Car Carrier Addendums,
Automated Teller Machine Cash Services Agreements, Depository Bank Agreements
and Processing Services Agreements; (vi) all books and records related to the
foregoing; (vii) the

--------------------------------------------------------------------------------




Letter of Credit; (viii) all Collections and other proceeds thereof; and
(ix) all proceeds of any and all of the foregoing.

        "ATM" means an automated teller machine owned or leased by TRM ATM which
(i) is accessible only to the applicable Transportation Agent; (ii) is connected
to a Network and a Processing Agent by means of a Switch; and (iii) is insured
with respect to losses resulting from malfunction, theft, fraud, fire, and other
customary events by a reputable insurance company with a claims paying rating of
at least "A" by Standard & Poor's and "Aa1" by Moody's, the proceeds of which
are payable to the Collateral Agent; (iv) is located in the United States of
America; and (v) has been approved in writing by the Liquidity Agent; provided,
that (a) any automated teller machines that otherwise qualify as ATMs hereunder
on April 23, 2002, shall be deemed to have been so approved by the Liquidity
Agent and (b) any ATM located on the property of (or in the facilities operated
by) a Person on whose property (or in whose facilities) less than 15% of the
total number of ATMs are located shall not need to be so approved; and provided,
further, that the term "ATM" shall not include any automated teller machines
acquired, placed or leased by TRM ATM after April 23, 2002 (or that did not
otherwise qualify as an ATM hereunder on such date), if, following written
notice from TRM ATM to the Lender and the Administrative Agent of its
acquisition, placement or leasing (or proposed acquisition, placement or
leasing) of such automated teller machines (the "Proposed ATMs"), either
(w) Lender (or Administrative Agent on behalf of Lender) shall have provided TRM
ATM notice in writing that it does not desire to be the sole and exclusive
source of cash for the Proposed ATMs; (x) in the case of Proposed ATMs that are
subject to the agreement with Exxon Company U.S.A. referenced in
Section 7.04(h), such agreement shall not have been amended on terms
satisfactory to the Administrative Agent and the Liquidity Agent; (y) the
Proposed ATMs are test or temporary placements on properties of third Persons
into which no Cash is to be placed; or (z) the addition of the Proposed
ATMs would require an increase in the Facility Limit and the Lender has not
approved such increase on terms and conditions acceptable to each party hereto
(provided that terms and conditions that are the same as in this Agreement shall
be deemed to be acceptable to all such parties) within 45 days of the Lender's
receipt of a written request therefor from TRM ATM (each such automated teller
machine described in clause (w), (x), (y) or (z) above, a "Rejected ATM").

        "ATM Fee Settlement Account" means deposit account number ***
established at the Collateral Agent in the State of Oregon California, in the
name of the Collateral Agent for the benefit of the Secured Parties, which
account has been designated as the ATM Fee Settlement Account, and any other
account designated as such by the Collateral Agent, together with any securities
account related thereto that may be established at the Collateral Agent in the
State of California or Minnesota, in the name of the Collateral Agent for the
benefit of the Secured Parties, including account number *** established at the
Collateral Agent in the State of Minnesota.

        "ATM Fees" has the meaning set forth in Section 1.05.

        "ATM Lender" means any Person party to an agreement with TRM ATM
pursuant to which any ATMs are financed or leased.

        "Autobahn" means Autobahn Funding Company LLC, a Delaware limited
liability company, its successors and assigns.

        "Automated Teller Machine Cash Services Agreement" means an agreement
approved in writing by the Administrative Agent and the Liquidity Agent between
the TRM ATM and a Transportation Agent.

--------------------------------------------------------------------------------




        "Base Rate" means, on any date, a fluctuating rate of interest per annum
equal to the rate arithmetic average, as determined by the Liquidity Agent, of
the rates of interest most recently publicly announced by the Liquidity Agent
each of JPMorgan Chase and Citibank, N.A. at its their respective principal
office offices in Cleveland New York, Ohio New York as its their respective
prime commercial lending rate rates. The Base Rate is not necessarily intended
to be the lowest rate of interest determined by the Liquidity Agent in
connection with extensions of credit. Any determination of the Base Rate by the
Liquidity Agent shall, in the absence of manifest error, be conclusive and
binding upon the Borrower.

        "Borrower" has the meaning set forth in the preamble.

        "Borrowing" means the aggregate Loans made on a specific Borrowing Date.

        "Borrowing Base" means the sum of (i) all Cash stored in the ATMs,
(ii) all Cash held by Depository Banks awaiting distribution to Transportation
Agents, (iii) all Cash held by Transportation Agents, (iv) all credit balances
with respect to the Cash owed from settlement banks which are members of the
Networks, and (v) all Cash in the Credit Balance Settlement Account; provided,
however, that the Borrowing Base shall not include (a) any ATM Fees;, (b) any
Cash stored in ATMs located outside of the United States or any Cash otherwise
located outside of the United States, (c) any Cash in the possession of any
Person with regard to which an Event of Bankruptcy has occurred, (d) any Cash
stored in an ATM that is located on the property of a Person with regard to
which an Event of Bankruptcy has occurred, and (e) any credit balances with
respect to the Cash owed from settlement banks that are more than two (2) days
past due; provided, further however, that an amount equal to $100,000 shall be
deducted from the Borrowing Base until such time as the agreement with Exxon
Company, U.S.(A referenced) in Section 7.04 the event that more than 75% of the
ATMs are located in or on the property of a single Person or in facilities
operated by the same retailer, the amount of Cash located in such ATMs, for
purposes of clause (hi) of the Borrowing Base, shall include only such amount of
Cash as is terminated or otherwise amended to the satisfaction located in such
number of the Administrative Agent ATMs that constitute 75% of all ATMs, and (B)
in the Liquidity Agent event that more than 10% of the ATMs have greater than
$45,000 in Cash, the amount of Cash located in such ATMs, for purposes of
clause (i) of the Borrowing Base, shall include only such amount of Cash as is
located in such number of ATMs that constitute 10% of all ATMs.

        "Borrowing Base Deficiency" means, at any time, that the Outstanding
Facility Amount exceeds the Borrowing Base.

        "Borrowing Date" means each date on which a Borrowing is consummated.

        "Borrowing Notice" has the meaning set forth in Section 1.02(a).

        "Business Day" means any day of the year other than a Saturday or Sunday
on which (a) banks are not required or authorized to be closed in Cleveland,
Ohio, Eugene Portland, Oregon, New York, New York, Minneapolis, Minnesota or
Wilmington, Delaware, and (b) if the term "Business Day" is used in connection
with the Eurodollar Rate, dealings in United States dollar deposits are carried
on in the London interbank market.

        "Cash" means the funds lent to Borrower by the Lender pursuant to a
Borrowing hereunder and the purchase price of any Certificates purchased by the
Lender hereunder.

        "Cash Provision Fee" means, with respect to any Settlement Period, all
amounts payable pursuant to clauses first through sixth of Section 3.03(d) with
respect to such Settlement Period.

        "Cash Provision Fee Payment Date" means the last Business Day of each
calendar week.

--------------------------------------------------------------------------------




        "Certificate" means the "TRM Inventory Funding Trust Certificates"
issued by the Borrower to the Lender and GSS Holdings, Inc. pursuant to the
Trust Agreement.

        "Certificate Amortization Amount" means (i) following the repayment in
full of the Loans, the amount designated by the Borrower as a distribution on
the Certificates and (ii) after the earlier to occur of the Maturity Date and
the Termination Date so long as an Event of Default or Unmatured Event of
Default has occurred and is continuing, the outstanding principal balance of the
Certificates.

        "Certificateholder" means a registered holder of a Certificate.

        "Change in Control" means, with respect to any Person, the acquisition
by any Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Exchange Act) of issued and outstanding shares of
the capital stock of such Person entitled (without regard to the occurrence of
any contingency) to vote for the election of members of the board of directors
of such Person and having a then present right to exercise 50% or more of the
voting power for the election of members of the board of directors of such
Person attached to all such outstanding shares of capital stock of such Person.

        "Collateral Agent" means KeyBank U.S. Bank National Association, a
national banking association, together with any successors thereto.

        "Collections" means, with respect to the Pool Assets, (i) all funds
which are received by Borrower or Servicer with respect to such Pool Assets,
including any insurance proceeds related thereto, Cash Provision Fees, all
amounts deposited by a Processing Agent in the Credit Balance Settlement
Account, and all payments in respect of Related Rights; and (ii) all Recoveries.

        "Commercial Paper Holders" means the holders from time to time of the
Commercial Paper Notes.

        "Commercial Paper Notes" means short-term promissory notes issued or to
be issued by Lender to fund its investments in financial assets.

        "Commitment" means the obligation of Lender to make Loans pursuant to
this Agreement.

        "CP Rate" means, with respect to any Settlement Period, the per annum
rate equal to the weighted average of the per annum rates paid or payable by the
Lender from time to time as interest on or otherwise (by means of interest rate
hedges or otherwise) in respect of the Commercial Paper Notes (or other
Borrowings to fund small or odd commercial paper market) that is allocated, in
whole or in part, by the Administrative Agent to fund or maintain the Asset
Interest during such period, as determined by the Administrative Agent;
provided, the "CP Rate" shall be calculated in a manner which includes the costs
and expenses of the Lender of issuing the related Commercial Paper Notes,
including all dealer commissions thereon and note issuance costs in connection
therewith.

        "Credit Balance Settlement Account" means deposit account number ***
established at the Collateral Agent in the State of Oregon California, in the
name of the Collateral Agent for the benefit of the Secured Parties, which
account has been designated as the Credit Balance Settlement Account or
"Principal Settlement Account" and any other account designated as such by the
Collateral Agent, together with any securities account related thereto that may
be established at the Collateral Agent in the State of California or Minnesota,
in the name of the Collateral Agent for the benefit of the Secured Parties,
including account number *** established at the Collateral Agent in the State of
Minnesota.

--------------------------------------------------------------------------------




        "Depository Bank" means each financial institution approved in writing
by the Administrative Agent and the Liquidity Agent which has executed a
Depository Bank Agreement with TRM ATM pursuant to which it will receive Cash
and distribute the same solely to Transportation Agents. Each Depository Bank
must have a long-term rating of at least "A" or the equivalent by each Rating
Agency; provided that at all times that Union Planters Bank is not rated by
Moody's, Union Planters Bank shall not be required to maintain such a rating
from Moody's.

        "Depository Bank Agreement" means an agreement approved in writing by
the Administrative Agent and the Liquidity Agent between a Depository Bank and
TRM ATM.

        "Disbursement Account" has the meaning set forth in Section 3.01(a).

        "Disconnected" means, with respect to any Processing Agent, the
Processing Agent is not connected with an ATM (or the connection is inoperative)
or such Processing Agent is not generating daily reports of ATM activity in
accordance with the requirements of its Processing Services Agreement.

        "Dollars" means dollars in lawful money of the United States of America.

        "DZ Bank" has the meaning set forth in the preamble.

        "Eligible Investments" means any one or more of the following
obligations or securities:

        (i)    direct non-callable obligations of, and non-callable obligations
fully guaranteed by, the United States of America, or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America;

        (ii)  demand and time deposits in, certificates of deposits of, and
bankers' acceptances issued by, any depository institution or trust company
incorporated under the laws of the United States of America or any state
thereof, having a combined capital and surplus of at least $250,000,000, and
subject to supervision and examination by federal and/or state banking
authorities, so long as at the time of such investment or contractual commitment
providing for such investment the commercial paper or other short-term debt
obligations of such depository institution or trust company (or, in the case of
a depository institution that is the principal subsidiary of a holding company,
the commercial paper or other short-term debt obligations of such holding
company) are rated "P-1" by Moody's and "F1" by Fitch;

        (iii)  repurchase obligations with respect to and collateralized by
(A) any security described in clause (i) above or (B) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in each case entered into with a depository institution or trust company (acting
as principal) of the type described in clause (ii) above, provided that the
Collateral Agent has taken delivery of such security; and

        (iv)  commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations, but excluding Commercial Paper
Notes) payable on demand or on a specified date not more than one year after the
date of issuance thereof rated "P-1" by Moody's and "F1" by Fitch at the time of
such investment.; and

        (v)  interests in any money market fund which at the date of acquisition
of the interest therein (including any such fund that is managed by the
Collateral Agent or an Affiliate of the Collateral Agent or for which the
Collateral Agent or an Affiliate of the Collateral Agent acts as an advisor) and
throughout the time the interest therein exists has a rating of "AAA" by
Standard & Poor's and "Aaa" by Moody's.

        "ERISA" means the U.S. Employee Retirement Income Security Act of 1974,
as amended from time to time.

--------------------------------------------------------------------------------

        "Eurodollar Rate (Reserve Adjusted)" means, with respect to any
Settlement Period and any portion of the Asset Interest funded pursuant to the
Liquidity Agreement, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined pursuant to the following formula:

Eurodollar Rate
(Reserve Adjusted)   =   Eurodollar Rate
1-Eurodollar
Reserve Percentage


        where:

"Eurodollar Rate" means, with respect to any Settlement Period, the rate per
annum at which Dollar deposits in immediately available funds are offered to the
Eurodollar Office of the Liquidity Agent two Eurodollar Business Days prior to
the beginning of such period by prime banks in the interbank Eurodollar market
at or about 11:00 a.m., New York City time, for delivery on the first day of
such Settlement Period, for the number of days comprised therein and in an
amount equal or comparable to the amount of such portion of the Asset Interest.

"Eurodollar Business Day" means a Business Day on which dealings are carried on
in the Eurodollar interbank market.

"Eurodollar Reserve Percentage" means, with respect to any Settlement Period,
the then applicable percentage (expressed as a decimal) prescribed by the
Federal Reserve Board for determining reserve requirements applicable to
"Eurocurrency Liabilities" pursuant to Regulation D.

"Event of Bankruptcy" shall be deemed to have occurred with respect to a Person
if either:

        (a)  a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 30 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

        (b)  such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.

        "Event of Default" has the meaning set forth in Section 9.01.

        "Exchange Act" means the Securities and Exchange Act of 1934, as
amended.

        "Face Amount" means in relation to any Commercial Paper Note (a) if
issued on a discount basis, the face amount stated therein and (b) if issued on
an interest-bearing basis, the principal amount stated therein plus the amount
of all interest scheduled to accrue thereon through its stated maturity date.

--------------------------------------------------------------------------------




        "Facility Limit" has the meaning set forth in Section 1.01.

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System, or any successor thereto or to the functions thereof.

        "Fee Letter" means the letter agreement, dated April 23, 2002, among the
Borrower, TRM ATM, the Lender and the Administrative Agent regarding fees, as
such letter agreement may from time to time be amended, supplemented or
otherwise modified from time to time with the consent of all of the parties
thereto.

        "Final Payout Date" means the date following the Termination Date on
which the principal and interest of all Loans have been paid in full, the
principal and interest of all Certificates have been paid in full and all other
amounts payable by Borrower and Servicer under the Transaction Documents shall
have been paid in full.

        "Fitch" means Fitch IBCA, Inc., or any successor thereto.

        "GAAP" means generally accepted accounting principles applied on a
consistent basis.

        "Governmental Authority" means any foreign or domestic federal, state,
county, municipal or other governmental or regulatory authority, agency, board,
body, commission, instrumentality, court or any political subdivision thereof.

        "GSS Holdings, Inc." means GSS Holdings, Inc., a Delaware corporation.

        "Indemnified Amounts" has the meaning set forth in Section 12.01.

        "Indemnified Party" has the meaning set forth in Section 12.01.

        "Insurance Schedule" means the schedule attached hereto as Schedule I.

        "Interchange Fees" means, with respect to a Transaction at an ATM, all
fees paid by the ATM customer's bank through the applicable Network to TRM ATM
in connection with such Transaction.

        "Interest Rate" means, for any Settlement Period, (i) in the case of any
portion of the Asset Interest funded by Commercial Paper Notes, the CP Rate plus
1.39% for such Settlement Period and (ii) in the case of any portion of the
Asset Interest funded pursuant to the Liquidity Agreement, the Eurodollar Rate
(Reserve Adjusted) for such Settlement Period plus 2.00%; provided, however,
that, in either case, if the Liquidity Agent or Administrative Agent declares
that the Termination Date has occurred (or the Termination Date occurs
automatically in accordance with Section 9.02(b)), the Interest Rate shall be
the Base Rate as in effect from time to time, plus 2% per annum. "KeyBank" has
the meaning the rate set forth as the "Interest Rate" in the preamble Fee
Letter.

        "Lender" has the meaning set forth in the preamble.

        "Letter of Credit" means the one or more irrevocable letter letters of
credit issued by the one or more Letter of Credit Bank Banks for the benefit of
the Collateral Agent, as the same such letters of credit may be reduced or
reinstated from time to time in accordance with its their respective terms, and
any letters of credit issued in substitution therefor or replacement thereof in
accordance with Section 3.04.

        "Letter of Credit Bank" means Bank of America, N.A., and any successor
or assign that is a Qualified Letter of Credit Bank, and any other Qualified
Letter of Credit Bank that has issued a Letter of Credit.

--------------------------------------------------------------------------------

        "Letter of Credit Expiry Date" means, with respect to any Letter of
Credit, the expiry date of the Letter of Credit thereof as set forth therein, as
extended from time to time in accordance with the terms thereof.

        "Letter of Credit Required Amount" means, at any time, an amount equal
to (i) $700,000, if the number of ATMs deployed is less than or equal to 800 as
of the last day of the preceding Settlement Period, (ii) $800,000, if the number
of ATMs deployed is greater than 800 but less than or equal to 1,000 as of the
last day of the preceding Settlement Period, (iii) $900,000, if the number of
ATMs deployed is greater than 1,000 but less than or equal to 1,200 as of the
last day of the preceding Settlement Period, or (iv) $1,600,000, if the number
of ATMs deployed is greater than 1,200 as of the last day of the preceding
Settlement Period. 5.0% of the sum of the Face Amount of all Commercial Paper
Notes issued by Lender with respect to the Transaction Documents plus the
aggregate principal or certificate balance of all Loans and Certificates funded
other than through the issuance of Commercial Paper Notes.

        "Letter of Credit Stated Amount" shall means, with respect to any Letter
of Credit, an amount equal at any time to the amount available to be drawn under
the Letter of Credit thereunder at such time.

        "Lien" means any interest in property securing an obligation owed to, or
a claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including, but not limited
to, the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt for a lease, consignment or bailment for
security purposes.

        "Liquidity Agent" means KeyBank DZ Bank, as agent for the Liquidity
Providers under the Liquidity Agreement, or any successor in such capacity.

        "Liquidity Agreement" means the Liquidity Purchase Agreement, dated as
of March 17, 2000, among the Lender, the Liquidity Agent and the Liquidity
Providers, as amended, supplemented or otherwise modified from time to time.

        "Liquidity Providers" means the liquidity institutions from time to time
that are parties to the Liquidity Agreement.

        "Loan" has the meaning set forth in Section 1.01.

        "Loan Amortization Amount" means (i) the amount of any prepayment of the
Loans designated by Borrower pursuant to Section 2.01 and (ii) after the earlier
to occur of the Maturity Date and the Termination Date or so long as an Event of
Default or Unmatured Event of Default has occurred and is continuing, the total
outstanding principal balance of the Loans.

        "Majority Liquidity Providers" has the meaning set forth in Section 1.02
of the Liquidity Agreement.

        "Material Adverse Effect" with respect to any event or circumstance, a
material adverse effect on:

        (i)    the business, assets, financial condition or operations of
Borrower, TRM, TRM ATM or the Servicer;

        (ii)  the ability of the Servicer or Borrower to perform in any material
respect its obligations under any transaction Document;

        (iii)  the validity, enforceability or collectibility of any Transaction
Document or any Pool Asset; or

--------------------------------------------------------------------------------




        (iv)  the status, existence, perfection, priority or enforceability of
Collateral Agent's interest in the assets of Borrower or Borrower's ownership
interest in the Cash.

        "Maturity Date" means March 17, 2005. April 23, 2007.

        "Moody's" means Moody's Investor Services, Inc., or any successor
thereto.

        "NCR" shall mean NCR Corporation, a Maryland corporation.

        "NCR Event" shall be deemed to have occurred if either (a) the
shareholders' equity of NCR, as determined in accordance with GAAP, at any times
falls below $1,500,000,000 or (b) NCR shall at any time suffer a loss for its
most recently ended four fiscal quarters.

        "Network" means an ATM or EFT Network which is owned by Visa,
MasterCard, American Express, Discover or an FDIC insured financial institution
with capital and surplus of at least $100 million.

        "Note" has the meaning set forth in Section 2.01.

        "Outstanding Facility Amount" means, at any time, the sum of (I) the
aggregate outstanding Face Amount of all Commercial Paper Notes issued by the
Lender with respect to the Transaction Documents at such time less the aggregate
amount of all interest or discount accrued or scheduled to accrue on such
Commercial Paper Notes through their stated maturity and (II) the aggregate
principal or certificate balance of all Loans and Certificates at such time
funded other than through the issuance of Commercial Paper Notes, plus in each
case any accrued and unpaid interest or yield thereon.

        "Owner Trustee" means Wilmington Trust Company, a Delaware banking
corporation.

        "Person" means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company, government or any agency or political
subdivision thereof or any other entity.

        "Pool Asset" means an asset in the Assets Pool.

        "Prepayment Fee" has the meaning set forth in Section 2.01.

        "Processing Agent" means a processor which (i) has executed a Processing
Services Agreement and (ii) has been certified by the applicable Network and
sponsored to participate in a Network in accordance with the requirements of
such Network.

        "Processing Agent Fees" means that portion of the Surcharge Fees payable
to the Processing Agents pursuant to the Processing Services Agreements.

        "Processing Services Agreement" means an agreement approved in writing
by the Administrative Agent and the Liquidity Agent between TRM ATM and a
Processing Agent pursuant to which the Processing Agent agrees to provide ATM
processing services to TRM ATM.

        "Qualified Institution" means a bank or other financial institution
whose short term unsecured debt is rated at least A-1/P-1 by Standard & Poor's
and Moody's, respectively.

        "Qualified Letter of Credit Bank" means a bank which has a short-term
unsecured debt rating of at least P-1 by Moody's and F1 by Fitch and which has
been approved by the Liquidity Agent, such approval not to be unreasonably
withheld or delayed.

        "Qualified Transportation Agent" means NCR Corporation or any other
Transportation Agent whose short term unsecured debt is rated at least A-1/P-1
by Standard & Poor's and Moody's, respectively.

        "Rating Agency" means Fitch and Moody's.

--------------------------------------------------------------------------------




        "Recoveries" means moneys collected by the Servicer or any
Transportation Agent following instruction by Collateral Agent to return all
money lent to Borrower hereunder in possession of such Transportation Agent or
at any ATM serviced by such Transportation Agent.

        "Regulation D" means Regulation D of the Federal Reserve Board, or any
other regulation of the Federal Reserve Board that prescribes reserve
requirements applicable to nonpersonal time deposits or "Eurocurrency
Liabilities" as presently defined in Regulation D, as in effect from time to
time.

        "Regulatory Change" means, relative to any Affected Party

        (a)  any change in (or the adoption, implementation, change in phase-in
or commencement of effectiveness of) any

        (i)    United States federal or state law or foreign law applicable to
such Affected Party;

        (ii)  regulation, interpretation, directive, requirement or request
(whether or not having the force of law) applicable to such Affected Party of
(A) any court, government authority charged with the interpretation or
administration of any law referred to in clause (a)(i) or of (B) any fiscal,
monetary or other authority having jurisdiction over such Affected Party; or

        (iii)  generally accepted accounting principles or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above;

        (iv)  any requirement of any Rating Agency applicable to such Affected
Party; or

        (b)  any change in the application to such Affected Party of any
existing law, regulation, interpretation, directive, requirement, request or
accounting principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above.

        "Rejected ATM" shall have the meaning set forth in the definition of
"ATM."

        "Related Rights" means, with respect to any Cash, all of Borrower's
right, title and interest in and to all insurance claims related to such Cash.

        "Reporting Date" shall have the meaning set forth in Section 8.03(i).

        "Reserve Account" means account number *** established at the Collateral
Agent in the State of Oregon, in the name of the Collateral Agent for the
benefit of the Secured Parties, which account has been designated as the Reserve
Account, and any other account designated as such by the Collateral Agent.

        "Responsible Officer" when used with respect to the Collateral Agent,
means any Vice President, any Assistant Vice President, any Assistant Secretary,
any Trust Officer or any other officer or employee of the Collateral Agent
customarily performing functions similar to those performed by any of the above
designated officers and also to whom, with respect to a particular matter, such
matter is referred because of such officer's or employee's knowledge of and
familiarity with the particular subject and in each case who shall have direct
responsibility for the administration of this Agreement.

        "Secured Parties" means Lender, the Administrative Agent, the Liquidity
Agent, the Collateral Agent, the Liquidity Providers and the other Indemnified
Parties.

--------------------------------------------------------------------------------



        "Servicer" means TRM ATM initially, in its capacity as Servicer
hereunder, and any successor Servicer designated pursuant hereto.

        "Servicer Event of Default" means each of the following events:

          (i)  Servicer shall fail to perform or observe in any material
respects any term, covenant or agreement that is an obligation of Servicer
hereunder (other than as referred to in clause (ii) below) and such failure
shall remain unremedied for five (5) Business Days after (1) written notice
thereof by the Administrative Agent or the Liquidity Agent or (2) Servicer has
actual knowledge thereof; or

        (ii)  Servicer shall fail to make any payment or deposit to be made by
it hereunder when due; or

        (iii)  Any representation or warranty made or deemed to be made by
Servicer (or any of its officers) under or in connection with this Agreement or
any Servicing Report or other information or report delivered pursuant hereto
shall prove to have been false or incorrect in any material respect when made
and such condition shall continue unremedied for a period of five (5) Business
Days after (1) written notice thereof by the Administrative Agent or the
Liquidity Agent or (2) Servicer has actual knowledge thereof; or

        (iv)  An Event of Bankruptcy shall have occurred and remain continuing
with respect to Servicer; or

        (v)  There shall exist any event or occurrence that has caused, or would
reasonably be expected to cause, a Material Adverse Effect; or

        (vi)  Servicer is subject to a Change in Control; or

      (vii)  A default shall have occurred and be continuing under any
instrument or agreement evidencing, securing or providing for the issuance of
indebtedness for borrowed money in excess of $500,000 of, or guaranteed by,
Servicer, which default is a default in the payment of any amount due thereunder
(after giving effect to any periods of grace or right to cure) or which default
if unremedied, uncured, or unwaived (with or without the passage of time or the
giving of notice or both) would permit acceleration of the maturity of such
indebtedness and such default shall have continued unremedied, uncured or
unwaived for a period long enough to permit such acceleration; or

      (viii)  The Servicer shall fail to deliver the Servicer Report within one
(1) Business Day of the date required hereby.; or

        (ix)  The tangible net worth of TRM, as determined in accordance with
GAAP, shall at any time be less than the sum of (a) $42,000,000, (b) an amount
equal to 50% of the positive consolidated net income of the Servicer and its
Subsidiaries for each fiscal quarter of the Servicer ending after March 31,
2002, and (c) an amount equal to 75% of any subordinated debt or equity of the
Servicer issued or incurred after April 23, 2002.

        "Servicing Fee" has the meaning set forth in Section 8.06(a).

        "Servicing Report" has the meaning set forth in Section 8.03.

        "Settlement Date" means the 21st10th day of each calendar month, or of
any such day if not a Business Day, the next Business Day.

        "Settlement Period" with respect to any Loan or Certificate,

        (1)  the period from the date of the Borrowing of such Loan or purchase
of such Certificate hereunder to the first Settlement Date thereafter; and

--------------------------------------------------------------------------------

        (2)  thereafter, each period from the last day of the next preceding
Settlement Period to the next Settlement Date.

        "Subsidiary" means, with respect to any Person, a corporation of which
such Person and/or its other Subsidiaries own, directly or indirectly, such
number of outstanding shares as have more than 50% of the ordinary voting power
for the election of directors.

        "Surcharge Fees" means all fees other than Interchange Fees charged to
the cardholder using the applicable ATM in connection with a Transaction.

        "Switch" the system of computer hardware and software established and
operated by or on behalf of the Networks to interface electronically with
members of such Network for the purpose of processing electronic banking
transactions, Surcharge Fees and Interchange Fees.

        "Termination Date" means the earliest of

        (a)  the date of termination (whether by scheduled expiration,
termination on default or otherwise) of the Liquidity Providers' commitments
under the Liquidity Agreement;

        (a)  (b) the date that the Termination Date is declared pursuant to
Section 9.02(c);

        (b)  (c) the date which becomes the Termination Date automatically under
Section 9.02(b); and

        (d)  March 17, 2005.

        (c)  the Maturity Date.

        "Transaction" means a withdrawal of cash by a customer of an ATM.

        "Transaction Documents" means this Agreement, the Certificates, the
Administration Agreement between Borrower and TRM ATM, the Trust Agreement, the
Note and the other documents to be executed and delivered in connection
herewith, including, without limitation, all documentation relating to the
ATMs and the transportation of the Cash.

        "Transportation Agent" means a Person who, pursuant to an Automated
Teller Machine Cash Services Agreement with TRM ATM, has agreed to provide cash
transportation services to TRM ATM, including withdrawal of Cash from the
applicable Depository Banks, transportation of Cash to and from ATMs, and other
ATM maintenance services.

        "TRM" means TRM Corporation, an Oregon corporation.

        "TRM ATM" means TRM ATM Corporation, an Oregon corporation.

        "TRM Secured Obligations" means all obligations of TRM ATM under the
Transaction Documents in its individual capacity, as Administrator, as Servicer
or otherwise, including, without limitation, its obligation to pay the Cash
Provision Fee, indemnity obligations under Section 12.02 and 12.03, and costs
and expenses under Section 13.05.

        "Trust Agreement" means the Deposit Trust Agreement, dated as of
March 17, 2000, between TRM ATM and Wilmington Trust Company, as Owner Trustee.

        "UCC" means the Uniform Commercial Code as from time to time in effect
in the applicable jurisdiction or jurisdictions.

        "Unmatured Event of Default" means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Default.

        "Yield Rate" means, for any Settlement Period, (I) in the case of any
portion of the Asset Interest funded by Commercial Paper Notes, the CP Rate plus
1.59% for such Settlement Period,

--------------------------------------------------------------------------------

the rate set forth as the "Yield Rate" in the Fee Letter. (II) in the case of
any portion of the Asset Interest funded pursuant to the Liquidity Agreement,
the Eurodollar Rate (Reserve Adjusted) for such Settlement Period plus 2.40%,
and (III) in the case of any Certificates held by GSS Holdings, Inc., 25%;
provided, however, that, in case of clause (I) or (II) above, if the Liquidity
Agent or Administrative Agent declares that the Termination Date has occurred
(or the Termination Date occurs automatically in accordance with
Section 9.02(b)), the Yield Rate shall be the Base Rate as in effect from time
to time, plus 2.40% per annum.

        B.    Other Terms.    All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

        C.    Computation of Time Periods.    Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word "from" means "from and including" and the words
"to" and "until" each means "to but excluding"."

--------------------------------------------------------------------------------


SCHEDULE II

INSURANCE REQUIREMENTS


1.Required Theft/Loss Insurance Protection


# of ATMs


--------------------------------------------------------------------------------

  Required Theft/Loss*
Insurance Protection

--------------------------------------------------------------------------------

500   *** 501-750   *** 751-1000   *** 1001-1250   *** 1251-1500   *** 1501-1750
  *** 1751-2000   *** 2001-2250   *** 2251-2500   *** 2501-2750   *** 2751-3000
  ***

--------------------------------------------------------------------------------

*Minimum acceptable Theft/Loss coverage

2.Required "Available Coverage" (amount of theft/loss coverage remaining after
claims) by Quarter. If the Required Theft Insurance Protection is reduced by
claims to the Available Coverage Trigger percentages below, additional coverage
to the Restore % Requirement must be obtained by TRMIF within 5 days or a
Termination Event is triggered. If the Effective Coverage reaches 25% of the
Required Theft Insurance Protection at any time, a Termination Event is
triggered.

        The additional coverage may take the form of:

A.Additional theft/loss insurance coverage from an insurance company rated "A"
or higher by Moody's

B.Cash collateral in an account in favor of the Collateral Agent

C.A Letter of Credit in favor of the Collateral Agent from a bank rated "A" or
higher by Moody's


 
  Q1

--------------------------------------------------------------------------------

  Q2

--------------------------------------------------------------------------------

  Q3

--------------------------------------------------------------------------------

  Q4

--------------------------------------------------------------------------------

  Available Coverage Trigger   50 % 50 % 50 % 50 % Restore % Requirement   75 %
70 % 70 % 50 %

Available Coverage Trigger — (%) * (Required Theft/Loss Insurance Coverage)

Restore Requirement = Required ratio of Available Coverage to Required
Theft/Loss Insurance Coverage

--------------------------------------------------------------------------------






ARTICLE I    LOANS; CERTIFICATES   1   SECTION 1.01 Commitments to Lend; Limits
on Lender's Obligations   1   SECTION 1.02 Borrowing Procedures; Principal
Amount   2   SECTION 1.03 Security Interest   2   SECTION 1.04 Purchase of
Certificates   2   SECTION 1.05 Use of Proceeds; Provision of Cash   3   SECTION
1.06 Cash Provision Fee   34
ARTICLE II    NOTE
 
4   SECTION 2.01 Note   4   SECTION 2.02 Interest on Loans and Yield on
Certificates   45   SECTION 2.03 General Procedures   5   SECTION 2.04
Commitment Fee   5   SECTION 2.05 Registration; Registration of Transfer and
Exchange of Notes   5
ARTICLE III    SETTLEMENTS
 
6   SECTION 3.01 Accounts; Investments   6   SECTION 3.02 Collection of Moneys  
78   SECTION 3.03 Settlement   78   SECTION 3.04 Letter of Credit Matters   9  
SECTION 3.05 Payments and Computations, Etc   1011
ARTICLE IV    YIELD PROTECTION
 
11   SECTION 4.01 [Reserved.]   1011   SECTION 4.02 Yield Protection   11  
SECTION 4.03 Funding Losses   1213   SECTION 4.04 Taxes   13
ARTICLE V    CONDITIONS OF BORROWINGS
 
14   SECTION 5.01 Conditions Precedent to Initial Borrowing   1314   SECTION
5.02 Conditions Precedent to All Borrowings   1516
ARTICLE VI    REPRESENTATIONS AND WARRANTIES
 
17   SECTION 6.01 Representations and Warranties of Borrower   1617   SECTION
6.02 Representations and Warranties of the Servicer and TRM ATM   1819
ARTICLE VII    GENERAL COVENANTS OF BORROWER
 
21   SECTION 7.01 Affirmative Covenants of Borrower   21   SECTION 7.02
Reporting Requirements of Borrower   22   SECTION 7.03 Negative Covenants of
Borrower   23   SECTION 7.04 Covenants of TRM ATM   24   SECTION 7.05 Separate
Existence   2627
ARTICLE VIII    ADMINISTRATION AND COLLECTION
 
29   SECTION 8.01 Servicer to Act   2829   SECTION 8.02 Insurance   2829  
SECTION 8.03 Reporting   2930   SECTION 8.04 Books and Records   2931   SECTION
8.05 [Reserved]Servicer Representations.   2931   SECTION 8.06 Costs of
Servicing; Servicer's Fee   2931   SECTION 8.07 Successor Servicer   2931  
SECTION 8.08 Bailee for Lender   3032
ARTICLE IX    EVENTS OF DEFAULT
 
32   SECTION 9.01 Events of Default   3032

--------------------------------------------------------------------------------

  SECTION 9.02 Remedies   3235
ARTICLE X    THE ADMINISTRATIVE AGENT; COLLATERAL AGENT
 
36   SECTION 10.01 Authorization and Action   3436   SECTION 10.02
Administrative Agent's and Collateral Agent's Reliance, Etc   3436   SECTION
10.03 The Liquidity Agent, the Collateral Agent, the Administrative Agent and
Affiliates   3437   SECTION 10.04 Appointment and Powers of Collateral Agent  
3437   SECTION 10.05 Collateral Agent and Employees of the Collateral Agent  
3538   SECTION 10.06 Successor Agent   3639
ARTICLE XI    ASSIGNMENT OF LENDER'S INTEREST
 
40   SECTION 11.01 Restrictions on Assignments   3740   SECTION 11.02 Rights of
Assignee   3841   SECTION 11.03 Evidence of Assignment   3841
ARTICLE XII    INDEMNIFICATION
 
41   SECTION 12.01 Indemnities by Borrower and Administrator   3841   SECTION
12.02 Indemnities by Servicer   4144   SECTION 12.03 Indemnities by TRM ATM  
4144
ARTICLE XIII    MISCELLANEOUS
 
45   SECTION 13.01 Amendments, Etc   4345   SECTION 13.02 Notices, Etc   4346  
SECTION 13.03 No Waiver; Remedies   4346   SECTION 13.04 Binding Effect;
Survival   4346   SECTION 13.05 Costs, Expenses and Taxes   4346   SECTION 13.06
No Proceedings   4447   SECTION 13.07 Confidentiality   4447   SECTION 13.08
[Reserved]   4548   SECTION 13.09 Captions and Cross References   4548   SECTION
13.10 Integration   4648   SECTION 13.11 Governing Law   4649   SECTION 13.12
Waiver of Jury Trial   4649   SECTION 13.13 Consent to Jurisdiction; Waiver of
Immunities   4649   SECTION 13.14 Execution in Counterparts; Severability   4749
  SECTION 13.15 No Recourse Against Certain Parties   4750   SECTION 13.16
Limitation of Liability   4750

APPENDICES    
APPENDIX A
 
Definitions
 
 
SCHEDULES
 
 
SCHEDULE I
 
Form of Armored Car Carrier Addendum
 
 
SCHEDULE II
 
Insurance Schedule
 
 
EXHIBITS
 
 
EXHIBIT 1.02
 
Form of Borrowing Notice
 
 
EXHIBIT 2.01
 
Form of Note
 
 
EXHIBIT 8.07(i)
 
Form of Servicing Report
 
 

--------------------------------------------------------------------------------

        Document comparison done by DeltaView on Tuesday, June 11, 2002 17:41:28

Input:

Document 1   iManage://CHIMDM/CHDB04/12920102/1 Document 2  
iManage://CHIMDM/CHDB04/12920102/15 Rendering set   Option 06

Legend:

Insertion     Deletion     Moved from     Moved to     Format change    
Inserted cell     Deleted cell     Moved cell     Split/Merged cell     Padding
cell    

Redline Summary:

No.


--------------------------------------------------------------------------------

  Change

--------------------------------------------------------------------------------

  Text

--------------------------------------------------------------------------------

1-2   Change   "CHDB04 12920102.1 030502 1337C 00618941" changed to "12920102.15
00618941" 3   Insertion   Exhibit A* 4-5   Change   "CHDB04 12920102.1 030502
1337C 00618941" changed to "12920102.15 00618941" 6   Insertion   *Conformed as
amended...as of April 23, 2002. 7-8   Change   "DG BANK" changed to "DZ BANK" 9
  Change   "BANK DEUTSCHE" changed to "BANK AG, DEUTSCHE" 10   Change  
"DEUTSCHE GENOSSENSCHAFTSBANK" changed to "DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK"
11-12   Change   "GENOSSENSCHAFTS BANK AG as Administrative" changed to
"GENOSSENSCHAFTSBANK...MAIN as Administrative" 13-16   Change   "and KEYBANK
NATIONAL" changed to "and as Liquidity Agent and U.S. BANK NATIONAL" 17   Change
  "ASSOCIATION as Liquidity Agent and Collateral" changed to "ASSOCIATION as
Collateral" 18-19   Change   "CHDB04 12920102.1 030502 1337C 00618941" changed
to "12920102.15 00618941" 20-21   Change   "CHDB04 12920102.1 030502 1337C
00618941" changed to "12920102.15 00618941" 22-23   Change   "("Lender"), DG
BANK" changed to "("Lender"), DZ BANK" 24   Change   "BANK DEUTSCHE" changed to
"BANK AG, DEUTSCHE" 25   Change   "DEUTSCHE GENOSSENSCHAFTSBANK" changed to
"DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK"

--------------------------------------------------------------------------------

26-27   Change   "GENOSSENSCHAFTSBANK AG, as" changed to
"GENOSSENSCHAFTSBANK...AM MAIN ("DZ Bank"), as" 28-29   Change   "Agent"), and
KEYBANK...as liquidity" changed to "Agent") and as liquidity" 30-31   Change  
"Agent") and as collateral" changed to "Agent"), and U.S. BANK...as collateral"
32-34   Change   "exceed $22,000,000, except as such" changed to "exceed an
amount equal to...(a) $30,000,000, as such" 35   Change   "Limit"); (ii)"
changed to "Limit") and (b) the...by (y) 20; (ii)" 36   Change   "thereto, the
Letter" changed to "thereto, the Aggregate Letter" 37   Change   "Credit Stated
Amount" changed to "Credit Amount" 38   Deletion   The Borrower shall not
be...and the Liquidity Agent. 39   Change   ". Borrower" changed to ". Each of
Borrower" 40   Change   "Borrower hereby" changed to "Borrower and the Owner
Trustee hereby" 41   Change   "grants to the" changed to "grants, to the extent
oftherein, to the" 42   Change   "Such" changed to "For the avoidance of...to
the Borrower. Such" 43-44   Change   "Such lien and security" changed to "Such
liens and security" 45-46   Change   "security interest shall" changed to
"security interests shall" 47-48   Change   "in the ATM's." changed to "in the
ATMs." 49-50   Change   "cash for its ATMs in the" changed to "cash for
automated teller...leased by TRM ATM in the" 51-52   Change   "in such ATMs."
changed to "in such automated teller...in any Rejected ATM." 53   Change  
"provider and the" changed to "provider for all...Rejected ATMs), and the" 54  
Insertion   At no time shall any...in connection herewith. 55-56   Change  
"Prior to an Event" changed to "Until such time as TRM...occurrence of any
Event" 57-58   Change   "Default or Servicer" changed to "Default, Servicer" 59
  Change   "Default, TRM" changed to "Default or Unmatured Event of Default,
TRM" 60   Change   "Loans, the payment of a...Fee") and all" changed to "Loans
and all" 61   Change   "The Administrative" changed to "Upon any prepayment
in...The Administrative" 62-63   Change   "Date, equal to the" changed to "Date,
in the" 64-65   Change   "the product of (x) the" changed to "the amount set
forth in the" 66-67   Change   "the Facility Limit, minus...(z) 360. The
Commitment" changed to "the Fee Letter. The Commitment" 68   Change   "of the
Borrower for the benefit of the Collateral" changed to "of the Collateral" 69  
Change   "Agent, for the" changed to "Agent for the" 70   Change   "Parties, the
following" changed to "Parties the following" 71   Change   "segregated
accounts" changed to "segregated trust accounts" 72   Change   "Agent or
another...to the Collateral Agent:" changed to "Agent:" 73   Change   "Account;"
changed to "Account; and" 74-75   Deletion   (ii) the Reserve Account; and 76-77
  Change   "(iii) the Credit" changed to "(ii) the Credit" 78   Insertion   At
no time shall any...in connection herewith. 79   Change   "Account shall"
changed to "Account and the ATM Fee Settlement Account shall" 80-81   Change  
"Account, the ATM" changed to "Account and the ATM" 82   Change   "Settlement
Amount and the Reserve Account." changed to "Settlement Account." 83   Change  
"Account shall" changed to "Account or the ATM Fee Settlement Account shall" 84
  Change   "Balance Settlement" changed to "Balance Settlement...the ATM Fee
Settlement" 85   Change   "Account resulting" changed to "Account or the ATM
Fee...Account resulting" 86   Change   "Cash Provision" changed to "The Servicer
hereby...Date from Cash Provision"

--------------------------------------------------------------------------------

87   Change   "Account shall" changed to "Account. Such Cash Provision Fees
shall" 88   Change   "disbursed on each" changed to "disbursed by the Collateral
Agent on each" 89-90   Change   "Settlement Date at the...of the Servicer to
the" changed to "Settlement Date in...be made to the" 91   Change   "unpaid
expenses" changed to "unpaid fees and expenses" 92   Change   "Lender;" changed
to "Lender and GSS Holdings, Inc., as applicable;" 93   Change   "Lender and
shall" changed to "Lender and GSS Holdings,...as applicable, and shall" 94  
Change   "in an amount" changed to "in an aggregate amount" 95-96   Change  
"3.03(e)." changed to "3.03(e); provided that in...by Bank of America." 97-98  
Change   "rating of the Letter" changed to "rating of any Letter" 99   Change  
"credit for such" changed to "credit for the Letter of Credit issued by such"
100   Change   "such Letter" changed to "such downgraded Letter" 101   Change  
"Credit issued" changed to "Credit Bank, which new...credit shall be issued" 102
  Change   "Amount." changed to "Amount of the Letter of...Letter of Credit
Bank." 103   Change   "replace such" changed to "replace the Letter of Credit
issued by such" 104   Change   "such Letter" changed to "such downgraded Letter"
105   Change   "Credit as aforesaid," changed to "Credit Bank as aforesaid,"
106-107   Change   "drawing on the Letter" changed to "drawing on such Letter"
108   Change   "Amount and deposit" changed to "Amount thereof and deposit"
109-110   Change   "amount into the Reserve Account to be" changed to "amount
into a segregated trust account to be" 111-112   Change   "If the Collateral"
changed to "Notwithstanding anything...if the Collateral" 113-114   Change  
"(i) from the existing" changed to "(i) from any existing" 115   Change  
"Credit extending" changed to "Credit issued by such...of Credit Bank extending"
116   Change   "Expiry Date or (B)" changed to "Expiry Date thereof or (B)"
117-118   Change   "Credit Bank in an amount...Amount and effective" changed to
"Credit Bank, effective" 119-120   Change   "Date of the existing" changed to
"Date of such existing" 121-122   Change   "Credit, at least" changed to "Credit
and in an amount...in each case at least" 123-126   Change   "least two (2)
Business" changed to "least five (5) Business" 127   Change   "Expiry Date,
then" changed to "Expiry Date of such...Letter of Credit, then" 128-129   Change
  "draw on the Letter" changed to "draw on such Letter" 130-133   Change   "the
date two (2) Business" changed to "the date five (5) Business" 134   Change  
"Expiry Date, in" changed to "Expiry Date thereof, in" 135   Change   "Amount
and deposit" changed to "Amount thereof and deposit" 136-137   Change   "then
within thirty days after" changed to "then on the first Settlement Date after"
138   Change   "attorney as the Collateral Agent shall" changed to "attorney as
shall" 139-142   Change   "shall reasonably request to enable" changed to "shall
be necessary to enable" 143   Change   "(ii) the Letter" changed to "(ii) the
Aggregate Letter" 144   Change   "Credit Stated Amount" changed to "Credit
Amount" 145-146   Change   "parties as the Collateral...request to ensure"
changed to "parties as shall be necessary to ensure" 147-148   Deletion   (l)
Year 2000...of the date/time data. 149-150   Change   "(m) Taxes." changed to
"(l) Taxes." 151-152   Change   "(n) Perfected" changed to "(m) Perfected"
153-154   Change   "(o) Financial" changed to "(n) Financial" 155-156   Change  
"December 31, 1999, there" changed to "December 31, 2000, there" 157   Change  
"request of Administrative" changed to "request of the Administrative"

--------------------------------------------------------------------------------

158-160   Change   "at the Administrative...as applicable, expense" changed to
"at the Administrator's expense" 161-162   Change   "of each of the first three
quarters of each" changed to "of each quarter of each" 163-164   Change  
"within 90 days after" changed to "within 120 days after" 165   Change   "of the
financial" changed to "of the audited financial" 166   Change   "Administrative"
changed to "the Administrative" 167   Change   "Borrower, Administrative"
changed to "Borrower, the Administrative" 168   Change   "Agent or Liquidity"
changed to "Agent or the Liquidity" 169-171   Change   "conduct, at
Borrower's,...as applicable, expense" changed to "conduct, at Servicer's
expense" 172-173   Change   "expense once in each" changed to "expense, not more
than twice in each" 174-175   Change   "fiscal quarter, unless" changed to
"fiscal year, unless" 176-177   Change   "Agreement," changed to "Agreement;"
178-179   Change   "Agreement, and" changed to "Agreement;" 180-181   Change  
"termination." changed to "termination; and" 182-183   Insertion   (vi) promptly
upon the...and Exchange Commission. 184-185   Change   "of each of the first
three quarters of each" changed to "of each quarter of each" 186-187   Change  
"within 90 days after" changed to "within 120 days after" 188   Change   "of the
consolidated" changed to "of the audited consolidated" 189-190   Change   "of
$100,000 in the" changed to "of $175,000 in the" 191   Change   "Company. U."
changed to "Company U." 192-193   Insertion   (j) Keeping of Records...Pool
Assets). 194-195   Change   "Agents. The Servicer" changed to "Agents; and
provided,...8.01. The Servicer" 196-203   Change   "specified in Exhibit 8.02.
The Servicer shall" changed to "specified in Schedule II. Such policy shall" 204
  Change   "shall cause" changed to "shall name the Collateral...Servicer shall
(i) cause" 205-206   Change   "cause such insurance" changed to "cause each of
the insurance" 207   Change   "policies to be" changed to "policies identified
above to be" 208-209   Change   "Moody's. In addition, the Servicer shall cause"
changed to "Moody's and (ii) cause" 210   Change   "provide that (i) it may"
changed to "provide that it may" 211   Change   "Agent and (ii) the...is the
loss payee." changed to "Agent." 212   Change   "stead and the" changed to
"stead and shall, at the...place and stead, and the" 213-214   Change   "On the
third Business Day...Date (the "Reporting" changed to "On the fifth day of
each...Day (the "Reporting" 215-218   Change   "preceding Settlement Period;"
changed to "preceding calendar month;" 219   Change   "to NCR Corporation (or
any" changed to "to NCR (or any" 220   Change   "to NCR Corporation (or any"
changed to "to NCR (or any" 221   Change   "Default or any" changed to "Default,
the Termination Date, or any" 222-223   Change   "Agent may give notice" changed
to "Agent shall (i) if so...facility and give notice" 224   Change  
"designated." changed to "designated for such...the facility." 225-226   Change
  "Servicer of such notice" changed to "Servicer of any notice" 227   Change  
"notice, it" changed to "notice in accordance with...(i) or (ii) above, it" 228
  Change   "Servicer." changed to "Servicer or the...as the case may be." 229  
Change   "cooperate with any successor" changed to "cooperate with the...Agent
and any successor" 230   Change   "to the successor" changed to "to the
Collateral Agent or to the successor" 231   Change   "Servicer for
administration" changed to "Servicer, as applicable, for administration"

--------------------------------------------------------------------------------

232   Change   "Servicer, the" changed to "Servicer or the...hereunder, the" 233
  Change   "assign to such successor" changed to "assign to the Collateral Agent
or such successor" 234   Change   "designates any successor" changed to
"designates the Collateral Agent or any successor" 235-238   Change   "shall be
"Events of Default""changed to "shall each be an "Event of Default"" 239  
Change   "respect to the Borrower," changed to "respect to (i) the Borrower,"
240-241   Change   "or TRM;" changed to "or TRM, or (ii) any...Business Day
period; or" 242   Change   "Agent;" changed to "Agent; or" 243   Change   "The
Letter" changed to "The Aggregate Letter" 244   Change   "Credit Stated Amount"
changed to "Credit Amount" 245-246   Change   "Business Day or, if the...two (2)
Business Day; or" changed to "Business Days; or" 247-248   Change   "to the
ATM's, or" changed to "to the ATMs, or" 249   Change   "Agent or Depository"
changed to "Agent (other than NCR) or Depository" 250   Change   "failure; or"
changed to "failure; provided that at...of Default hereunder; or" 251-252  
Change   "Fitch." changed to "Fitch; or" 253-254   Insertion   (u) The sum,
without...(3) Business Days; or 255-256   Insertion   (v) The occurrence of
any...Liquidity Agreement; or 257-258   Insertion   (w) TRM shall fail to...or
termination date. 259-260   Change   "Agent may, and upon...from the Majority"
changed to "Agent shall (unless...by the Majority" 261-262   Change   "Providers
shall, take all" changed to "Providers) take all" 263   Change   "Agent to the
extent and...Agent itself, including" changed to "Agent including" 264-265  
Change   "Agent, at the direction of the Majority" changed to "Agent shall
(unless...by the Majority" 266-267   Change   "Providers, shall direct" changed
to "Providers) direct" 268-269   Change   "shall have the" changed to "shall
(unless otherwise instructed by the" 270-271   Change   "the right to give
notice" changed to "the Majority Liquidity Providers) give notice" 272   Change
  "Servicer and each" changed to "Servicer, each Depository Bank and each" 273  
Change   "Agent to arrange" changed to "Agent to cease distributing cash and to
arrange" 274   Change   "of such Transportation" changed to "of such Depository
Bank or Transportation" 275-276   Change   "unless an officer of the" changed to
"unless a Responsible Officer of the" 277   Insertion   Each of the Borrower,
the...statement under the UCC. 278-280   Insertion   SECTION 10.05
Collateral...of the Collateral Agent. 281-285   Change   "SECTION 10.05
Collateral... (a) Each Liquidity" changed to "(a) Each Liquidity" 286   Change  
"extent not reimbursed" changed to "extent not indemnified or reimbursed" 287  
Change   "Administrator or Borrower)" changed to "Administrator, Servicer or
Borrower)" 288   Change   "and all losses,...damages, out-of-pocket" changed to
"and all out-of-pocket" 289   Change   "expenses of any kind whatsoever
(including" changed to "expenses (including" 290   Change   "hereunder of the
Secured Parties as a" changed to "hereunder as a" 291   Change   "suffered by,
made upon or...against the Collateral" changed to "suffered by the Collateral"
292   Change   "Administrator or Borrower" changed to "Administrator, Servicer
or Borrower" 293   Change   "any such losses,...demands, costs" changed to "any
such costs" 294   Change   "Without limiting the... The obligations" changed to
"The obligations" 295   Change   "Administrator or Borrower" changed to
"Administrator, Servicer or Borrower"

--------------------------------------------------------------------------------

296   Change   "Provider after" changed to "Provider, the...as appropriate,
after" 297-298   Change   "Agent, provided" changed to "Agent; provided" 299-300
  Change   "CHDB04 12920102.1 030502 1337C 00618941" changed to "12920102.15
00618941" 301-302   Change   "W." changed to "E." 303-304   Change   "251-5473
Attention: Chief Financial Officer" changed to "251-5473 Attention: Controller"
305-306   Change   "W." changed to "E." 307-308   Change   "Lender By: DG BANK"
changed to "Lender By: DZ BANK" 309   Change   "BANK DEUTSCHE" changed to "BANK
AG, DEUTSCHE" 310   Change   "GENOSSENSCHAFTSBANK" changed to
"ZENTRAL-GENOSSENSCHAFTSBANK" 311-312   Change   "GENOSSENSCHAFTSBANK AG..."
changed to "GENOSSENSCHAFTSBANK..." 313   Change   "    Name: Title:" changed to
"            ...Title:" 314   Change   "Title: Autobahn" changed to "Title:
...Autobahn" 315-316   Change   "LLC c/o DG Bank" changed to "LLC c/o DZ Bank"
317   Change   "Bank Deutsche" changed to "Bank AG, Deutsche" 318   Change  
"Deutsche Genossenschaftsbank" changed to "Deutsche Zentral-Genossenschaftsbank"
319-320   Change   "Genossenschaftsbank AG 609 5th" changed to
"Genossenschaftsbank Frankfurt am Main 609 5th" 321   Change   "Avenue, Suite
911 New York," changed to "Avenue New York," 322-323   Change   "745-1651
Attention: Michael Plunkett" changed to "745-1651 Attention: Asset
Securitization Group" 324-325   Change   "DG BANK" changed to "DZ BANK" 326  
Change   "BANK DEUTSCHE" changed to "BANK AG, DEUTSCHE" 327   Change  
"DEUTSCHE" changed to "DEUTSCHE ZENTRAL-" 328-329   Change  
"GENOSSENSCHAFTSBANK AG as" changed to "GENOSSENSCHAFTSBANK FRANKFURT AM MAIN
as" 330   Change   "Administrator By" changed to "Administrator and as Liquidity
Agent By" 331-332   Change   "            DG Bank" changed to "            DZ
Bank" 333   Change   "Bank Deutsche" changed to "Bank AG, Deutsche" 334   Change
  "Deutsche Genossenschaftsbank" changed to "Deutsche
Zentral-Genossenschaftsbank" 335-336   Change   "Genossenschaftsbank AG 609 5th"
changed to "Genossenschaftsbank Frankfurt am Main 609 5th" 337   Change  
"Avenue, Suite 911" changed to "Avenue" 338-339   Change   "745-1651 Attention:
...KEYBANK NATIONAL" changed to "745-1651 Attention: Asset...U.S. BANK NATIONAL"
340-341   Change   "ASSOCIATION, as ...Agent and as Collateral" changed to
"ASSOCIATION, as Collateral" 342-343   Change   "            KeyBank National"
changed to "            U.S. Bank National" 344   Change   "Association 127
Public...Cleveland, OH 44114-1306" changed to "Association" 345   Insertion  
180 East Fifth Street 346   Change   "Facsimile" changed to "St. Paul, Minnesota
55101 Facsimile" 347-352   Change   ": (216)689-8408" changed to ": (651)
244-0089 or 1797" 353-354   Change   "Attention: Asset Securitization Group"
changed to "Attention: Toby Robillard" 355   Change   "Registrar: WILMINGTON"
changed to "Registrar, and for...Trustee: WILMINGTON"

--------------------------------------------------------------------------------

356-357   Change   "North 110 North" changed to "North 1100 North" 358-359  
Change   "CHDB04 12920102.1 030502 1337C 00618941" changed to "12920102.15
00618941" 360-361   Change   "CHDB04 12920102.1 030502 1337C 00618941" changed
to "12920102.15 00618941" 362-363   Change   "Company LLC, DG Bank" changed to
"Company LLC, DZ Bank" 364   Change   "Bank Deutsche" changed to "Bank AG,
Deutsche" 365   Change   "Deutsche Genossenschaftsbank" changed to "Deutsche
Zentral-Genossenschaftsbank" 366-367   Change   "Genossenschaftsbank AG and"
changed to "Genossenschaftsbank Frankfurt am Main and" 368-369   Change   "and
KeyBank, National" changed to "and U.S. Bank National" 370   Insertion  
"Aggregate Letter of...have not been so drawn. 371   Change   "Switch; and
(iii)" changed to "Switch; (iii)" 372-373   Change   "Agent." changed to "Agent;
(iv) is located ina "Rejected ATM")." 374   Change   "means account" changed to
"means deposit account" 375-376   Change   "number 379681003263 established"
changed to "number 153490599963 established" 377-378   Change   "State of
Oregon, in" changed to "State of California, in" 379   Change   "Agent." changed
to "Agent, together with any...the State of Minnesota." 380-381   Change   "to
the rate of interest" changed to "to the arithmetic...of the rates of interest"
382-385   Change   "announced by the Liquidity Agent at its principal" changed
to "announced by each of...respective principal" 386-393   Change   "principal
office in Cleveland, Ohio as its prime" changed to "principal offices in
New...their respective prime" 394-395   Change   "lending rate." changed to
"lending rates." 396   Change   "credit." changed to "credit. Any...upon the
Borrower." 397   Change   "include any ATM" changed to "include (a) any ATM"
398-400   Change   "ATM Fees; and provided," changed to "ATM Fees, (b) any
Cash...days past due; provided," 401   Change   "further however, that" changed
to "further, that" 402-414   Change   ", that an amount equal
to...Administrative Agent and" changed to ", that (A) in the event...75% of all
ATMs, and" 415-417   Change   "and the Liquidity Agent." changed to "and (B) in
the event that...10% of all ATMs." 418-419   Change   "closed in Cleveland,
Ohio, Eugene, Oregon," changed to "closed in Portland, Oregon," 420   Change  
"New York or Wilmington," changed to "New York, Minneapolis, Minnesota or
Wilmington," 421-422   Change   "means KeyBank National" changed to "means U.S.
Bank National" 423   Change   "means account" changed to "means deposit account"
424-425   Change   "number 379681003248 established" changed to "number
153490599971 established" 426-427   Change   "State of Oregon, in" changed to
"State of California, in" 428   Change   "Agent." changed to "Agent, together
with any...the State of Minnesota." 429   Change   "Agency." changed to "Agency;
provided that at...a rating from Moody's." 430   Insertion   "DZ Bank" has the
meaning...forth in the preamble. 431   Change   "security; and" changed to
"security;" 432-433   Change   "investment." changed to "investment; and"
434-435   Insertion   (v) interests in any...and "Aaa" by Moody's.

--------------------------------------------------------------------------------

436   Insertion   "Fee Letter" means the...of the parties thereto. 437   Change
  "Fitch IBCA, Inc." changed to "Fitch, Inc." 438   Insertion   "GSS Holdings,
Inc."...a Delaware corporation. 439   Change   "Period, (i) in the case...time,
plus 2% per annum." changed to "Period," 440-441   Change   ""KeyBank" has the
meaning set forth" changed to "the rate set forth" 442   Change   "forth in the"
changed to "forth as the "Interest Rate" in the" 443-444   Change   "in the
preamble." changed to "in the Fee Letter." 445-446   Change   "means the
irrevocable" changed to "means one or more irrevocable" 447-448   Change  
"irrevocable letter of credit" changed to "irrevocable letters of credit"
449-450   Change   "issued by the Letter" changed to "issued by one or more
Letter" 451-452   Change   "Credit Bank for the" changed to "Credit Banks for
the" 453-454   Change   "Agent, as the same may be" changed to "Agent, as such
letters of credit may be" 455-456   Change   "accordance with its terms,"
changed to "accordance with their respective terms," 457   Change   "and any"
changed to ", and any" 458   Change   "Credit Bank." changed to "Credit Bank,
and any...a Letter of Credit." 459   Change   "means the expiry" changed to
"means, with respect to...of Credit, the expiry" 460-461   Change   "expiry date
of the Letter of Credit as set" changed to "expiry date thereof as set" 462-463
  Change   "time, an amount equal to...Settlement Period." changed to "time,
5.0% of the sum of...Commercial Paper Notes." 464-465   Change   "Amount" shall
equal" changed to "Amount" means, with...Credit, an amount equal" 466   Change  
"any time the amount" changed to "any time to the amount" 467-468   Change  
"drawn under the Letter of Credit at such" changed to "drawn thereunder at such"
469-470   Change   "means KeyBank, as" changed to "means DZ Bank, as" 471-472  
Change   "means March 17, 2005." changed to "means April 23, 2007." 473  
Insertion   "NCR" shall mean NCR...a Maryland corporation. 474   Insertion  
"NCR Event" shall be...four fiscal quarters. 475   Change   "discount scheduled"
changed to "discount accrued or scheduled" 476   Change   "Notes, plus any
accrued" changed to "Notes, plus in each case any accrued" 477   Insertion  
"Prepayment Fee" has the...forth in Section 2.01. 478   Deletion   "Qualified
Institution"...Moody's, respectively. 479   Change   "means NCR Corporation or
any" changed to "means NCR or any" 480   Insertion   "Rejected ATM" shall
have...the definition of "ATM." 481   Deletion   "Reserve Account" means...by
the Collateral Agent. 482   Insertion   "Responsible Officer"...of this
Agreement. 483-484   Change   "hereby." changed to "hereby; or" 485-486  
Insertion   (ix) The tangible net...after April 23, 2002. 487-488   Change  
"means the 21st day of" changed to "means the 10th day of" 489-490   Deletion  
(a) the date of...the Liquidity Agreement; 491-492   Change   "(b) the date"
changed to "(a) the date" 493-494   Change   "(c) the date" changed to "(b) the
date" 495-496   Deletion   (d) March 17, 2005. 497-498   Insertion   (c) the
Maturity Date. 499-501   Change   "Period, (I) in the case...plus 2.40% per
annum." changed to "Period, the rate set...Rate" in the Fee Letter." 502-503  
Change   "excluding"." changed to "excluding."" 504-505   Change   "CHDB04
12920102.1 030502 1337C 00618941" changed to "12920102.15 00618941"

--------------------------------------------------------------------------------

506-507   Change   "CHDB04 12920102.1 030502 1337C 00618941" changed to
"12920102.15 00618941" 508   Change   "CERTIFICATES" changed to "CERTIFICATES 1"
509-510   Change   "Provision Fee 3" changed to "Provision Fee 4" 511   Change  
"NOTE" changed to "NOTE 4" 512-513   Change   "Certificates 4" changed to
"Certificates 5" 514   Change   "SETTLEMENTS" changed to "SETTLEMENTS 6" 515-516
  Change   "Moneys 7" changed to "Moneys 8" 517-518   Change   "Settlement 7"
changed to "Settlement 8" 519-520   Change   "Computations, Etc 10" changed to
"Computations, Etc 11" 521   Change   "PROTECTION" changed to "PROTECTION 11"
522-523   Change   "] 10" changed to "] 11" 524-525   Change   "Losses 12"
changed to "Losses 13" 526   Change   "BORROWINGS" changed to "BORROWINGS 14"
527-528   Change   "Borrowing 13" changed to "Borrowing 14" 529-530   Change  
"Borrowings 15" changed to "Borrowings16" 531   Change   "WARRANTIES" changed to
"WARRANTIES 17" 532-533   Change   "Borrower 16" changed to "Borrower 17"
534-535   Change   "TRM ATM 18" changed to "TRM ATM 19" 536   Change  
"BORROWER" changed to "BORROWER 21" 537-538   Change   "Existence 26" changed to
"Existence 27" 539   Change   "COLLECTION" changed to "COLLECTION 29" 540-541  
Change   "to Act 28" changed to "to Act 29" 542-543   Change   "Insurance 28"
changed to "Insurance 29" 544-545   Change   "Reporting 29" changed to
"Reporting 30" 546-547   Change   "Records 29" changed to "Records 31" 548-551  
Change   "SECTION 8.05 [Reserved] 29" changed to "SECTION 8.05 Servicer
Representations. 31" 552-553   Change   "Servicer's Fee 29" changed to
"Servicer's Fee 31" 554-555   Change   "Servicer 29" changed to "Servicer 31"
556-557   Change   "Lender 30" changed to "Lender 32" 558   Change   "DEFAULT"
changed to "DEFAULT 32" 559-560   Change   "Default 30" changed to "Default 32"
561-562   Change   "Remedies 32" changed to "Remedies 35" 563   Change   "AGENT"
changed to "AGENT 36" 564-565   Change   "Action 34" changed to "Action 36"
566-567   Change   "Reliance, Etc 34" changed to "Reliance, Etc 36" 568-569  
Change   "Affiliates 34" changed to "Affiliates 37" 570-571   Change   "Agent
34" changed to "Agent 37" 572-573   Change   "Agent 35" changed to "Agent 38"
574-575   Change   "Agent 36" changed to "Agent 39" 576   Change   "INTEREST"
changed to "INTEREST 40" 577-578   Change   "Assignments 37" changed to
"Assignments 40" 579-580   Change   "Assignee 38" changed to "Assignee 41"
581-582   Change   "Assignment 38" changed to "Assignment 41" 583   Change  
"INDEMNIFICATION" changed to "INDEMNIFICATION 41" 584-585   Change  
"Administrator 38" changed to "Administrator 41" 586-587   Change   "Servicer
41" changed to "Servicer 44" 588-589   Change   "TRM ATM 41" changed to "TRM ATM
44" 590   Change   "MISCELLANEOUS" changed to "MISCELLANEOUS 45"

--------------------------------------------------------------------------------

591-592   Change   "Amendments, Etc 43" changed to "Amendments, Etc 45" 593-594
  Change   "Notices, Etc 43" changed to "Notices, Etc 46" 595-596   Change  
"Remedies 43" changed to "Remedies 46" 597-598   Change   "Survival 43" changed
to "Survival 46" 599-600   Change   "Taxes 43" changed to "Taxes 46" 601-602  
Change   "Proceedings 44" changed to "Proceedings 47" 603-604   Change  
"Confidentiality 44" changed to "Confidentiality 47" 605-606   Change  
"[Reserved] 45" changed to "[Reserved] 48" 607-608   Change   "References 45"
changed to "References 48" 609-610   Change   "Integration 46" changed to
"Integration 48" 611-612   Change   "Governing Law 46" changed to "Governing Law
49" 613-614   Change   "Trial 46" changed to "Trial 49" 615-616   Change  
"Immunities 46" changed to "Immunities 49" 617-618   Change   "Severability 47"
changed to "Severability 49" 619-620   Change   "Parties 47" changed to "Parties
50" 621-622   Change   "Liability 47" changed to "Liability 50" 623   Deletion  
End of TOC—Do not delete this paragraph!

Statistics:

 
  Count

--------------------------------------------------------------------------------

  % of content

--------------------------------------------------------------------------------

  Insertions   369   9.17 % Deletions   256   3.75 % Moves   0   0.00 % Matched
  376   87.08 % Format changed   0   0.00 %

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9



THIRD AMENDMENT TO LOAN AND SERVICING AGREEMENT

Exhibit A



LOAN AND SERVICING AGREEMENT Dated as of March 17, 2000
ARTICLE I. LOANS; CERTIFICATES
ARTICLE II. NOTE
ARTICLE III. SETTLEMENTS
ARTICLE IV. YIELD PROTECTION
ARTICLE V. CONDITIONS OF BORROWINGS
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
ARTICLE VII. GENERAL COVENANTS OF BORROWER
ARTICLE VIII. ADMINISTRATION AND COLLECTION
ARTICLE IX. EVENTS OF DEFAULT
ARTICLE X. THE ADMINISTRATIVE AGENT; COLLATERAL AGENT
ARTICLE XI. ASSIGNMENT OF LENDER'S INTEREST
ARTICLE XII. INDEMNIFICATION
ARTICLE XIII. MISCELLANEOUS
APPENDIX A DEFINITIONS
SCHEDULE II INSURANCE REQUIREMENTS
